 PRC RECORDING CO.Richmond Recording Corporation d/b/a PRC Re-cordingCompanyandInternationalBrother.hood of ElectricalWorkers, Local Union No.2043,AFL-CIO. Cases 25-CA-14830 and 25-CA-1450824 June 1986DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSDENNIS AND JOHANSENOn 18 November 1983 Administrative LawJudge Robert W. Leiner issued the attached deci-sion.The Respondent, the General Counsel, andthe Charging Party filed exceptions with support-ing briefs and answering briefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2 and to adopt the recommended Orderas modified.3'TheRespondent, the General Counsel,and the ChargingParty haveexceptedto some ofthe judge's credibility findings.The Board'sestab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us thatthey are incorrectStandard Dry Wall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951) We have carefullyexamined therecordand findno basisforreversingthe findings.2In the absence of exceptions, we adopt the judge's finding that aguard's threat to hang an employee on a pole did not violate Sec. 8(a)(1)We agreewiththe judgethat theRespondent's statement that it wouldretract its last contract offer and substitute a less desirable one if the em-ployees rejected the offer andstruckwas not an "economicforecast."Rather,itwas athreat ofretaliationif employeesexercised their right tostrikeOur dissenting colleague makes unwarranted assumptions as to theeffectof a strikeon theRespondentand as to the motivationbehind theRespondent'sbargaining concessions In finding a violation of Sec8(a)(1), the judge appliedthe correct testand properly concluded thatthe Respondent's statementwould reasonablytendto interferewith thefree exerciseof employee rightsThe judge found,and the dissent concedes,that the Respondent unlaw-fully refusedto immediatelyreinstate the unfairlaborpractice strikersand thattheir backpaycommences28 June 1982, the date of the Union'sfirstunconditionaloffer to return to work Thedissent,however, con-trary tothe judge, would find thatthe Respondent's subsequent offers ofreinstatement to the unfairlabor practice strikerswere valid,and wouldtoll backpay as of the date the employees rejectedsuchoffersWe findno merit in this contentionThe judge properly concluded that theRespondent'sofferswere in-valid because they contemplatedreemployment to terms and conditionsof employmentunlawfully imposedThe judge correctlyreliedonBrooks, Inc,228 NLRB 1365, 1368 fn 18 (1977), for the aboveproposi-tion,and the dissent'sattemptto distinguishBrooksisunpersuasive Be-cause theRespondent'soffers wereinvalid,they donot toll backpayBackpay will cease upon the Respondent's offering employees reinstate-ment to theirformer jobs or, ifthosejobs nolonger exist,to substantiallyequivalent positionsThe dissent's claimthat theRespondent is unable toremedy its own misconduct and offer employeesreinstatement to theirformer positions raises a question more suitable for resolution at the com-pliance stageof this proceeding3MemberDennis would adopt the judge'sdecision in all respects615The Respondent discharged 33 unfair labor prac-tice strikers for alleged strike-related misconduct,but later rescinded 9 of the discharges. Of the 24remainingdischarges, the judge found 21 to be jus-tified because the strikers engaged in misconductsufficiently serious to put them beyond the protec-tion of the Act, but he found the discharges of 3strikers,Pauline Smith,Roger Block, and GlennaPhillips, to be unlawful.Since the judge rendered the decision, the Boardrevised the standard for determining when strikemisconduct justifies denying a striker reinstatement.InClear PineMouldings,268 NLRB 1044 (1984),the Board held that henceforth it would apply thetest the United States Court of Appeals for theThirdCircuitsetforth inNLRB v. W. C.McQuaide, Inc.4and find that an employer is justi-fied in not reinstating a striker whose "misconductis suchthat,under thecircumstances existing, itmay reasonably tend to coerce or intimidate em-ployees in the exercise of rights protected underthe Act."5 Applying thattest in this case,we agreewith the judge's finding that the 21 named strikersare not entitled to reinstatement.6We disagree,however, with his finding that the misconduct ofPauline Smith,Roger Block,and Glenna Phillipsdid not justify their discharges.Pauline Smith and Roger BlockThe judge found thatPlantManager Douglasand his secretary observed Smith and Block throw-ing ordropping nails on themaindriveway. Smithadmitted pickingup nails nearthe pickets'cars andthrowing them on the main driveway on one occa-sion during which she saw the Respondent'sguardpicking upnails.She said to him, "If you guyshave a right to throw themnailsdown here for usto pick up, we have the right to throw them backat you, right?" The guard replied, "All right," andSmith threw the nails. The judge rejectedBlock'sclaimof absence from the picket line and foundthat Block also threw nails.The judge, noting that the Respondent'sguardappeared to acquiesce in the retaliation, found thatSmith's and Block's nail throwing was justified andthat they were entitled to reinstatement becausetheywere provoked by findingnailsunder thepickets' cars.We disagree. Even though, as the4 552 F 2d 519 (3d Cir 1977), denying enfin part to220 NLRB 593(1975)6 Id at 528 (quotingOperating Engineers Local 542 v NLRB,328 F 2d850, 852-853 (3d Or 1964), certdenied379 U S 826)6 In agreeing with the judge that the Respondent acted lawfully in dis-charging Mary Sue Couch,we find it unnecessary to pass on the judge'sconclusions concerning her involvement in the incident with Broughton'scar, and we rely only on his finding that Couch threw objects at cars ontwo occasions280 NLRB No. 77 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudge found, the Respondent's guards and nonstrik-ing personnel threw nails beside the pickets' cars,this is inadequate provocation, in our view, for de-liberate vandalism and violence which carries thepotential for dangerous driving conditions and seri-ous harm to persons and property. It was nevermore true than in this instance that "two wrongsdo not make a right." We find that Smith's andBlock's conduct clearly tended to coerce or intimi-date nonstriking employees in the exercise of theirrights under the Act, and that Smith and Block for-feited their right to reinstatement and backpay.7Glenna PhillipsThe Respondent discharged Phillips for hitting acar with a club. Sheila Broughton, the daughter ofa supervisor, had turned her car into the main en-trance. From 125 to 150 pickets were gathered inthevicinity.As Broughton's car slowed andstopped, about a dozen pickets approached the car.Some of them, including Phillips, were carryingbaseball-bat-sized sticks. Phillips stood in front ofthe car on the driver's side. Broughton was sofrightenedby the confrontation that her footslipped off the brake, allowing the car to lurch for-ward and hit Phillips. At that point Phillips hit thehood of the car with a "good whack" from herstick.As the car propelled her off to the driver'sside, she hit the car again with the stick. At thispoint many of the other pickets beat on the car aswell.The judge concluded that Phillips' conduct wasexcusable and that she was entitled to reinstate-ment. He reasoned that her conduct was not pre-meditated, but rather that the initial clubbing ofBroughton's car "was an instinctive warding off ofthe car and a reflexive reaction to being struck,"and that her second clubbing of the car "was also aretaliatory act forbeing assaultedby the car." Wedisgaree.In our opinion the conduct of Phillips and theother pickets in approaching Broughton's car withclubs in their hands is clearly misconduct thatwould reasonably tend to intimidate an employeeunder the existing circumstances. The conduct ofthe pickets herein went beyond merely blocking ofBroughton's ingress. They surrounded her whilemany of them were carrying clubs. In additionthey beat on the car with there clubs after it acci-dentiallymoved forward. Under all thecircum-stances,we find that the Respondent's discharge ofPhillips did not violate the Act.°Roure Betrand Dupont,Inc, 271NLRB 443 (1984)ORDERThe National LaborRelationsBoard adopts therecommendedOrder of the administrative lawjudge as modifedbelow and orders that the Re-spondent,RichmondRecordingCorporation,d/b/a PRC Recording Company, Richmond, Indi-ana, its officers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraphs 2(d)and (e)."(d)Offer toMarleneAnderson, Sarah Drook,Catherine Hatfield,BerthaHedricks, Sherry Ritch-ie,Pamela Rogers,ElizabethWilloughby, SophieVan Winkle, and Florence Watson, and to all otherof its employees listed on attached `Appendix B,'except those found discharged for cause herein, im-mediate andunconditional reinstatement to theirformer positions of employment as they existedprior to 5 May, 1982 or if such positions no longerexist,to substantially equivalent positions discharg-ing, if necessary,any replacements, without preju-dice to their seniority or any other rights and privi-leges, and makeeach of them whole for any loss ofwages sufferedby reason of the Respondent's un-lawful conductagainst themas provided in his de-cision and inthe section entitled 'The Remedy.'"(e) Expungefrom its files any reference to thedischargesofMarleneAnderson, Sarah Drook,Catherine Hatfield, Bertha Hedricks, Sherry Ritch-ie,PamelaRogers, ElizabethWilloughby, SophieVan Winkle, and Florence Watson, on and after 13May 1982, and notify each of them in writing thatthis has been done and that evidence of the unlaw-ful dischargewill not be usedas a basisfor futurepersonnel actions against them."2.Substitute the attached Appendices A and Bfor those of the administrative law judge.CHAIRMAN DOTSON, dissenting in part.I agree withmy colleagues' finding that the Re-spondentviolatedSection8(a)(5)and (1) bymaking unilateralchanges in terms and conditionsof employment between 5 and I1 May 19821 there-iIn findingthe absence of impasse at the time of these changes, I relyparticularlyon thecredited evidence that, on the morning of 5 May, theRespondent's negotiatorMarcus told union negotiator Bucella that hewas eitherready or prepared to negotiate, as a result of which the Re-spondent agreedto allow the Union an opportunity to present its propos-al after a recess,but that before the Union was able to do so the Re-spondent made majorchangesin theemployee classification system andin so doingdestroyed the prior classification system This initial unilateralchange was instrumentalin causing the employees not to ratify a subse-quent agreementreached between the Respondent and the Union In thiscircumstancethe employees' rejection of the contract provides no basisfor the Respondent to claim impasse in justification for its further unilat-eral changesimplemented 11 May PRC RECORDING COby causing employees to engage in an unfair laborpractice strike.I also agreewith the dismissal of al-legationsthat the Respondent violated Section8(a)(3) and (1) by discharging for strike-related mis-conduct employeesPaulineSmith,Roger Block,and Glenna Phillips, 2 and that its discharge of 21other employees for strike-related misconduct wasnot unlawful.Idisagreewith my colleagues' con-clusionswith respect to two aspects of this case:the finding that the Respondent violated Section8(a)(1) by threatening to make regressivebargain-ing proposals should the employees strike and mycolleagues'agreementwith the judge that the Re-spondent's backpay liability for the unfair laborpractice strikers should not be tolled for the periodafter the Respondent offered them reinstatement tothe jobs they held at the time they commencedtheir strike.3The judge in section III,G of his decision foundthat the Respondent violated Section 8(a)(1) as aresult of a threat by its negotiator Marcus that,should the employees reject the Respondent's finaloffer and engage in a strike, the Respondent's ne-gotiatingposition would return to its most regres-sive offer made at the start ofnegotiations,therebyrescindingconcessions made during the course ofnegotiations.The judge reasoned that this threatunlawfully restrained and coerced the employeesfrom exercising their statutory right to strike. Thecases cited by the judge to support this conclusionare inapplicable.Airport ParkingManagement, 264NLRB 5 (1982), involved an unlawful threat to dis-charge employees should they participate in astrike,andTRW-UnitedGreenfieldDivisionv.NLRB,637 F.2d 410 (5th Cir. 1981), involved anunlawful threat that the employer would adopt aregressivebargainingposture designed to force areduction of existing benefits as a penalty for aunion victory in a representation election. Neitherof these cases is relevant to the present situationwhere the Respondent had made concessionsduring bargaining to reach an accord on the termsof a voluntarily negotiated collective-bargainingagreement,but faced the prospect that the employ-ees would reject the negotiated agreement and at-tempt to force further concessions from the Re-spondent by resorting to a strike. Such a strike, aneconomic tactic clearly intended to disrupt the Re-spondent's operations, would have severe adverseconsequences for the Respondent and it appearsthat the Respondent's bargaining concessions may2 In the absence of exceptions I adopt the finding that the Respondentviolated Sec 8(a)(3) and (1) by dischargingnine namedstrikers3 In agreeingwith the award of backpay to unlawfully dischargedstrikers, I rely on the evidence that an offer to return to work has beenmade on their behalf on 28June1982 prior to their discharge on or after12 July 1982617well have been motivated by a desire to avoid suchdisruption.Were a strike to occur, there is no pro-hibition against the Respondent modifying its pro-posals in response to these changed economic cir-cumstances. The Respondent's threat toimplementa countermeasure to such a strike situation did notunlawfully restrain or coerce employees.Regardingthe award of backpay to unreinstatedunfair labor practice strikers,I agreewith the ma-jority's adoption of the judge's determination insection III,H,1 of his decision that the backpayperiod for these strikers discriminatorily denied re-instatement begins on the date of their uncondition-al offer to return to work. Nevertheless,I disagreewith their adoption of the judge's finding that theRespondent's subsequent offers ofreinstatementmade to strikers to return to positions held immedi-ately prior to the strike, which in mostinstanceswere rejected, did not serve to toll the Respond-ent's backpay liability.The case cited by the judge,Brooks, Inc., 228NLRB 1365 (1977), is not dispositive becauseBrooksinvolved a respondent's offer of reinstate-ment to strikers based on terms of employment dif-ferent from that held by the strikers at the timethey went on strike. This is distinct from the situa-tion involved in this case where the terms of theoffer of reinstatement were identical to those heldby the employees when they initially struck. Al-though, as stated above, I agree with my col-leagues' finding that the terms of employment ef-fective immediately prior to the strike were basedon certain unlawful unilateralmodifications,noparty has raised the contention that these terms ofemployment were so onerous to justify an employ-ee withholding services on the basis of a construc-tive discharge. Accordingly, the backpayimplica-tions for the Respondent who initially offered em-ployees jobs on this basis on 11 May,aswell asafter their offer to return to work, should be thesame.In either setting, I conclude that the employ-ees' refusal to work under these conditionsamount-ed to strike activity for which they are owed noadditional backpay.4 It is clear from the recordthat the Respondent is now unable, due to its irrev-ocable destruction of the employees' classificationsystem, to offer the strikers reinstatement on thebasis of terms of employment fully identical to thatpreexisting the unlawfulunilateralchanges.Thebackpay remedy suggested by the judge apparentlywould have no termination date given that thestrikers would be able to continue to reject the Re-"Although I conclude that backpay is tolled during the period afterthe employee rejects such an offer ofreinstatement,the employeeretainshis status as a striker CfSouthwestern Pipe, Inc,179 NLRB 364 (1969) 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's reinstatement offers with no tolling oftheRespondent's backpayobligations.Icannotagreewith thisresult.APPENDIX ANOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse, upon request, tobargain collectivelywith InternationalBrother-hood of Electrical Workers, Local Union No. 2043,AFL-CIO as the representative of our employeesin the two following appropriate units describedbelow, by unilaterally implementing proposed jobcombinations,wages, hours, and other terms andconditions of employment, without bargaining tobona fide impasse or gain the Union's consent:(1)All production and maintenance employeesat all of the Employer's Richmond, Indiana fa-cilities;BUT EXCLUDINGallwatchmen,Printing Department employees, office clericalemployees, all guards, professional employees,all employees included in the appropriate unitof employees described below herein in sub-paragraph (2), and all supervisors as defined inthe Act.(2)All Tape Division production and mainte-nance employees working at all of the Em-ployer's Richmond, Indiana facilities BUT EX-CLUDING all office clerical employees,guards, professional employees,all employeesincluded in that appropriate unit describedabove herein in sub-paragraph (1), and all su-pervisors as defined in the Act.WE WILL NOT threaten our employees in theabove-described units that, in the event they rejectour final contract offer and engage in a strike, wewillwithdraw our final contract offer and offeronly a less desirable substitute therefor.WE WILL NOT discharge striking employees whodo not engage in disqualifying strike misconduct.WE WILL NOT fail or refuse to reinstate ourunfair labor practice striking employees immediate-ly upon their unconditional offer to return to work,discharging, if necessary, any replacements.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed by Section 7 of theAct.WE WILL, on request, bargain collectively withtheUnion as the exclusive representative of ouremployees in the above-described appropriate unitsand, if understandings are reached,embody anysuch understandings in a signed agreement oragreements.WE WILLrestore and place in effect retroactiveto 30 April and 1 May 1982, respectively, all thewages, hours, rates of pay,and all other terms andconditions of employment provided by and estab-lished in the collective-bargaining agreements withthe Union covering the employees in the appropri-ate units above-described,which agreements ex-pired, respectively, on 30 April and 1 May 1982,until such time as the parties to these agreementsbargain to good-faith impasse,execute new collec-tive agreements,or the Union refuses to bargain;and WE WILL make whole all employees, for theperiod 6 through 12 May 1982, who, but for ourunlawful implementation of combined jobs, wouldhave been employed under the terms of the expiredagreements.WE WILL make such contributions regardingmandatory subjects of bargaining to the pensionfunds,group insurance policies, and such otherpaymentsand contributions to the Union and toour employees included in the above-describedunits to whom contributions and payments werepreviously made, or should have been made, hadwe not ceased to comply with the terms of theabove-describedexpiredcollective-bargainingagreements,and make the same contributions andpayments of wages, and other benefits, to employ-ees performing work in the aforesaid appropriateunits hired on and after 11 May 1982, except thatno remissions of union dues or fees shall be madeon behalf of employees who have not provided uswith written authorizations.WE WILL offer to Marlene Anderson, SarahDrook, Catherine Hatfield, Bertha Hedrick, SherryRitchie,PamelaRogers,ElizabethWilloughby,Sophie Van Winkle, Florence Watson, and all ofour unfair labor practice striking employees, listedon Appendix B, but excluding those employeesfound discharged for cause by us, immediate andunconditional reinstatement to their former posi-tions or, if they no longer exist, to substantiallyequivalent positions of employment, discharging, ifnecessary any of our replacement employees, with-out prejudice to their seniority or other rights andprivileges, and WE WILL make each of them whole,plus interest,for anyloss of wages suffered byreason of our unlawful conduct against them.WE WILL expunge from our files any referenceto the discharges of Marlene Anderson, SarahDrook, Catherine Hatfield, Bertha Hedrick, Sherry PRC RECORDING CO.Ritchie,PamelaRogers,ElizabethWilloughby,Sophie Van Winkle, and Florence Watson, whichreferences occur on or after 13 May 1982, andnotify each of them in writing, that this has beendone and that evidence of the unlawful dischargewill not be used as a basis of future personnel ac-tions against them.RICHMONDRECORDINGCORPORA-TIOND/B/A PRC RECORDING COM-PANYAPPENDIX BGeneva JonesPeggy ArmstrongMary M. WilmothMayme SpurgeonNellieRussellLena JordanD. J. ChasteenAnna M. HoferAnnaP. IsaacsTron F.BaileyWilla J. BerryMargaret GeorgeJ.R.WhiteheadLillian SparksCalla Mae YorkG. V. NewtonDessie FoxJane BakerRenus DoulenRichard DoulenJamesF. CappsDoris WiseDavid MayseMavis IsaacsPauline SmithAlene BegleyJ.McFarlandRuby L. WardEarsley HerronE. RobinsonAlma WardO. L. WhiteheadMildred BaldwinS. E. VanwinkleLarry L. CarrVirginia FoustBertha BakerMildred RayburnJoanG. ScottMary G. VaughnMarcella CatesM. F. AndersonInda WilsonLarryD. ReimerM. A. WarrenBeulah AlexanderEllen LynchLester R. JudyJerome KircherPhyllis J. TyraRex WaggonerEthel AndersonM. D. ArmstrongSharon YoungM. F. WilliamsBillyWilliamsB. A. StevensGlenna F. GibbsLillieHoggEthel GreenwayP.MayberryMary SpearsBerta WaltersNancy L. ShelleyG. HolsappleH. MeinerdingDenzil GeorgeRuth V. UhlBarry RoutzahnKeith McDivittPamela RogersFaye MorrisDenver AbnerMichael McClainBetty R. HarrisonFreda WillisDick LathropM. Louise MobleyStanley SamuelsRoseMary LoperTheresa MercerMarilyn BennettCarolyn F. VickersBarbara J. HassonHelen R. MyersJohn GrossJuanita RogersDelores SmithL. V. KirklandJerry D. EngleB. E. HedrickAlice K. LaddEugene SchulerGlenna PhillipsC. HatfieldSarah ShaferBarbara LambMarie RamseyJoyce N. TiptonW. EstridgeE. C. WilloughbyJ.E. HerbertZinna HiattHurley A. BerryLoretta PennycuffPat ParksOpal RoseS. E. ParkerSarah AndersonSarah M. GrayD. ShipleySusan VerpootenPauline RobertsM. L. GibsonLula M. JonesT. L. ArthurSherry L. RitchieCorena J. GomezRoberta BlairHazel GabbardMartha SweetDella M. QuickJohnny JonesR. PuterbaughHoward StanleyRuby AlsipLila L.PattonL. DunganM. EarlywineAnna F. AllenWathalean YarnelliLela BrockC. C. HandleyM. JohnsonJ.AllenGladys BrockM. B. JohnsonJo Ann ShawWilma ParksDolly HerbertR. L. LangdonMary J. GauseElnora LakesCleda HubbardSue CopeBrenda ChristianVerna TharpSandraL. RoutzhanLeona SherrowLucille FrazierMary MichaelsBrenda ParksBonnieJean PhilbeckKay PettyVirginia DarkisFelani JonesSandra BrownCattie BrownPat FordMarilyn TroutwineAdalene KleinSarah DrookJoyce HammerMaggie HammerFrances J. DavissonKathy JefferiesDorothy RileyNancy HollingsworthKatherine BrownCarmie JohnsonRoberta HillingRuth K. HowellMarshaA. FellersBarbara WashingtonRussell L. KellerBrenda RomLouise MinerPhyllis Ann WatsonCharlotte JonesJudyAnn BarnettHelen M.NapierJames WilliamsLouise WilsonEvelyn R. HobbsJudith A. HubbleWanda CarpenterBonnieJ.DaileyPenny KellamKarenL. CarpenterVickie C.WilliamsAnn McNallyPhilipHillingErnestine BlueShirley S. LoudyPhyllis J. DardenRuth ShinliverSandra GobleMary L. LammottDorothy K. PierceEvelyn Reed619 620Margie RobertsMarcia ShaferJane BunkerBarbara CraycraftB. L. MullinsBetty KetronCharles BlairJ.B. DoolinW. DeFrieceM. L. MooreI.M. EstridgeC. L. LambersonMona RowlandF. E. WatsonRichard MackeJoe HoganStephen DozzaL. PrewittM. S. PruettRoger L. BlockJohnnie HunterM. J. JohnsonNilene HosierBillDoddridgeJamesL. GreenCharles Van SicklePaul E. DavisHarold HendrixMarjorie OlerMary Sue CouchLarry D. LoperS. J. FellersWilliam CaldwellBetty Lou ShinnMina L. BoylesPriscilla D. LambPatricia A. SloanArgalee PhenisEvelyn BeckVickie S. HooverVicky ClaypooleGlenita DudleyCharlotte BleillJean HollidayMary Christine TateDonna M. SmitsonKarla ChasteenGeorgia P. MooreBrendaJean RobinsonBrendaJoyce SmithBrenda G. MosesPenny M. DrookSharon A. WoodardCatherineBennettVirginia L. SpearsLois J. SandersBarbara J. BackBonnieJ.GreyeBrenda K. PonderReba SealDianna RoweSandra Sue ScottConnie YoungKaren KeetonLinda S. BickelRichard DunawayHowardM. Dodd, Esq.,andJohnW. Gray, Esq.,for theGeneral Counsel.Frank H.Stewart,Esq.,andMark S. Sauter, Esq.,of Cin-cinnati,Ohio, for theRespondent.JerryA.Spicer,Esq.(Snyder,Rakay & Schmidt),ofDayton, Ohio, for the Charging Party.DECISIONSTATEMENT OF THE CASEROBERTW. LEINER, Administrative Law Judge.These consolidatedcaseswereheard in 23sessions atRichmond,Indiana,on and between December 6, 1982,and March 3, 1983, based on complaints,as amended atthehearing,generally allegingviolationof Section8(a)(1), (3), and(5) of the National Labor Relations Actarising outof collective bargaining following the expira-tion aboutApril 30 and May 1, 1982, of two collective-bargaining agreements,out of a strike commencing May13, 1982, and out of the discharge of 33 employees alleg-edly for misconductagainstRichmond Recording Cor-poration d/b/a PRC Recording Company (PRC or Re-spondent)while the employees were on strike on behalfof Local 2043,InternationalBrotherhood of ElectricalWorkers, AFL-CIO (the Union).DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn particular, the charge in Case 25-CA-14508 wasfiled by the Union and served on Respondent on MayIt, 1982, with complaint issuing on June 25, 1982, alleg-ing violations of Section 8(a)(1), (3), and (5) of the Act inthat, in substance, about May 6 and 11, 1982, Respondentunilaterally placed into effect combined job classifica-tions of unit employees and unilaterally reduced or elimi-nated the amount of vacation time,insurance benefits,wage rates, personal leave dates, pension benefits, andcost-of-livingwage adjustments, during collective bar-gaining, notwithstanding the absence of a bargaining im-passe and without the Union's consent. The complaint al-leges this conduct to constitute not only a violation ofSection 8(a)(5) of the Act,as a failure to bargain in goodfaith, but as a violation of Section 8(a)(3) of the Act inthatRespondent's conduct, allegedly derived from theunion membership's rejection of Respondent's collective-bargaining proposals,was motivated by unlawful dis-crimination.The complaintalso allegesthat certain ofRespondent's employees represented by the Union, onMay 13, 1982, commenced a strike caused and prolongedby these alleged unfair labor practices.Alternatively, the General Counsel further alleges thateven if there were a bona fide impasse, the actual imple-mentations, above noted, of May 6 and It, 1982, beingdifferent from and more restrictive than those terms Re-spondent offered prior to impasse to which the Uniontentatively agreed on May 6 (but thereafter rejected onMay 8) such implementations would nevertheless violateSection 8(a)(1), (3), and (5) of the Act.On October 7, 1982, an order consolidating cases andcomplaint and notice of hearing was issued in Case 25-CA-14830, consolidating the aforementioned complaintwith a further complaint alleging, inter alia, that Re-spondent unlawfully threatened employees with reprisals,including threatening to hang an employee on a pole, be-cause the employees engaged in union activities. Further,this complaint alleges the unlawful discharge of 33 ofRespondent's employees for having engaged in a lawfulstrike, commencing May 13, 1982, and also alleges theunlawful failure to reinstate, commencing June 28, 1982,some 267 of Respondent's striking employees. Theselatter employees, it is alleged, who were engaging in theaforementioned unfair labor practice strike, were madethe subject of the Union's unconditional offers to returntowork on June 28 and July 13, 1982, which offers Re-spondent allegedly unlawfully rejected, thus resulting inthe employees being unlawfullyrefused reinstatement inviolation of Section8(a)(1) and(3) of the Act.Prior to the opening of the hearing, the General Coun-sel further amended the complaint in Case 25-CA-14508(G.C. Exh. 1(u)) by alleging as further violation of Sec-tion 8(a)(1) and (5) of the Act that Respondent, aboutApril 27 and May 3, 1982, materially misrepresented itsbargaining position by failing to advise the Union that asubstantial reason for certain of Respondent's proposedchanges in the collective-bargaining agreement was itspoor financial condition; that since about May 3, 1982,Respondent advised the Union that its books and recordswould not be shown to the Union and would be shownonly to the Internal Revenue Service and its lenders, PRC RECORDING CO.thereby refusingto supply such records to the Union andestablishingthe futilityof requestingsuch books andrecords; thatthe Respondent's books and recordsregard-ing its financial status are necessaryfor and relevant tothe Union's performanceof its functionas the exclusivecollective-bargaining representativeof certain of Re-spondent's employees;and that sinceMay 3, 1982, Re-spondent has unlawfullyfailed and refused to furnish theUnion informationdescribedin itsbooks and records re-flecting Respondent's financial position.Lastly, at thehearing, theGeneral Counselamendedthe complaintinCase 25-CA-14508 by alleging thataboutApril 30,1982,Respondent,during a negotiationsession withthe Union,in violationof Section 8(a)(1) ofthe Act,threatenedto withdraw a contract proposal andto substitute a less desirableone ifRespondent'sproposalwas rejectedand the Unionwent onstrike.To all theseallegationsRespondent submittedtimelyresponsivepleadings wherein it admitted certain allegations of thecomplaint,as amended,but denied others and denied thecommissionof unfair labor practices.At thehearing,all parties were representedby counselwho were accorded full opportunityto call and examinewitnesses,submit motions andevidence,and argue onthe recordand make final argument,which final argu-ment was waived.At the conclusion of the receipt ofevidence,allparties submittedbriefswhich have beencarefully considered.On the entirerecord," and particularly on my observa-tion of thewitnessesas they testified, and giving dueconsiderationto theposthearingbriefs filed by the par-ties,Imake thefollowingFINDINGSOF FACT AND CONCLUSIONS OF LAW2I.BUSINESSOF RESPONDENTAt all material times,Respondent,a Delaware corpo-ration,hasmaintained a principal office and place ofbusiness at Richmond,Indiana,and a further facility inCompton,California,where it has been engaged in themanufacture,sale,and distribution of phonograph re-cordings, tape recordings,and related products. In the12-month period prior to issuance of the complaints, aperiod representative of Respondent's business generally,Respondent in the course and conduct of its business op-erationsmanufactured, sold, and shipped from the Rich-mond,Indiana facility goods and materials valued inexcess of $50,000 directly to points located outside theState ofIndiana,and purchased and received at the facil-ity products, goods, and materials valued in excess of$50,000 shipped directly from firms located outside the'Respondent and the General Counsel have submitted cross-motionsto correct the transcript and further papers concerning the motionsThese have been noted and certain errors in the transcript have been cor-rected2Among the stipulations and admissions of the parties,including thepleadings,were that Respondent'spersonnel,George Douglas (plantmanager),Robert Jewell(director of industrial relations),Greg Spear(vice president),HaroldWilliams(general foreman),George Preston(production superintendent-tapes),Lavern Tayler (headof security),RusselWright(foreman),and GeneWise (foreman),at all material times,were supervisors and agents of Respondent within the meaning of Sec2(11) and(13) of the Act621State of Indiana.The complaints allege and Respondentadmits that at all material times it has been, and is, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Iso find.II.THE UNION AS A LABOR ORGANIZATIONThe complaints allege,Respondent admits,and I findthat the Charging Party, International Brotherhood ofElectricalWorkers,Local UnionNo. 2043, AFL-CIO,at all material times,has been and is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and OverviewAbout 1959, the Union was certified as the statutorycollective-bargaining representative of a unit of a prede-cessor employer's employees engaged in the manufactureof records.Respondent admits that the following em-ployees of the Respondent, at all material times,consti-tute a unit(the records division)appropriate for the pur-poses of collective-bargaining within the meaning of Sec-tion 9(b) of the Act:All productionand maintenance employees at allRespondent'sRichmond,Indiana plants;BUT EX-CLUDING allwatchmen,Printing Department em-ployees, office clerical employees, all guards, pro-fessional employees,all employees included in theTapeDivision unit, and all supervisors as defined inthe Act.Respondent further admits that since 1974, and at allmaterial times thereafter,the Union has been,and is, thestatutorycollective-bargainingrepresentativeofRe-spondent's employees in a further unit(the tape division)appropriate for collective bargaining within the meaningof Section 9(b) of the Act:All TapeDivision production and maintenance em-ployees working at all of the Respondent's Rich-mond,Indianaplants;BUT EXCLUDING alloffice clericalemployees,guards,professional em-ployees,all employees included in that unit of em-ployees described as Record Division employeesand all supervisors as defined in the Act.Respondent thus admits that the Union, by virtue ofSection 9(a) of the Act, has been, and is, the exclusiverepresentative of the employees in the above units.Respondent further admits that about February 17,March 12 and 26, April 2, 22, 23, 27, 28, 29, and 30, andMay 5, 6, and 12, 1982, the Union, by letter and by per-sonal request to Respondent,requestedRespondent tobargain collectively with it as the exclusive bargainingrepresentative of the employees in the above-describedunitswith respect to wages,rates of pay,hours of em-ployment,and other terms and conditions of employ-ment.Respondent and the Union have maintained separatecollective-bargaining agreementsover a period of manyyears covering the employees in the above units: the last 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD3-year records division agreement expired on April 30,1982;the last tape division 3-year agreement expired thenext day, May 1, 1982. In consequence of these anticipat-ed expirations, the Union, by lettersdatedFebruary 17,1982, notified Respondent of the expiration of the agree-ments, its desire not to renew the terms thereof, and itsrequest to enter into negotiations for new collective-bar-gaining agreements.About March 12, 1982, the partiesexchangednoneconomicproposalsrelatingtotherecords division employees and about April 2, 1982, ex-changed noneconomic proposals concerning tape divi-sion employees. Prior to the expiration of these collec-tive-bargaining agreements, only Respondent submittedeconomic proposals regarding the employees in theseunits.These proposals were submitted to the Union onApril 27, 1982, 3 days before expiration of the recordsdivision agreement.Bargainingon April 30,includingcertain improved last offers of wages and other terms,proved ineffective. On May 1 the Union's membership,at the urging of its bargaining committee,rejected Re-spondent'sApril 30 last offers. Further postexpirationbargainingon May 5-6 produced tentativeagreementson May 6 covering both units. These tentative agree-ments,however, were rejected by the Union'smember-ship in a ratification vote of May 8. On May 6 and 11Respondent implemented its March 12, April 2 (noneco-nomic),and April 27 (economic) offers which were onthe table on April 30. On May 12 the Union voted tostrike commencing May 13. The strike has continued tothiswriting notwithstanding June 28 and July 13 unionoffers to return and Respondent's June 29 response there-to.Commencing July 12, 1982, Respondent began dis-charging 33 strikers for strike misconduct.In 1979 Respondent employed a total of approximately550 employees,working three shifts,manufacturingrecords and tapes. By 1982 Respondent was workingtwo shifts in records, one shift in tapes, and employedfewer than half the number of employees who were em-ployed in 1979.3 During the 1982 bargaining, Respond-ent assertedthat in the 12-month period prior to January31, 1982, it had suffered a net loss of $775,000 at theRichmond facility resulting in a net worth of Respond-ent, at the Richmond plant, of $1,660,000. This fiscalproblem had admittedly affected Respondent's financialstatus and was one of several considerations which influ-enced its April 27, 1982 economic offers to the Union.Prior to the exchange of noneconomic offers on March12,Richard Marcus, an attorney and Respondent's chiefnegotiator in these negotiations, had spoken with Re-spondent's president, Ira Hainick, at the Company's NewYork headquarters, and had discussed Respondent's eco-nomic situation and the bargaining. In that conversation,Marcus told Hainick that if the Company pleaded an in-ability to pay, it might result in Respondent being re-quired to open its books to the Union. Hainick told himthat it was Respondent's desire not to open itsbooks. Atno time during negotiations did Respondent plead an in-'Plant Manager Douglas testified that by April-May 1982 there wereabout 225 records division employees.Tape division employees grew to42 in 1982 from 20 in 1979 The complaint shows 267 striking employeesin both units who were allegedly unlawfully refused reinstatementability to pay as a basis for its several economic offers tothe Union. At no time during negotiations did the Uniondemand or request to see Respondent'sbooks andrecords relating to its financial condition.Respondent is a "custom manufacturer"of records andtapes. Thus, it manufactures tapes and 12-inch and 7-inchrecords under labels for other manufacturers or distribu-tors.Except for the occasions of the deaths of such re-cording stars as John Lennon and Elvis Presley in 1979and 1980, the period of 1979 to 1982 has demonstrated ageneral decrease in the record and tape business becauseof changes in business practices of the recording compa-nies concerning return of product;change in musicaltastes; the economic recession; the growth of video ar-cades and other competition; and, most particularly, theunlawful taping of records and tapes by retail customers.Since 1979 the competitive position of the industry andthedeclineof general business have been mattersbrought to the attention of its employees and the Union.Respondent has posted these facts on employee bulletinboards and included these facts in its employee newspa-per.The business of Respondent at the Richmond, Indi-ana plant, even in times of manufacturing demand, hasresulted in the periodic layoff and rehiring of employeesin these two divisions. The experience of the employeeshas been that they may be laid off at the end of a par-ticular day and recalled immediately the following daybecause of an influx of orders. Thus, "lay off status"among the 250-plus employees regularly employed didnot necessarily mean lay off for long periods of time.The receipt of a relatively large work order resulted inthe recall of employees and the execution of the neworder.The records division collective-bargaining agreement(G.C. Exh. 2) which expired on April 30, 1982, demon-strates (Exh. A therein) 54 classifications of employees in16 "labor grades." In the 3-year contract, each of thelabor grades shows both wage increases at the anniversa-ry periods of the first 2 years and progressively largerwages runningfrom the lower labor grades to thehigher. The tape division contract (G.C. Exh. 3) shows11 labor grades with 19 job classifications. A principalarea of economic and legal dispute in this case arisesfrom Respondent's desire to combine various job classifi-cations so that a single employee may perform severaljobs, thereby resulting in the need for fewer employees;and the Union's corresponding desire to resist andoppose the combination of jobs, thereby ensuring themaximum number of employees utilized to execute thevarious functions required by Respondent in the manu-facture and distribution of its products.An irritantvoiced by Respondent on at least several occasionsduring the hearing and during bargaining,as havingprompted its desire to combine job classifications, wasthe alleged lack of productivity caused by severely re-strictive job classifications described in the contract. Inparticular, this low productivity occurred in the ware-housing and distribution operation at the Richmond, In-diana facility. Plant Manager Douglas noted that it tookfour employees to move one skid of records: a high-looperator (labor grade 14), a checker (labor grade 15), a iPRC RECORDING CO.shipper (labor grade 10), and a special shipper (laborgrade 12).Certainly as far back as the beginning of 1980, in infor-mal labor-management committee meetings(not theequivalent of grievance meetings or arbitration), Re-spondent complained to the Union over low productivitycaused by the maintenance of rigid separate job classifi-cations.Thus, in an August 15, 1980 meeting, the Re-spondent's vice president (Spear) told union representa-tives, including Union President Capps, of declining neworders and the need for business efficiency and particu-larly for job combinations. Respondent desired to makeinto one labor grade several descriptions in warehousingand in distribution, but the Union refused to combine thejobs stating that it refused to reduce the size of the bar-gainingunit and therebyeliminate itsmembers' jobs.Throughout the summer of 1980 and into the autumn,Respondent requested relief by means of job combina-tionswhich the Union refused. In September and Octo-ber,when Respondent requested job combination relief,the Union wanted information concerning training in thenew job classifications and told Respondent that olderfemale employeesdid not want to drive power equip-mentwhich would result from combining job classifica-tions(Tr. 1313; 1325).About January 23, 1981, all employees engaged in a 1-day wildcat strike the cause of which, in part, was Re-spondent's unilateral combining of jobs in the distributiondepartment.Among the wildcat strike leaders wasCorena Gomez, a distribution department employee. Itwas she who solicited employees in the finishing depart-ment to stoptheirworkand join inthe wildcat strike.The strike started on January 23, 1981, and ended aboutMonday, January 26, when the employees returnedunder a restraining order.In early February 1981, Respondent advised the Unionthat it believed that it had the right under the contract tocombine jobs. The Union, at least in a particular case,suggested that Respondent did have that right but insist-ed on the Union's right to negotiate wages in the newjob classifications. Respondent then made a limited com-bination of jobs in two labor grades in the shipping andwarehousing departments. The combined jobs receivedwage increasesbutwere so constructed as to avoidhaving older female employees operate power equipment(Tr. 1332).In June 1981, when Respondent sought to combinetwo jobs ("Label Maker `A"' and "LabelMaker 'B"'),the Union filed a grievance which went to arbitration.The arbitrator's award (R. Exh. 32), inter alia, forbadejob combinations under the collective-bargaining agree-ment over the Union's objection. Respondent's witnessestestified that this adverse arbitration award had a chillingeffect on the Respondent's further negotiating, duringthe term of the collective-bargaining agreements, for jobcombinations and forced Respondent to await relief pur-suant to negotiations at the termination of the contractsin early 1982.There is no dispute that following the adverse arbitra-tion award of August 26, 1981, Respondent prepared toseek relief on both economic and noneconomic terms inthe collective-bargaining agreements.With regard to the623economic proposals which it would make,Respondentprocured an Indiana University economic forecast of No-vember 5,1981, concerning predictions of economic vi-tality in 1982 and 1983,particularly relating to salariesand expectations in Indiana, in general,and in Rich-mond,Indiana,in particular(R. Exh.33); a wage surveyin the Richmond,Indiana area(R. Exh.34) compiledfrom more than a half dozen business enterprises in theRichmond area;and a general records industry wagesurvey(R.Exh.35).This information,togetherwithknowledge of wages paid in its Compton,California fa-cility,was the basis of Respondent'swage offer to bemade to the Union onApril 27,1982.As above noted,Respondent also admitted that its wage offer was affect-ed by its loss for the immediate preceding year: the$775,000 loss attributed to operations in the Richmondplant in the 1-year period ending January 31, 1982.B. Certain Results of the Collective-BargainingSessionsThe Union served its statutory 8(d) letters for thetapes and records divisions (G.C. Exhs. 4 and 5) on Feb-ruary 17, 1982, and the first collective-bargaining sessionoccurred on March 12, 1982, at whichtime the partiesexchanged their noneconomic proposals (G.C. Exhs. 6and 7). The chief union negotiator was Tony Bucella; thechief respondent negotiator, Richard Marcus. Among theproposals in its 22 pages of noneconomic changes, Re-spondent desired to (1) make the International Union aparty to the agreement because of wildcat strikes by theLocal; (2) permit Respondent in the records division, asithad the right in the tape division, to subcontract unitwork in order togain"flexibility"; (3) have the Unionagree to indemnify with Respondent in case of a dis-charge relating to nonmembership in the Union; (4) giveRespondent greater "flexibility" by modifying startingand stopping times and permit continuous operation ofRespondent'smanufacturing and other operations byshifting rest periods and lunch periods; (5) permit themandatory assignment of overtime as in the tape divisioncontract; (6) permit, at Respondent's discretion," theright to create and combine jobs to remedy the adversearbitration award, above; (7) reduce the number of jobclassifications from 54 to 28, and delete the prohibitionsagainst using and assigning maintenance craft employeesin order to prevent jurisdictional disputes in the mainte-nance departments; (8) permit Respondent to decide whothe most qualified senior employees were in the filling ofjobs rather than permit the filling of jobs solely on thebasis of seniority and without regard to qualifications; (9)permit retention of employees based on qualifications incase of a reduction-in-force rather than on plantwide se-niority; (10) limit the opportunities for employees to de-scribe the number of jobs they would desire in case of areduction-in-force on the job selection forms they sub-mitted; (11) limit the superseniority of shop stewardsonly to those who administered the contract; (12) permit*This requested continuing right is to be distinguishedfromthe actualjob combinations to which the Union tentatively agreed to on May 6(G C Exh 20) 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent to assign,for up to 15 days,employees tonew jobs rather than recalling laid-off employees foremergency conditions or if sudden production demandsrequired such assignment; (13) change the"jubilee" pro-vision whereby employees would have their employmentrecords "wipedclean" of adversenotationsevery 18months rather than the existing 12 months; and (14) pro-vide a new no-strike clause against production interfer-ence: create special responsibility for union officials, pro-vide for quick arbitration, and make the Union responsi-ble to end wildcat strikes. 5For its part, the Union's March 12 noneconomic pro-posal, inter alia, urged that employee vacations be great-er than under the existing contract; extended the timewhere employees retained seniority during a 24-monthleave of absence;increased the insurance benefits underthe sickness and accident policies; and extended the su-perseniority provision for union officials.Commencing with bargaining on March 12, the par-ties, though some real progress was thereafter had, werefar apart in terms of their noneconomic proposals andcounterproposals in March 12 and April 2, 23, and 27-29bargaining.Especiallywas this true on the question ofRespondent's proposed job combinations.On April 27 Respondent submitted its first economicproposal. This called for a 30-1/2-percent wage decreasemeasured across the board for all classifications, runningfrom a 7-percent decrease in the highest pay classifica-tions to over 40 percent in the lower labor grades. ThisApril 27 proposal not only requested the above reduc-tions in actual wages(with corresponding reductions inthe tape division) but also significantly changed the exist-ing contract's holiday provision, changing the 12 paidholidays to 8 paid holidays and 2 "personal" holidays;changed the calculation of vacations in the old contractfrom percentage of actual pay with up to 4 weeks of va-cation to the elimination of all vacations in excess of 4weeks and use of base pay rather than a percentage ofactual earnings. This economic proposal also eliminatedCOLA, and reduced Respondent's group insurance obli-gation,both sickness and accident insurance coverageand the dental program. In the collective-bargaining ses-sions ofApril 28 and 29,Respondent raised its wage rateproposal to the extent that current employees would re-ceive a different (higher) wage rate from those employ-ees to be hired thereafter; and current wage rates, includ-ing those of employees on the seniority roster of April30,would be substantially higher than the wage ratesproposed on April 27, i.e., in the lowest pay grade, a"packer" who was newly hired, would start at $3.75 perhour and reachamaximumpay of $4 per hour whilecurrent employees in the same job category would havea pay rate of $5.86 per hour. Further bargaining on pro-posed job combinations was inconclusive. The Union, onApril 28, in substance, rejected Respondent's economicoffer of April 27.sThe proposedchanges in the tape divisioncontract, exchanged bythe partieson April 2, 1982 (G C. Exhs 8 and 9) followed the proposedchanges in thetext in the records division contractC. The Collective-Bargaining Session ofApril 30As Respondent asserts,Marcus opened the April 30meeting by stating that it was getting very late and thatthe contracts were about to expire.The records contractwas expiring on April 30, that very day. Marcus told theunion negotiators that Respondent had new proposalswith many concessions which went well beyond whatRespondent thought reasonable for a settlement. Re-spondent then offered a series of proposals to obtain anagreement.Respondent's first April 30 economic propos-al not only increased the offer of wages to current em-ployees(notwithstanding that it remained fixed withregard to newly hired employees)but established that ex-isting employees would receive a wage increase in 1984beyond the highest starting wage rate.In the noneconomic area, Respondent,interalia,dropped its proposals for subcontracting;for the stagger-ing of hours and reporting pay; for mandatory overtime;for participation in the defining of "qualified"employeesfor job openings;for changes in discipline and dischargeexcept changes in the"jubilee"clause;and for changesin the grievance procedure except that it continued in itsproposal permitting Respondent 4 working days to filean answer.Most significantly,Respondent,while drop-ping its proposed contract right to continue to combinejobs, continued to insist on its proposed,single, outstand-ing combination of jobs:from approximately 54 positionsto 28.In addition,Respondent (R. Br. 23)accepted vari-ous union proposals including premium multiples of theregular wage rate for certain overtime and holiday work.After a union caucus, the Union made counterpropos-als including the extension of the maximum period oflayoff before loss of seniority to 24 months, guaranteedholiday pay irrespective of employee layoff or workstatus,continued Respondent's payment of all insurancepremiums,increased sickness and accident benefits, in-creased life insurance benefits,and increased monthlypensions by 25 percent plus the inclusion of tape divisionemployees in the pension program.Respondent's pensionproposal was the deletion of all pensions.In its counter-proposals,the Union not only rejected the Respondent'sproposals on discipline and discharge,but rejected anyform of job combinations and orally demanded a wageincrease of 10 percent each year.Following a lengthy caucus,Respondent's chief nego-tiatorMarcus stated,as Respondent asserts(Br. 24), thathe was giving the Union a "final proposal"because itwas getting"very late."He said that, to obtain an agree-ment, Respondent was makinga second economicofferoffurther economic concessions. Respondent maintainedthe same noneconomic proposals.The economic conces-sions took the form principally of raising the rates ofpay, both starting and the 1984 anniversary date, for em-ployees on the payroll of April 30,1982, i.e., the presentunit employees.Similar pay raise concessions were madefor the tape division employees.After stating that thiswas the Respondent's final proposal,Marcus told theUnion that he wanted it understood that if this proposalwas rejected and if there was a strike,the parties wouldbe "back to square one."TonyBucella smiled and saidthe Union was not going to strike,and when Marcus said PRC RECORDING COthat in case of a strike the parties would return to"square one,"i.e.,back to the"original proposals" ofMarch 12 and April 2(noneconomic)and April 27 (eco-nomic),Bucella answered that that was his feeling aswell. These exchanges between Marcus and Bucella oc-cuffed principally because the Union was to vote on thisfinal offer on the next day, Saturday,May 1, 1982. Fol-lowing these exchanges,Bucella then met with the Fed-eralmediator who was present for the first time at thisApril 30 meeting and rejected Respondent'sproposals.He informed Marcus, however, that he would presentRespondent'sfinal offer to the membership but wouldrecommend that the membership similarly reject it.Marcus said that Bucella was free to do so but that Re-spondent had gone as far, and further,than was warrant-ed for a contract settlement.He reiterated that if theunion membership actually rejected Respondent's offer,the parties were going back to square one. There is nodispute between the parties that"square one" referred toa return to Respondent's original noneconomic offers inthe records and tape divisions of March 12 and April 2,1982, and to its economic offer of April 27, 1982, thefirst economic offer.D. The Collective-Bargaining Session ofMay 5,Tentative Agreement of May 6The next day(May 1), the union membership unani-mously rejected Respondent'sApril 30 final proposal atthe Union'smeeting.Marcus immediately telephoned Bu-cella to confirm the fact.When Bucella confirmed theunanimous rejection,Marcus told him that since it wasrejected,the parties were back at "square one" and re-quested another collective-bargaining meeting as soon aspossible.Bucella told him that he would have difficultyarranging another meeting because he was tied up inothermatters.However,Marcus insisted thatMarcusthought it was very important that they have anothermeeting"quickly"; they arranged for a meeting on themorning of Wednesday,May 5.At that meeting, as well,the Federal mediator was present.The May 5 meeting convened about 9:30 a.m. at amotel in Richmond. Marcus repeated what he had said atthe April 30 bargaining session: in the event of rejectionof the last proposal,the parties were back to "squareone." He then went through the March12 and April 2and 27 noneconomic and economic proposals and item-ized exactly what was on the table.Again,these werethe original offers in the noneconomic area for tape andrecords of March 12 and April 2, 1982;and the April 27tape and records economic offers,including the 30.5-per-cent reduction in wages.Respondent's proposed jobcombinations,the elimination of pensions,COLA,reduc-tions in insurance,and holidays,etc.,were reasserted.Both Marcus and Bucella testified that at the end ofthis presentation,after about 10:30 a.m., but before theUnion responded to Respondent'spresentation,Marcusallegedly replied,"I believe we are at an impasse and itis the Company's intention to implement its proposalsthat we gave you this morning,at the end of the secondshift or at the beginning of the shift tomorrow." TheGeneral Counsel and the Charging Party appeared toagree with this state of facts.In addition,Respondent625suggests(Br. 28)that the testimony of the General Coun-sel'switnesses Lathrop,Dudley,and Smitson(allunionofficers or negotiating team members)support Bucella'sandMarcus'recollection ofMarcus having made theabove statement concerning the existence of impasseabout 10:30 a.m.Though it is true that Bucella's testimo-ny does corroborate Marcus'recollection,a review ofthe record clearly shows that neither Lathrop's,Smit-son's,nor Dudley's testimony corroborates Marcus' andBucella's testimony.Contrary to the understanding of the parties and theirarguments,I specifically find that, contrary to Marcus'assertionandBucella'scorroboratingrecollection,Marcus made no such statementat that time.Marcus' tes-timony was incredible and erroneous(whether or not bydesign);and Bucella'srecollectionwas inaccurate andconfused as to chronology.6Ifind,however, thatMarcus did make such a statement some 5 or 6 hoursthereafter,i.e.,about 3 p.m., rather than 10:30 a.m. Ireach these conclusions as discussed below,on the cred-ited testimony of Lathrop,Dudley,and Smitson, andparticularly on the evidence consisting of separate, con-temporaneous bargaining notes compiled by Smitson (R.Exh. 8(b)) and the similar notes of the collective-bargain-ing sessions compiled by Union Vice President White-head(G.C. Exh.38).Additional support for this conclu-sion comes from the testimony of Plant Manager Doug-las to show that Respondent,in general, and Marcus, inparticular,made no reference to an impasse in the morn-ing of the May 5 negotiations.Conclusion that Marcus did not Mention Impasse ontheMorningof May 5,1982(a)There is no dispute that Smitson,a member of theUnion's contract negotiating committee, a secretary for14 years,recorded the essence of and, at times,verbatimexchanges of the bargaining sessions and, in particular,the bargaining session of May 5.Her original notes werein shorthand and were thereafter transcribed into typedwritten notes(R. Exh. 8(b)). There is no suggestion ofinaccuracy in her original taking of the shorthand notesor her transcription of the notes or of any improprietysuch as the comparison of her notes with the notes takenby Whitehead,her union committeeman.Smitson's notes show that after Marcus went throughthe economic and noneconomic proposals which werethen on the table at this May 5 morning meeting,he toldthe Union that although Respondent was "very,very se-rious about the proposals we submitted,"Respondentwas prepared to negotiate.According to her notes, itwas at this point that Bucella asked Marcus if Respond-ent was contending an inability to pay.Marcus denied aninability to pay and alleged that only IRS and Respond-ent's lenders would be able to see its books and that Re-spondent's ability to make a profit was not a subject for6 In view of other evidence on which I rely,infra, it is unnecessary torely on,analyze, or elaborate on my conclusion that the full context ofBucella's testimony demonstrated that what he recounted as happening inthe morning of May 5, actually occurred,in large part, in the afternoonof May 5 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations. Similarly, Bucella is quoted by Smitson ashaving said that the Union was flexible and that if Re-spondent wanted to start from scratch, the Union waswilling to consider Respondent's proposals. In particularBucella said,and I find: "We are here to negotiate." Herrecords show, and I find that the Union then caucusedbetween 10:15 and 11:05 a.m. and returned by proposinga 1-year extension of the expired agreement which Re-spondent promptly rejected.When Bucella then askedMarcus if he were interested in anything other than theCompany's proposal, Marcus said: "Sure, we are willingto listen to anything you want to propose." Marcus, ac-cording to Smitson, then asked Bucella whether theUnion was interested in a 2-year agreement under theterms that Respondent had proposed rather than the 3-yearagreementwhich Respondent had erstwhile insistedon.7 Bucella then asked specifically whether Respondentwould consider a 2-year agreement. When Marcus saidthat he would, Bucella asked: "How about 18 months?"Marcus answered that that would not be acceptable andthat a 2-year agreement would be the "bare-bones" mini-mum. Marcus warned Bucella not to return with an offerwhich included COLA and the current insurance ar-rangement. At that point, the parties broke for lunch andcaucused for a lengthy period until about 2:30 p.m. topermit the Union to formalize its 2-year proposal. At ap-proximately 2:30 p.m., the session reconvened and theUnion then proposed a 2-year contract. The terms of theUnion's proposals were not consistent with Respondent'sprior outstanding offer.Whitehead's notes (G.C. Exh. 38), although not quiteso full as Smitson's, show that, in this period, afterMarcus reviewed the present status of Respondent's offer(the noneconomic offers of March 12 and April 2; theeconomic offer of April 27 only), Tony Bucella askedMarcus whether Respondent was "prepared to negoti-ate" and Marcus answered: "We are prepared to negoti-ate.We are very serious and want to prepare for prob-lems in the future." To this, Bucella answered that theUnion was prepared to negotiate. Marcus said that thewages that were offered were equal to or better thanthose at Respondent's Compton, California plant. It wasat this point that Bucella and Marcus spoke about wheth-er the Company was making a profit or pleading pover-ty.Thereafter,Marcus said that Respondent had nodesire to pick up where it had left off but wasveryflexi-ble and willing to negotiate. Marcus also said that theywere ready to negotiate "short or long." Whiteheadnotes, as did Smitson, that about 11:10 a.m. Bucella in-quired whether, if they could not conclude a tentativeagreement, Respondent was willing to extend the con-tract and Marcus said he would not answer until he re-viewed Bucella's actual proposal.When Bucella askedfor a 1-year extension, Marcus said that he was opposedto it because Respondent had "problems to correct." Inanswer to Bucella's further question ("are you interestedin anything but what you proposed"), Marcus answered,"Yes," he would be willing to listen to anything the7Whitehead's notes show that it was Bucella who asked this questionrather than MarcusWhile the resolution is not crucial, I credit White-head's version.See Whitehead's notes, infraUnion wanted to propose. When Bucella asked whetherRespondent would consider a 2-year contract, Marcussaida 2-year contract would be all right but nothingshorter.Marcus, however, said,as Smitsonalso noted,that with such an extension, he was not interested in con-tinuingthe existing cost-of-living and insurance cover-ages.The Union, therefore,sometimeafter 11:10 a.m.,left for a luncheon caucus to formalize its 2-year coun-teroffer.According to Whitehead, as with Smitson, itwas after lunch that the Union returned with a counter-proposal for a 2-year agreement.Both Smitson and Whitehead, in their contemporane-ous notes, show, respectively, that "after lunch" and thatat "2:30" the Union proposed a 2-year agreement relatingto insurance coverage (the current insurance program toremainintact except for future premium increases whichwould be split between the parties); holidays (Respond-ent's last proposal except that the 3 "personal days"would apply to future employees after 1 year), vacations,pensions,COLA, and a 5-percent wage increase as ofMay 1, 1982, none of which were consistent with Re-spondent's offer. According to Smitson's notes, Marcusresponded at the very first by asking: "What about jobclassifications proposed by the Company?" Bucella an-swered: "We are willing to make some changes, but notall."Marcus then said that the Union's proposal was re-jected in its entirety and, according to Smitson's notes(R.Exh. 8(b), p. 30), "In our estimation we believe weare at an impassein these negotiations. Effective at theend of the shift today we intend to implement our pro-posal in its entirety."Similarly,Whitehead's notes show that at this point,without a caucus, Marcus told Bucella that the Union'sproposal was rejected in its entirety and "We think weare at an impasse in these negotiations. At the end of theshift today we are going to implement our last proposal."(b) Therefore, not only do Smitson's andWhitehead'snotes show no reference to the word "impasse" in themorning sessionand show the existence of this legallyimportant word only in the afternoon,after2:30 p.m.,and only in association with the 2-year counterproposalpresented by the Union at the express request of Re-spondent, but Respondent'splant managerDouglas testi-fied that he first heard the word "impasse" only in the"afternoon" of May 5 (compare: Tr. 1431-1433; 1494).His subsequent testimony that the word "afternoon," tohim, meant any time between 11 a.m. and 3 p.m. is re-jected.8 I agree with Respondent's contention (R. Br. 68)that Bucella's testimony, which I sometimes found facile,should not be credited especially with regard to his ideasof chronology. Rather, confirming both Smitson's andWhitehead's contemporaneous notes of the May 5 morn-ing collective-bargainingsession, andDouglas' creditedsPlantManager Douglas testified that his bargaining notes wouldshow a more exact time when he first heard the word"impasse" (Tr.1494)Neither he nor Respondent produced his notes.I infer that pro-duction of the notes would fail to support both his subsequent testimonywherein"afternoon"could include11o'clockin the morning andMarcus' testimony of a morning use of the word"impasse"and wouldsupport an inference of a later declaration of "impasse"by Marcus CfAutoWorkers v.NLRB,459 F.2d 1329 (D C Cir 1972),withHitchinerMfg.Co, 243NLRB927 (1979) PRC RECORDING CO.original testimony,Ifind thatMarcus used the word"impasse"only after2:30 p.m., i.e., as Douglas said, inthe "afternoon,"and that it was uttered in conjunctionwith Marcus'intention to implement Respondent's out-standing offers after he rejected the Union's counterpro-posal which he had invited prior to the luncheon caucus.(c)Lastly,there is further circumstantial evidence inthe credited testimony of the Union'scommitteemenGlenita Dudley(Tr. 830-831)9 ana RichardLathrop (Tr.806-807)which demonstrates that there was no sugges-tion of "impasse"until the midafternoon of May 5, 1982,asDouglas'testimony and Smitson's and Whitehead'snotes convincingly demonstrate.The testimony of bothDudley andLathrop,clearly ingenuous on this point, in-dicates that it was about 2:30 p.m. that the conversationbetween Bucella and Marcus became so heated that theywere yelling at each other.In particular,Bucella wasupset at Marcus'describing the status of their negotia-tions to be"at impasse"after Bucella,atMarcus' May 1request for an urgent collective-bargaining session (Tr.806), had gone to a great deal of trouble in canceling hispriorappointments for May 5,a condition which Bucellahad mentioned to Marcus in their telephone conversationofMay 1.Bucella remonstrated with Marcus for hishaving called"impasse"in the afternoon and regrettedthatMarcus had not called"impasse"earlierin the day.It appears to me that if "impasse" had been mentionedby Marcus in the morning, together with an intention toimplement,as he testified,therewould have been noreason for Bucella to first become angry at the mentionof "impasse" at 2:30 p.m.; and there would not have beenthismutually corroborative recollectionofLathrop,Dudley,and PlantManager Douglas,togetherwithSmitson's and Whitehead's notes,that it occurred in theafternoon.IfMarcus had declared impasse in the morn-ing, there would have been no reason for Bucella's 2:30p.m. shouting match with Marcus,with Bucella angrythatMarcus had not mentioned impasse"earlier." I con-clude that there was no mention by Marcus,or anyoneelse, of"impasse,"or an intent to implement any terms,in the morning of May 5,1982, and that, as noted hereaf-ter,Marcus first declared "impasse"only after2:30 p.m.on May 5.(d) In sum, in the late morning of May 5,certainlyafter 11 a.m., after Marcus' exposition of the existing Re-spondent proposals on the table, and after Marcus reject-ed any type of 1-year freeze continuing the expired con-tracts'COLAallowance,he said,in answer to Bucella'squestion of whether Respondent was interested in anyproposal other than Respondent's,that he was"willingto listen to anything you want to propose."Itwas at thispoint,late in the morning of May 5,that Bucella in-quired as to whether Respondent was interested in a 2-year proposal.Marcus said he would consider a 2-yearagreement under the Respondent's terms previously of-fered for the 3-year agreement.After an interim rejectionby Marcus of Bucella's proposed 18-month extension ("aIhave notcredited Glenita Dudley's testimony regarding her owndischarge and in other areas.Here, she andLathrop,on my observation,were not aware of the import of this particular recollection. See J Hand,NLRB v Universal Camera Corp,179 F.2d 749, 754 (2d Cir 1950)6272-year extension is the barebones minimum"), the partiescaucused for lunch sometime after 11:05 a.m. to permitthe Union to bring forward its 2-year counterproposal.Neither the word "impasse" nor an intention to imple-ment had been uttered at this time.F. The Departure of Industrial Relations DirectorRobert JewellSometime after the parties adjourned for the lunchtimerecess and caucus, probably immediately after 11:05 a.m.,without notification to the Union, Marcus sent RobertJewell,Respondent's director of industrialrelations,away from the motel where these bargainingsessionswere occurring, to return to the plant. Respondentplaces his departure somewhat earlier (R. Br. 30), but Ifind that it occurred sometime immediately at or after11:05 a.m., during the lunchtime recess when the Unionwas drafting its 2-year counterproposal. The reason forhis departure was to "implement the Company's proposalthat had been outlined that morning" (R. Br. 30; Tr.1906).The "implementation" was nothing less than tophysically destroy the existing job classifications andlabor grade structure under the now expired contractand to create the completely changed labor grades andcombined job classification structure which was the sub-ject of Respondent's unchanging and now renewed offersof March 12 and April 2, 1982.Jewell and a staff of clericals worked until 6 p.m. toeliminatethe old system (accomplished by 2 p.m.) andcreate the new system. This was the change from 54 jobclassifications down to 28 and a change in labor grades,accordingly. By instituting these changes, it is undisputedthat thereafter, employees neither would be called towork in their old jobs nor by virtue of their preexistingseniority in the old job classifications, but under new se-niority in the combined classification; and would not berequired to do the rigid, single job for which the oldsystem existed, but any one of several jobs which ap-peared in the combined classification or which appearedin their job selection forms which showed what they hadpreviously done or which they thought themselves capa-ble of doing. In any event, the new system would reducethe number of employees called into work because oneemployee would be required to perform several job func-tionswhereas previously, except for emergencies or re-duction-in-force situations, an employee would performonly his single, classified job.' 0The old method of job selection for a particular recallof employees required the use of a manual system con-sisting of a board on which magnetic tapes showed theseniority and job of each employee, together with a com-puter tape system which was a reflection of the manual,magnetic board. As above noted, in the 6 or 7 hours ittook Jewell and a staff of eight employees to change theold system into the new system, it required that the oldsystem be physically destroyed (R. Br. 31; Tr. 1912).10 Indeed, representative job selection forms introduced in evidence byRespondent (R Exhs. 44, 45, and 46)demonstrate that the alternate jobsmentioned by each employee on his/herjob selection form were to beawarded to the employee "in the event a reduction in force requires meto leave my official job " 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, by 2 p.m., as Jewell testified, his conversion ofthe old system into the new system had reached such apoint of destroying the old system that he had "crossedthe Rubicon" and that it was impossible to reinstitute theold system.Plant Manager Douglas left the bargaining table about3 p.m. to return to the plant, apparently, inter alia, to seehow far Jewell had progressed in switching over to thenew job combination system. By 5:30 or 6 p.m., JewelltoldDouglas that he would be able to schedule the call-in of employees under the new system.At no time on May 5 did Respondent tell the Unionwhat Jewell was doing. At no time during May 5, untilabout 2:30 p.m., wasthere any notice by Respondent tothe Union that it intended to implement the new seniori-ty call-in system based on new combined job classifica-tions.At no time on May 5 did Respondent attempt tohalt Jewell's conversion of the system.At 2:30 p.m., after the lunch and caucus break of therespective parties,with the Union ignorant of the de-struction of the existing job classification system and ofthe new, combined job recall system being entered intothe computers, the collective-bargaining sessions recon-vened. It was at this time that the Union presented a 2-year proposal with modifications of Respondent's insur-ance program, vacations, pensions, COLA, and job clas-sifications and a proposed 5-percent wage increase for alllaborgrades effective retroactive toMay 1, 1982.Marcus then asked: "What about job classifications pro-posed by the Company?" Bucella answered: "We arewilling to make some changes, but not all." (R. Exh.8(b), p. 30.)I find that it was not until this point that Marcus toldthe Union that the Union's 2-year contract proposal was"rejected in its entirety" and that: "In our estimation webelieve we areat an impassein these negotiations. Effec-tive at the end of the shift today, we intend to implementour proposal in its entirety." Marcus then enumeratedthat the parties were at impasse on insurance, holidays,vacations,pensions,the continuation of the COLA, theUnion's demand for awage increase,and the Union'sfailure to adequately address, in its counteroffer, the pro-posed job combinations system.The above testimony and documents of GlenitaDudley, Douglas,Whitehead, and Lathrop corroborateSmitson's notes (R. Exh. 8(b)) that mention of impasseoccurred at 2:30 p.m. or thereafter.' 1 After Marcus de-clared the impasse and his intent to implement with thecoming morning shift of the next day, Bucella said thatthere was no impasse because the Union was there to ne-gotiate. Bucella then asked the Federal mediator if therewas an impasse, said the Union was flexible, and that itwas willing to negotiate each of the items that Marcushad spoken of in declaring the existence of impasse:COLA,insurance,wages, etc. This was about 3 p.m. (Tr.831-832.)When Marcus repeated that he believed the" Had therebeenany priormention of "impasse,"especially in con-junction with an intent to implement the new job classifications, I findthat it wouldhave been noted in at least one of the two contemperaneousnotations in evidence herein.Ihave also relied on Douglas' testimony,the failure to produce Douglas' bargaining notes, and other evidence, ele-mentswhich lead tothe same conclusionparties to be at impasse, Bucella became angry and ques-tionedMarcus, as above noted, why in view of Bucellahaving canceled appointments that day, Marcus had notcalled the impasse at the very opening of the collective-bargainingsession onthe morning of May 5 (Tr. 831-832; 806-807).Bucellathen repeated the question to Marcus: "Areyou flexible?" According to the credited recollection ofGlenita Dudley, at 3:01 p.m., Marcus told Bucella: "No"(he was not flexible) and then stood up, picked up hispapers, and left the room, with the other respondent ne-gotiators following him.This testimony, in sum,demonstrated thatBucella saidthat therewas no impasse; that Bucella questionedMarcus as to why they wereat an impassein view of thefact that the Union was still flexible; and that whenMarcus said that they were at impasse on COLA, pen-sions,wages, and holidays,Bucellaasked Marcus wheth-er, if they passed these problems, there would be a con-tract. It was at this point that Marcus and Bucella gotinto their shouting match and that Respondent's bargain-ers, includingMarcus, left the room. Vickie Hoover'scredited recollection is that, with Marcus and Respond-ent's bargainers leaving the room, Bucella told the Fed-eral mediator Kenealy to wait and thenBucellafollowedRespondent's bargainers out of the room.The evidence (R. Exh. 8(b), p. 31; and the credited tes-timony of Glenita Dudley) shows that after Bucella fol-lowed Marcus out of the room, Marcus, together withthe Federal mediator, apparently agreed to remain at thebargaining site to enable the Union to further caucus andcome up with a new proposal. There is no question butthat this latter event occurred about 5:20 p.m.About 5:20 p.m., the negotiatingteams met again inthe presence of the Federal mediator. The Union made amodified proposal wherein if offered to keep the insur-ance program intact except that the employees wouldpay for any future increase of premiums. In essence, theUnion adopted Respondent's holiday proposal; frozewages and COLA; and substantially adopted Respond-ent's "production interference proposal" (no-strike, no-lockout, etc.).The Union also made changes so thatthere would be some job combinations and changes inclassifications. Following Marcus' receipt of further clar-ification of this union proposal, about 6:35 p.m., Marcusreturned to the bargaining table, after having consultedhis bargainers, and told the Union that Respondent wasrejecting the counterproposal because the Union had notgone far enough with regard to both production interfer-ence and job combinations. Marcus stated further thatthere would be "no way" that there would be any wageincrease or upward COLA adjustment in the first 2 yearsof the agreement.According to both Smitson's and Whitehead's contem-poraneous notes and Glenita Dudley's credited testimo-ny, it was at this point thatBucellatoldMarcus that thiswas the "first time" that Marcus had mentioned a freezefor 2 years.Bucella againaskedMarcus whether Re-spondent was claiming an inability to pay.Marcus againanswered that it was not an inability to pay but Respond-ent's unwillingness to pay and that if Respondent pleaded PRC RECORDING CO.an inability to pay, it might have to show its books tothe Union which it was unwilling to do. The Union didnot at any time request production of Respondent's fi-nancial books and records.When Marcus further said that Respondent rejectedthe Union's idea of building new employee wage rates tothe rates of the current employees and that such a proc-esswas neither necessary nor desirable,Bucella an-swered that he would not let his rejected counterpropos-al (with regard to having the wage rates of new employ-ees rise to the level of existing employees) "stand in theway of a contract." The parties then caucused. TheUnion returned about 7:16 p.m. (R. Exh. 8(b), p. 33). Bu-cella asked Respondent for information regarding thecombination of jobs and whether an employee perform-ing a combinedjob would be qualified for all of the jobsrequired to be performed under the job combinations.Respondent's vice president Spear answered that Re-spondent would have to train anyone who had not donethe job before.Marcus assured Bucella that if there wereproblems with the combined jobs, the Union could cometo Respondent and point out the problems and the issuewould be given consideration. Thereafter, Bucella andMarcus met in the hallways and other places in themotel outside the presence of both bargaining commitees.Sometime about 8 p.m. on May 5,Respondent's guardsat the plant,pursuant to their normal practice, com-menced telephoning employees to come to work at 6:30a.m. the next day. In these telephone calls, employeeswere told to report in terms of the newly combined jobsin the newly implemented labor grades, the descriptionof which was foreign to the employees. This resulted,commencing about 8 p.m., in employees telephoning theunion negotiating committee members at the motel, andevenRespondent'snegotiating teammembers,withregard to the meaning of the new labor grades and thestrange jobsto which theywere requestedto report. Therecord is unclear what the employees were told.The Federal mediator,Bucella,and Marcus thereafter,during the night of May 5, met from time to time andthrough the mediator reached such a point in bargainingthat around 1 a.m., on May 6, Marcus returned to hisbargaining team and told them that, with a few conces-sions,the parties could have a contract.It is undisputedthat about 2:30 a.m. on May 6,the bargaining comitteeswere reconvened and told by Marcus and Bucella that atentativeagreementhad been reached. Bucella andMarcus shook hands on the agreement.Before reconven-ing the bargaining committees,but after the tentativeagreement was reached,Bucella agreed with Marcus notto go through the summary of their agreement becausethey were both extremely tired. Other testimony statesthatthebargainingcommitteeswere"half-asleep."Marcus returned to Chicago the following day and dic-tated to Respondent's secretary a summary of the tenta-tive agreementof May 6. The tentativeagreement ap-pears in evidence(G.C. Exh.20) and,although there arevarious elements of compromise in the agreement, one ofthe elements which remains substantially unchangedfrom Respondent'sMarch 12 noneconomic offer was theoriginaljob combination offer.629G. ImplementationThere is no disagreement that when the committees re-convened about 2:30 a.m. on May 6,Bucella askedMarcus whether, in light of the existing tentative agree-ment,Respondent was going to implement the agree-ment.Marcus told Bucella that he would not implementthe agreement except that the new job combinationswere already in the computer and that the employeeshad already been recalledpursuantto the new job com-binations for the next morning'swork.Marcus told Bu-cella that it was too late to "unscramble the egg" of therecall of employees in the new job combinations. Asabove noted, there hadbeen a seriesof phone calls, com-mencing at 8 p.m. on May 5 from employees concerningthe confusion over their being told to report to new jobsatnew plant locations involving new labor grades.Marcus told Bucella that in lightof theconfusion result-ing from the implementation of the new job combina-tions, it would be wise if the members of the umon com-mittee went to the plant at the beginning of the 6 a.m.shift to tell the incoming employees of the tentativeagreement, and that the details of the tentative agree-ment would be explained to them at the May 8 unionratificationmeeting(the following Saturday).What is hotly contested among the witnesses was whatRespondent's bargainers told the union negotiating teamto actually tell the arriving employees on the next mom-ing's shift.Thus, Marcus testified (Tr. 201):I said to Mr. Bucella. . .that we could not "un-scramble the egg" of the implementation of the jobclassification system. . . . I thought it would behelpful if the committee would come in to calmdown the employees to assure them that while therehad been changes implemented,they should not beconcerned about those changes, that they should work,and that on Saturday everything would be ex-plained to them in the context of the tentativeagreement that had been reached by the parties.[Emphasis added.]PlantManager Douglas testified,at first(Tr. 1440-1443), thatMarcus told the union bargaining committeethat it was"impossible to unscramble the eggs becausethey were in the computer and that if the plant wasgoing to work tomorrow,we have to go as it was."Douglas also recalled that Marcus told Bucella that "theUnion bargaining committee go to the plant and explainto the people that we had an agreement, that everythingwould be explained to them on Saturday."Douglas saidthat the committee agreed to go to the plant and tell theemployees of the agreement and that everything wouldbe explained on Saturday and to "go ahead and do theirassigned jobs."In answer to the question of whether anything wassaid about explaining to the employees about the new jobcombinations(Tr. 1440),Douglas said that Respondent(it is unknown whether this was Douglas or Marcus ac-tually speaking)told the Union:"Don't worry about jobcombinations.Itwill be explained to you on Saturday." 630DECISIONSOF NATIONALLABOR RELATIONS BOARD(Emphasis added.) With regard to whether the employ-eeswere told to do only their old jobs, Douglas saidthere was some discussion on that point and that Marcustold the union committee to tell the arriving employeesthat they had an agreement and "to do the job that theywere assigned." When pressed, however, Douglas specif-ically denied that the employees were told to disregardthe new classifications resulting from the newly institut-ed job combinations and merely to do their old jobs (Tr.1441-1442). It is also uncontradicted in Douglas' testimo-ny that the new job combination system would result inemployees being recalled to perform jobs out of their oldseniority and into jobs which they had either not per-formed before or were on their job selection forms(which either meant that they had at one time performedthe jobs or thattheybelieved themselves capable of per-forming them).Douglas testified that he told the union committee,after it had been reconvened, and after Bucella andMarcus announced the tentative agreement, that he "reit-erated my pledge that people would be given sufficienttime to be trained, that we weren't interested in puttinglittleold ladies off their job." Finally, Douglas testifiedthat outside the presence of the union bargaining com-mittee he instructed Labor Relations Director Jewell toassignthe employees as far as possible to their old jobsand not to force an employee into a "work refusal" situa-tion (Tr. 1442-1443).Although Labor Relations Director Jewell had re-turned to the collective-bargaining sessions at the motelprior to the reconvening of the committees, he was notquestioned and did not testify with regard to what re-quests or instructionsMarcus and Respondent's otherbargainersmade to Bucella and the union negotiatingcommittee concerning the work to be done and jobs tobe performed by the newly arriving employees on thatmorning's shift. But Respondent's cross-examination ofBucella elicited his firm recollection that Jewell told theunion negotiators that the recalled employees could"ignore the computer" (Tr. 628).Union Vice President Whitehead's notes (G.C. Exh.38) say nothing concerning implementation. Smitson'snotes (R. Exh. 8(b)) carry the statement only that Bu-cella asked Marcus whether there would be implementa-tion and Marcus' reply is (R. Exh. 8(b), p. 34):Iwould suggest very strongly if it is possible foryour committee or some people in the morning-my understanding that those affected (possibly 10, 7or 8 people)-company representative and Unionrepresentative get together with these people.As opposed to the above enigmatic notes taken at 2:30or 3 o'clock in the morning, Smitson testified that, whileshe was "about half asleep" (Tr. 1122), she recalled that"they" talked about implementation and that Marcus saidthat "we were supposed to go out to the shop so wecould tell the people to go ahead and do their regularjobs, that those labor grades weren't supposed to meananything yet" (Tr. 1122-1123). She further testified, ap-parently having reviewed her notes, that there were 8 or10 employees affected by the job combinations and thatthe negotiating committees were supposed to tell themthat"they were supposed to go in and work their regu-lar jobs"(Tr. 1123).VickieHoover testified that she recalled only thatMarcus and Jewell asked the committee to go to theplant that morning, to go to work, and that nothingwould go into effect until after the ratification meeting.Whitehead specifically testified (Tr. 7133):Well, they said that these new classes . . . had al-ready been fed into the computer, and that therewas nothingthey can do about that, but regardlessof these being in the computer like they was .. .each employee would work . . . under their oldlabor grade, and all like the same as they had been.That's the reason that Mr. Jewell said that wewould go out to the shop and tell the people, thathe would tell his foremen and we would tell ourpeople that just to disregard what had been fed intothe computer, or what they had been told whenthey were given the telephone call, that their dutieswould not be changed, absolutely would not bechanged, and just work like they had . . . until thattime. 12Union Committeeman Lathrop recalled that Marcussaid that the guards had made a mistake in calling theemployees into the new jobs and that the union negotiat-ing committee should go out to the plant and tell thepeople to go to work until the agreement was ratified(Tr. 764) and that Marcus said that the "people wouldn'tbe disciplined if they didn't show up; that they ought tojust do their jobs, you know, do what they had beendoing" (Tr. 765). Finally, Lathrop testified that it was hisrecollection that Marcus and Jewell said that nothing inthe tentative agreement would be implemented until rati-fication (Tr. 768).Glenita Dudley, like Lathrop, testified (Tr. 837) thatMarcus said that "the implementation would be stoppeduntil the meeting on Saturday, which was May 8."The evidence shows that, whatever was said at 2:30a.m.,when the union negotiating team members laterwent to the plant at 6 a.m., they told the arriving em-ployees to forget about the new job combinations and tojust do their old jobs. Lathrop testified (Tr. 769) that asthe newly arrived employees approached him at thegate,he and the other negotiating committee memberstold them to go to work and to "do their job that theyhad been doing." Jewell recalled that Union PresidentCapps told the employees arriving at the plant (Tr.1920): "That they had a tentativeagreement,that thereis In substance,therefore,thisWhitehead testimony doesnot contra-dictDouglas'testimony,aboveWhereasDouglas testifiedthat he pri-vately instructed Jewell to put the employees into theirold jobs as far aspossible and not to createa `yobrefusal" situation,Whiteheadhere is tes-tifying that Jewell,in any case, mentionedDouglas' instructions at the2 30 a in.sessionThere is no inconsistency betweenWhitehead's testimo-ny and Douglas'testimonyAll that Douglas said wasthat he did notpublicly instruct Jewell to have the employeesperform their old jobsWhat Whitehead testified to was that Jewell,rather than Douglas, actual-ly mentioned in conversations at the bargaining table at2 30 a in the sub-stance of what Douglas evidentlyhad privately told Jewell prior to thattime PRC RECORDING CO.631had been a confusion on the labor grades, it would beexplainedto them at the meeting on Saturday, to go towork, everything would be explained to them at themeetingon Saturday."Employees who reported to work on the morning shiftof May 6 corroborate the testimony of the negotiatingcommittee members. The employees were told by thecommitteementhat they were to disregard what hadbeen told to them on the phone and to do their "regular"jobs. (Boatman(Tr.859);McFarland (Tr. 907); andWilson (Tr. 934).)H. The Work Performed by Employees Recalled ontheMorning of May 6 and 7The General Counsel'switnessescredibly and consist-ently testified that they were called in and did jobs on acombined basiswhich, in part, differed from what theirregular jobs had been on and before May 5.Boatman,the Union's shop steward, testified that notwithstandingthathis regular job had been thatof "materialhandler"and notwithstandingthat as unionsteward, his job func-tionchanged on a dailybasis, oneof the jobs he was as-signedto that day was that of a "packer." He had neverperformeda packingfunction prior to thistime(Tr. 865-866).He alsotestified that he observed other employeesperforming work different than their normal duties, in-cludingjobs which they had never performed. Includedamongthesewere JuliaMcFarlandworking as acatcher/boxmaker, JohnnyHunter performingASMservice,and Corena Gomez running the cryovac ma-chine.JuliaMcFarland's normal job was that of quality con-trol tester (Tr. 905). Her foreman instructed her to per-form in an entirely new laborgrade(labor grade 71) as a"cryovac catcher." She testified that she had never per-formed this job before (Tr. 909) nor ever had any train-ing init.On the next day, her foreman assigned her towork under a different foreman in ASM. She had donethat work before but it was not her regular job (Tr. 911).Duringthatweek, she did not, during that week ofwork, perform her regular job (Tr. 911-912).Corena Gomez had never worked a cryovac machinebefore. Gomez, whose old job was that of an "automaticsleever,"was told by her foreman on the morning ofMay 6 to start up the cryovac machine. Gomez told himthat he was "crazierthan hell because I didn't evenknow how to turn the thing on." The supervisor toldher: "Don't worry about it. I don't know either. We'lllearn together."Gomez then asked him: "Is there anyway I could get hurt on this, like cutting-getting myhands cut off, or anything?" The foreman answered:"No, you won't get your hands cut off, but you can getthem mashed, or burned, and that would be the extent ofthe [injury]" (Tr. 910-911).When Gomez asked himwhy she was beingassigned torun the cryovac machine,the foreman told her: "Because your [old] machine andthe cryovacmachineshave been combined into onelaborgrade" (Tr. 911-912).IndaWilson, like Julia McFarland, a quality controltester,onMay 6, 1982, was required to perform theduties of a catcher on the cryovac machine (Tr. 935) andon May 7 to work as a collator in the record finishingdepartment. On May 7 she worked as a hand collator inthe record finishing department. She did not perform herregular job.Alice Ladd testified that she was required to do jobsother than her normal job, which jobs differed evenfrom those which appeared on her job selection form.Thus, she performed the job of breaking down boxes andalso duties of a 12-inch sleever. Although she started thatmorning in her normal job as "catcher" doing boxmak-ing, her foremanassignedher to another job which wasbreaking down boxes. He thereafterassignedher to use ajack to move skids of records to the cryovac department.Commencing May 11 she wasassignedto drive a forklifttow motor.Because shehad never operated this ma-chine, on May 11, she inadvertantly caused the forklift todrop off the high-lo during operations.Respondent asserts that, at least for the most part, em-ployees under the new job combinations were assigned,though perhaps not to their regular jobs (e.g., CorenaGomez) to jobs which they had either performed beforeor which appeared on their job selection forms, i.e., jobswhich the employees themselves said they were capableof performing. The General Counsel, however, pointsout, and Iagree,that this distinction is immaterial be-cause under the new system,as implemented,an employ-ee would not only forsake doing his regular job (to beshifted to another job under the job selection form onlyin cases of layoff or emergency conditions), but wouldbe required to normally perform several jobs whichtheretofore had been separately assigned to individualemployees. This, according to the General Counsel, isitself an implementation of a "substantial change in theemployees' terms and conditions of employment" (G.C.Br. 19). I agree.Respondent states that prior to the joint meeting onthemorning of May 6, in a private meeting betweenMarcus, Bucella, and the mediator, Marcus toldBucellathat if theiragreementwas rejected by the membership(at the ratification meeting of May 8) "we are back tosquare one," i.e., the original proposal being that of theprevious morning, May 5 (Tr. 1829). Bucella denies anysuch conversation on the morning of May 6 and assertsthat the only time that the "square one" conversation oc-curred was on April 30, prior to the first rejection by theunion membership of Respondent's "final offer" of April30. In view of the suggestion in Smitson's notes (R. Exh.8(b), p. 35), I would credit Marcus' version if the matterwas material.While Smitson's notes merely state that themediator believed that such a statement was made onMay 5, I believe that that statement is sufficient evidenceof the fact and I would credit Marcus. I further creditMarcus' testimony thatBucella infact told Marcus thathe would present the May 6 agreement "fair and square"and that he would "advise that they accept it" (Tr.475).13is I have already, on the other hand, mentioned instances of incredibil-ity in the testimony of Marcus,specifically with regard to his alleged useof the word "impasse" about 10.30 am on May 5 I found that he didnot use the word at that time and I draw an adverse inference concerningthe reason Marcus testified that he did so to explain the initiation of aContinued 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.The May 8 Ratification MeetingMarcus told the union committee to go to the plantbecause the arriving employees might be confused (Tr.192) and that he did not want any intervening event,duringthe next 2 days, to defeat ratification of the agree-ment that had been reached on May 6 (Tr. 200-201).Contrary to the Charging Party's suggestion(Br. 31),Bucella atthe May 8 ratification meeting did not recom-mend that the tentative agreement be accepted. In fact,he told the employees that it was entirely up to them.''It isundisputed that the union membership, at the con-vened May 8 ratification meeting, overwhelmingly re-jected the two agreements tentatively agreed to by Bu-cella and Marcus on the early morning of May 6. At theMay 8 ratification meeting, Union President Capps rec-unilateral change in the terms and conditions of the employees'employ-ment under the then expired collective-bargaining agreements Similarly,Iwas concerned,for the purposes of resolving credibility issues, with thedirect contradiction betweenMarcus and his labor relations directorRobert Jewell concerning Marcus' participation in the creation of theterms of Respondent'sApril 27,1982 economic offer to theUnion Thus,Marcus testified(Tr 208-209) that he did not participate in the formula-tion of the figures in Respondent'sApril27 economic offer and he didnot know who was involved in the formulation of those figures He fur-ther testified that it was George Douglas who gave him the contours ofthe permissible economic offer Jewell,however,testified(Tr. 261-263)thatDouglas,Vice President Spear, Richard Marcus,and he discussedthe various elements (the Compton,California pay levels, Respondent'seconomic difficulties,and the area wage survey)which were the basis forthe economic offer and then this group came up with the figures for theApril 27 offer.With such elements of lack of credibility,Iview some ofMarcus' testimony as self-serving and necessary to support his position,especially on the"impasse" question,supra,and the ambiguous state inwhich the question of the implementationof jobcombinations was left,mfrs.However, I view Bucella's credibility in about the same light He com-pletelymisconstrued and confusedthe chronology of theMay 5 and 6bargaining sessions with Respondent.He placed the timing of the ques-tion regarding the Respondent's "inability to pay" at the April 27 meet-ing rather than,as it quite clearly appears, at the May 5 meeting In addi-tion,when first questioned Bucella stated that Marcus and Jewell told thecommittee that,under the tentative agreement,the newly arrived em-ployees would have to perform both their old and their combined jobs(Tr. 628).He then denied that Jewell and Marcus told the committee thatthe employees could perform their normal functions until ratification (Tr628).He thereafter testified that Marcus told the union committee thatthe employees could ignore the computer(Tr 628)He then resolved thisdilemma by testifying that Jewell stated that the computer could be ig-nored as a later statement than his statement that the employees couldand would have to perform three or fourjobs in the newly combined jobclassifications.I found this resolutionto be facileand incredible notwith-standing my conclusions,below,that the matter, at best,was left so am-biguously that the union negotiating committee could well come awayfrom the May 6 meeting with the reasonable belief that, inter alia, Re-spondent told them that the employees could perform theirold jobsiARespondent makes much of the fact,whichIhave found, that Bu-cella and Marcus had in fact shaken hands on May 6 on the tentativeagreement and that such an act, under the usagesof the LaborRelations"trade," is tantamount to Bucella's agreement to recommend to the mem-bership the ratification of the tentative agreement,an act on which hereneged.Even if Bucella recommended against ratification of the agree-ment,which he did not do, it would,it seems to me, be a matter strictlybetween Respondent and the Union on a nonstatutory issue As a matterof statutory interpretation,there was nothing binding under the NationalLabor Relations Act on Bucella to "keephis word"-ifthat was the nec-essary implication of a handshake-toRespondent in Bucella's recom-mendation to the membership Moreover,there was a question of wheth-er Bucella would be obliged to recommend ratification in the face ofchanged circumstances.the unexpected,contrary intervening events ofMay 6-7, the assignment by Respondent of employees to new jobs underthe job combination implementationprior to ratificationommended that the contracts be voted down. Bucellawent through the contracts on an item-by-item basis andcertain employees made statements and asked questions.Johnny Jones, according to Vice President Whitehead,told the membership that his foreman had implementedthe new classifications before ratification and had toldhim that his new job would include all the classifications,that the tentative agreement was in effect at that time,and that Jones would have to do whatever the foremanordered. JuliaMcFarland also mentioned that she wasdoing different jobs. Richard Lathrop recalled that em-ployee Ruby Ward asked what would happen if shecould not do some of the combined jobs or was disquali-fied from doing one of the jobs. Donna Smitson testifiedthat after Bucella described the terms of the contract,older women employees said that things were not work-ing out the way they were supposed to. In short, therecords division voted against the records division tenta-tive agreement by a vote of 105 to 24; and the tapes divi-sion voted against the tapes division tentative agreementby a vote of 19 to 2.About 8 p.m. on May 8, Bucella telephoned Douglasand told him that the May 6 tentative agreement hadbeen rejected by the union membership primarily due toRespondent's early job combination implementation.Douglas told Bucella not to discuss it over the phone butat a meeting.Douglas then telephoned Marcus who at-tempted then to contact Bucella on May 9 but finallyreached him on May 10 (Monday). Bucella told Marcusthat Respondent had caused the rejection by implement-ing the contract too early. Marcus replied that the Re-spondent did not implement the contract but only putinto effect the "job combination recall that we told youwe could not unscramble" (Tr. 1853-1854). Marcus thentold Bucella that Respondent was then going to have toreturn to and implement its original proposal in view ofthe May 8 union membership rejection of the May 6 ten-tative agreement. Bucella credibly testified that he toldMarcus that rather than Respondent implementing theMay 5 offer, that Bucella was returning to Richmond,Indiana, and would meet with Marcus on Tuesday orWednesday (May 11 or 12) to see if they could resolvethe matter.When Marcus said that there was no need fora meeting and that the parties were at an impasse, Bu-cella replied that they were not at an impasse and that itwas just a misunderstanding because of Respondent's im-plementation on May 6 and 7 which, Bucella said, wasthemain reason for the rejection and that the partiescould possibly clear it up by sitting down and talking.Bucella asked Marcus not to implement but Marcus toldhim that there was no need for a meeting.Later on the same date, May 10, Marcus sent Bucella atelegraphic confirmation of their prior phone call inwhich he stated that in view of the rejection, Respond-ent was reverting to the morning, May 5 proposal. Healso stated that the parties were at impasse, that Re-spondent intended to implement the terms of the May 5proposal effective with the start of the first shift onTuesday,May 11 (the next morning), and that he waswilling to resume negotiations with a view toward reach-ing an amicable agreement if the Union would communi- PRC RECORDING CO.cate "any meaningful proposed change in the Union's po-sition."Contrary to any suggestion by Bucella that Respond-ent implemented its May 5 offer in entirety on May 6, 1conclude that, except for the new jobcombinations, theimplementation did not occur until May 11. There wasno credible contradiction of Jewell's testimony that priorto the morning of May 11, employees were covered bythe same wage rates, insurance, pensions, holidays, andvacations as were in effect in the expiredagreements.Following the May 10 Marcus telegram, Jewell dis-tributed to employees letters in both the tape and recordsdivisions (G.C. Exhs. 24 and 25) notifying them of thenew terms and conditions of their employment followingthe union membership's rejection at the May 8 ratifica-tionmeeting. The new terms and conditions were effec-tive at 6:30 a.m., Tuesday, May 11. Jewell testified thatthe same letter, now dated May 11, had been typed upon May 5, 1982, with anticipated distribution on May 6,but that there had been no such distribution in light ofthe further collective-bargaining session ofMay 5.Among other statements by Respondent in these lettersto its employees appear the following in the tape division(and a similar statement in the records division):11.The job classification system has been revised.We presume that employees will be qualified to per-form any and all jobs that were merged togetherinto their new classifications. However, the Compa-ny may have to train employees on those duties en-compassed in the new job which the employee hasnot previously performed.J.TheUnion'sMay 12 StrikeVote and May 13 StrikeRespondent implemented in full its March 12(April 2)andApril 27 proposals on Tuesday,May 11. TheUnion's bargaining committee met on May 12,1982. Ithad already received authority from the membership tocall a strike.Itvoted to call a strike commencing thenext day,May 13.The evidence is uncontradicted thatthe reasons for the strike were the 30-percent cut in payand Respondent's unwillingness to continue the terms ofthe existing expired agreement(Tr. 721-724),becauseRespondent implemented its proposal of May 5 on May11, and particularly because of the job combinations (Tr.842; 844-845, "the committee decided that they didn'tthink that the people could live with those job combina-tions and the low wages").Donna Smitson,who was present at the strike vote,testified credibly thatwhen the negotiating committeemet to vote on the strike question,itdiscussed the effectofRespondent'scontract implementation on olderwomen employees:the job combinations were"puttingthe older women on tow motors and [equipment] theycouldn't handle"(Tr. 1126).15isThis particular strike vote discussion may have been an allusion tothe experience of employee Alice Ladd, above, who, a boxmaker in herregular job, was assigned various other jobs on May 6 and 7 and, finallyon May 10 and 11, assigned the job of running a forklift which she hadnever operated beforeHer inexperience resulted, on May 11, the daybefore the strike vote, in having the fork drop off the tow motor high-lo(Tr 961-962)633Of the apparentlysixmembersof the negotiating com-mittee votingon the strike, the vote was 5 to I in favorof the strike (Tr. 1125).Smitson's testimony is not disput-ed that Plant ManagerDouglas,at one of the negotiationsessions,had remarked that there were "no soft jobs atPRC" and if employees could not "handle them, couldn'tmove them up and down, they would go out the door"(Tr. 1126). The strike started on May 13, 1982, and con-tinued atleast through this writing in October 1983. Allemployees in bothunits ceasedto work.K. The Collective-Bargaining Session of May 12, 1982The Federal mediator, perhaps in possession of a copyof Marcus' May 10, 1982 telegram to Bucella, convenedameetingof the parties on May 12. At the meeting,which lasted approximately 1 hour, the mediator statedthat he wished to get the parties "back on the track."Bucella stated that Respondent had implemented what itsaid it would not but Marcus answered that he had toldBucella that Respondent could not "unscramble the egg"and that the "only portion that we implemented was therecall pursuant to the revised job classifications" (Tr.1857).No agreement occurred on that day nor after asubsequent bargaining session of June 15, 1982 (R. Exh.8(b), p. 37-38).L. The Union'sOffer (June 28) on Behalf of theStriking Employees to Return to WorkOn June 28,1982, the Union sent a telegram to Re-spondent(G.C. Exh.26):16On behalf of all employees in both bargaining units(Tapes and Records)representedby Local 2043IBEW you are officially notified of their uncondi-tional application to return to work immediately.Please advise as to when employees should report.On June 29 Respondent answered with a telegram(G.C. Exh. 27) which,inter alia,provided:We acknowledge receipt of your telegram andhereby accept your unconditional offer to return towork. Although we presently have a staff of perma-nent employees sufficient to handle our productionneeds,you may be assured that your members willbe returned to active employment as soon as workbecomes available for them to perform.The Union received Respondent's telegram on the after-noon of June 30. On that day, Bucella told Industrial Re-lationsDirector Robert Jewell that "the strike was notover until the employees were to be recalled to work;and that it would be very unlikely that an employee16 The charge in Case25-CA-14508 was filed and served on May 11,1982 The complaint issued on June 25,1982, and alleges, inter aha,viola-tion of Sec 8(a)(1), (3), and(5) of theAct by virtue,in substance, of Re-spondent's allegedly unlawful implementation,without impasse, of thecombined job classifications on May 6 and of other economic elements ofthe contract on May 11, 1982 The General Counsel also alleges thatthese actions,taken in retaliation for the membership'srejectionof thecontract proposal made by Respondent, also constitute a violation of Sec8(a)(l) and(3) of the Act 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould return if it was just a recall one at a time over aperiod of several months and that the strike could beover depending on the number of people that they dorecall" (Tr. 519).Bucella made similar comments to themedia(R. Br. 95).He said that if it was Respondent's in-tention of "piecemealing this recall,"recalling the em-ployees one or two at a time, then the strike would stillbe on(Tr. 464).Nevertheless, on July 13, the Union sent a further tele-gram to Respondent:On behalf of all employees in both bargaining units(Tapes and Records) represented by Local 2043IBEW we reaffirm and continue their unconditionalapplication to returnto workimmediately as refer-enced by our previous telegram of June 28, 1982.Please advise if there was any change in your posi-tion as referenced by your response and telegramdated June 30, 1982.Offers from Respondent to reinstate records divisionemployees beganon July 27 witha reinstatement offer toUnion President Capps; offers to reinstate tape divisionemployees began on July 23 (R. Exhs. 58 and 59). ByJanuary 1983 Respondent had extended offers of rein-statementto all of the strikers but only two returned towork. In the meantime, however, as discussed hereafter,Respondenthad discharged or would thereafter dis-charge 33 employees for alleged misconduct relating tostrike and picketing activities. Respondent rescinded ninesuch discharges.There is no dispute that the reinstatement offer by Re-spondent to the strikers and to the employees whose dis-charges had been rescinded was on terms and conditionsof employment reflected by Respondent'sunilateral im-plementation on May 6 and 11, 1982 (Tr. 2167), ratherthan on the terms and conditions of employment of theexpired contract which terms and conditions had been ineffect on and before May 5, 1982, and, indeed, at alltimesprior to May 11, 1982. Thus, the employees wereofferedreinstatementat the pay levels, job combinationlevels, and other terms and conditions of employmentwhich existed pursuant to Respondent's unilateral imple-mentationof May 5-6 and 11, i.e., the March 12 andApril 2 noneconomic offers; and the April 27 economicoffers.M. Discussion and Conclusions1.Alleged violation of Section 8(a)(5)Among the most significant 8(a)(5)-associated issuesare: (1)whether,as Respondent asserts, an impasse exist-ed on May 5, 1982, and, if so, when; whether any suchimpassewas "broken" and, if so, when; (2) whether fol-lowing and because of any such "impasse," Respondentunilaterally implemented its job combinations"morningoffer" of May 5, 1982, and was lawful in so doing; (3)assuming,arguendo,that Respondent might not lawfullyunilaterally implement, on and after May 5-6,1982, itsjob combinations offer of May 5, was it neverthelessprivileged to do so because of the Union's waiver or ac-quiescence in any such otherwise unlawful unilateral act;(5) assuming,arguendo,that the Union did not authorize,acquiesce in, or waive Respondent's otherwise unlawfulunilateral implementation of the newjob combinations,was Respondent nevertheless not guilty of any violationof the Act because there was no substantial impact onunit employees of this unilateral change;(6) if Respond-ent'sMay 5-6 limited implementation of its May 5 offerof the new job combinations procedure was unlawful,was its May 11 full implementation of its contract offernevertheless lawful;(7) if either the May 5-6 limited ortheMay 11 full implementation was unlawful, wereeither or both of these actions a cause of the Union'sstrike commencing May 13, 1982,thereby creating anunfair labor practice strike;(8) did the Union thereafter,on June 28 and July 13, 1982,unconditionally offer, onbehalf of the striking employees,to have them return towork;(9) did the terms of Respondent's response to theUnion's offers(to have the employees return to work)constitute an unlawful rejection of the offers,therebycausing the unlawful termination of the strikers; and (10)did Respondent'soffers of reinstatement terminate Re-spondent's backpay obligations,if any,to the strikingemployees and to those strikers who had been dis-charged and offered reinstatement.Certainly,the primary question presented in this por-tion of the case is whether,in the first instance, as Re-spondent alleges,about May 5, 1982, or,for that matter,at any time,there existed an "impasse"in bargaining be-tween the parties.For, while good-faith bargaining is aprerequisite to reaching bona fide impasse,NLRB v. Ble-vins PopcornCo., (D.C. Cir. April 21,1983), citingNLRBv.Big Three Industries,497 F.2d 43,48 (5th Cir.1974),andNLRBv.Tomco Communications,567 F.2d 871, 881(9th Cir. 1978), if there is no impasse at all, it is unneces-sary to decide whether any alleged impasse was causedby bad-faith bargaining,HuckMfg.Co. v.NLRB,693F.2d 1176(5th Cir.1982). If,on the other hand, an al-leged impasse is the result of bad-faith bargaining, theimpasse will not be recognized for statutory purposesand the Board refuses to even pass on its legal extistence.Shipbuildersv.NLRB,320 F.2d 615, 621 (3d Cir.1963);PillowtexCorp.,241NLRB 40(1979), enfd. 615 F.2d 917(5th Cir.1980).It is the Board's obligation to protect the process bywhich employers and unions may reach agreements withrespect to terms and conditions of employment.Sea BayManor Home,253 NLRB739, 740 (1980);NLRB v. C &C Plywood Corp.,385 U.S. 421, 428(1967). InOld Man'sHome ofPhiladelphia,265 NLRB 1632 (1982),the Board,quoting from the basic authority in this area,NLRB v.Katz,369 U.S. 736,743 (1962),notes that the SupremeCourt held:A refusal to negotiateinfact astoany subjectwhich is within§8(d) and about which the unionseeks to negotiate,violates§8(a)(5) though the em-ployer has every desire to reach agreement with theunion upon an over-all collective agreement andearnestly and in all good faith bargains to that end.We hold that an employer'sunilateral change in con-ditions ofemployment under negotiations is similarly aviolationof § 8(a)(5) for it isa circumvention of the PRC RECORDING CO.duty to negotiate which fustrates the objective of §8(a)(5) much as does a flat refusal[emphasis added].An employer has a statutory obligation to continue tofollow the terms and conditions of employment govern-ing the employer-employee,as opposed to the employer-union,relationship in an expired contract until it has bar-gained to impasse with the collective-bargaining repre-sentative of its employees,unless the union fails to timelyrequest bargaining following the employer's notice of anintention to modify.NLRB v. Haberman ConstructionCo.,618 F.2d 288,302-303(5th Cir.1980);NLRB v. An-tonio'sRestaurant,648 F.2d 1206, 1214 (9th Cir. 1981);Bay Area Sealers,251NLRB 89 (1980),enf. denied 665F.2d 970(9th Cir.1982);Hen House Market,175 NLRB596 (1969),enfd. 428 F.2d 133(8th Cir.1970).Even if animpasse is reached,a unilateral change cannot be madeunless it is reasonably encompassed within the employ-er'spreimpasse proposal.TaftBroadcastingCo.,163NLRB 475, 478(1967), enfd.sub nom.Television Artistsv.NLRB,395 F.2d 622(D.C. Cir.1968).As the courtnotesinTaft,although some bargaining may go on evenin the presence of a deadlock,it is a"fundamental tenetof the Act that even parties who seem to be in implaca-ble conflict may, by meeting and discussion,forge firstsmall links and then strong bonds of agreement."Thus,an employer may lawfully institute unilateral changesnotwithstanding that there are some discussions if theparties, in fact,are in deadlock and, as further stated inTaft,there is "no realistic possibii,ty that continuation ofthe discussions as of that time would have been fruitful."395 F.2d at 628.Moreover, the court,inTaft,in enforc-ing the Board'sconclusion that impasse existed, notesthat an employer in making a unilateral change,cannotbe saddled with a conclusion that it is bargaining in badfaith because it gives the union merely an hour's noticeof the intended change. The question of adequate noticeof the change depends on the circumstances and an em-ployer that has so exhausted bargaining that it wouldmake a lawful unilateral change is not to be put under a"universal requirement of a duty to bargain about timingor other specific aspects of a change"within the ambit ofproposals alreadymade and rejected.Cf.Stone BoatYard,264 NLRB 981 (1982). Any such unilateral change,of course,may not be greater or more favorable to theemployees than the offers previously extended to theunion at the bargaining table.NLRB v. Crompton-High-landMills,337 U.S. 217 (1949).In this regard, when anemployer has been dilligent and earnest in its efforts toengage in bargaining,the union may not by avoidance,delay, or subterfuge prevent the employer from imple-menting unilateral changes in the terms and conditions ofemployment of which the union has had prior substantialnotice.AAA Motor Lines,215NLRB 793 (1974);A-VCorp.,209 NLRB 451(1974).However,just as a labororganizationmay not, by procrastination and failure toact, prevent changes indefinitely,even during the hiatusperiod between contracts,an employer may not lawfullyact in bargaining so as to merely set the stage for unilat-eral action.Cf.R. A.HatchCo.,263 NLRB 1221(1982),withA-V Corp.,209NLRB at 455.InA- V Corp.,supra at453, the Board notes that theKatzrule is not absolute635and there are circumstances which the Board accepts asexcusing or justifying unilateral action.These would in-clude,after timely notice by the employer,the union'swaiver or acquiescence,by inaction or otherwise, in theemployer's action,U.S.Lingerie Corp.,170 NLRB 750,752 (1968);A-V Corp.,supra;StoneBoatYard, 264NLRB 981 (1982).In the absence of impasse,however, itisestablished that compelling economic considerationsdo not justify an otherwise unlawful unilateral act,NLRB v. Laredo Coca Cola Bottling Co.,613 F.2d 1338(5th Cir.1980), cert.denied 449 U.S. 889(1980).We are then left with the underlying question of whatisan impasse.The Board has defined impasse as thatpoint in time of negotiations when the parties are war-ranted in assuming that further bargaining would befutile.Pillowtex Corp.,241NLRB 40,46 (1979);Cal-Pa-cific FurnitureMfg.Co.,228NLRB 1337 (1977);AlseyRefractories Co.,215 NLRB 785 fn.1 (1974);Builders In-stitute of Westchester County,142 NLRB 126 (1963). Bothpartiesmust believe that they are at the end of theirrope.Huck Mfg. Co.v.NLRB,693 F.2d 1176(5th Cir.1982),petition for rehearing denied April 8, 1983. Theburden of proof to show impasse on a particular date ison the party claiming the impasse,i.e.,here, on Respond-ent,Baytown Sun,255 NLRB 154, 157(1981).The Board and courts have had long experience withsophisticatedbargainingtacticsincludingsituationswhere both sides merely maintain hard positions andeach indicates to the other that it is standing pat. TheBoard has noted that such bargaining stances are the rulein bargaining and not the exception. Of importance in de-termining the existence of impasse is whether the partiescontinue to meet and negotiate.Huck Mfg. Co., 254NLRB 739, 754(1981).While it is true that the numberof negotiating sessions is not controlling,generally, themore meetings,the better the chance of finding an im-passe.Fetzer Television v.NLRB,317 F.2d 420 (6th Cir.1963).Yet this does not seem to be a crucial issue sincethe Board has found no impasse in the face of 14 bar-gaining sessions,Caravelle Boat Co.,227 NLRB 1355,1356 (1977),but found impasse in a case involving 23collective-bargaining sessions,GeorgeBantaCo.,256NLRB 1197 (1981).The use of words like "impasse" or "deadlock" by theparties,even relating to overall issues,does not necessari-ly imply that future bargaining would be futile.BuildersInstitute of Westchester County,142 NLRB 126, 127 fn. 2(1963).The determination of whether impasse has beenreached,a determination of the mental state of the par-ties and thus a highly subjective inquiry,Huck Mfg. v.NLRB,supra at 1176,is a strictly factual judgment,Bay-town Sun,supra,and bargaining devices or scare wordssuch as"impasse" or "deadlock"used by the parties arelegal conclusions not binding on the Board. Impasseshould not be mechanically inferred because the partieshave failed to reach complete agreement after some spec-ifiednumber of bargaining sessions or whenever oneparty announces that his position is henceforth fixed andno further concessions can be expected,Builders Instituteof Westchester County,supra at 127.Moreover,a good-faith impasse may be waived by a change of position, 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDLanglade Veneer Products Corp.,118NLRB 985, 988(1957);Pillowtex Corp.,241 NLRB 40 (1979); or by con-tinuous orfurtherbargaining,Good GMC, Inc., 267NLRB 583 (1983);PillowtexCorp.,ibid.As the courtnotes inGulfStatesMfg. v. NLRB,704 F.2d 1390, 1399(5th Cir. 1983): "Anything that creates a new possibilityof fruitful discussion(even if it does not create a likeli-hood of agreement)breaks an impasse.. . [including]bargaining concessions[sic], implied or explicit."The above observations constitute a gloss on the gen-eral criteria for determining impasse and its consequencesas set forth inTaft Broadcasting Co.,163 NLRB 475, 478(1967), enfd. 395 F.2d 622 (D.C. Cir. 1968), in which theBoard has held:An employer violateshis duty tobargain if, whennegotiations are sought or in progress, he unilateral-ly institutes changes in existing terms and conditionsof employment.On the other hand, after bargainingto an impasse,that is, after good-faith negotiationshave exhausted the prospects of concluding anagreement,an employer does not violatethe Act bymaking unilateral changes that are reasonably com-prehended within his pre-impasse proposals.Whether a bargaining impasse exist is a matter ofjudgment. The bargaininghistory,the good faith ofthe parties of negotiations,the length of negotia-tions, the importance of the issue or issues as towhich there is disagreement,the contemperaneousunderstanding of the parties as to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.As noted inCaravelle Boat Co.,supra,227 NLRB at1357, it is "axiomatic that unilaterally changing themethod of recalling employees is violativeof the Act"(unilateral change in recalling employees according toseniority);and while otherwise unlawful unilateral actsmay be justified in certain circumstances,includingwaiver of acquiescence by the Union,A-V Corp.,supra,209 NLRB at 453;Dilene Answering Service,257 NLRB284, 285 fn. 6 (1981),a waiver of bargaining rights by aunion will not be lightly inferred and must be clearly andunequivocally conveyed,Caravelle Boat Co.,supra, 227NLRB at 1358;17KroehlerMfg.Co.,222 NLRB 1269,1270 (1976); and, in particular,silencedoes not constitutea clear and unequivocal manifestation of a waiver of un-lawful unilateral action.CaravelleBoat Co.,supra at1358,citingJ.H Bonck Co.,170 NLRB 1471 (1968), andBierlSupply Co.,179 NLRB 741 (1969).Of particular relevance here is the rule that theUnion's failure to protest the unilateral change does notconstitute "acquiescence" where the employer's decisionto make the unilateral change has already been reachedor,particularly,where it has been implemented, thusmaking any protest by the Union futile.Soule Glass &Glazing Co.v.NLRB,652 F.2d 1055,1084 (1st Cir.1981);Caravelle Boat Co.,supra at 1358,citingInsulating17Member Walther, dissenting,on the ground that union inactiondemonstrated a waiver Here,the Union's prompt filing of the charge onMay 11, 1982, for May 5-6 conduct would bung the matter outsideMember Walther's dissent.Fabricators,144 NLRB 1325, 1332 (1963); and the unilat-eralalterationof a mandatory subject ofbargainingduring negotiations, thus altering the status quo ante, andpresenting the Union with a fait accompli, must necessar-ilyobstructmeaningful bargaining.LadiesGarmentWorkers v.NLRB,463 F.2d 907, 919 (D.C. Cir. 1972),Allied Products Corp,218 NLRB 1246 (1975). Moreover,when charges of unfair labor practices are filed shortlyafter the alleged unlawful unilateral changes, such unionaction further rebuts an inference of waiver.CaravelleBoat Co.,supra at 1358. Such cases are distinguishablefrom those where the union receives timely notice of achange and fails to demand bargaining.Clarkwood Corp.,233 NLRB 1172 (1977);Charlie's Art Co.,267 NLRB 764(1983);U.S. Lingerie Corp.,supra.In the recentHuck Mfg. Co. v. NLRB,693 F.2d 1176(5th Cir. 1982), the court noted, in finding absence of im-passe, that (a) although the employer rigidly adhered tomany of its positions, it repeatedly asserted that it waswilling to discuss them; (b) the union's chief negotiatortestified that he never felt the partieswere at an impasse;(c) for an impasse to occur, neither party must be willingto compromise; (d) the presence of a Federal mediatorreenforces the inference that negotiations were continu-ing at that time; and (e) some weight must be given tothe fact that the parties had met on only six occasionsand in only four of them was there actual bargaining.Moreover, (f) the court found no impasse even in theface of the union's striking in rejecting Respondent's"final offer."2.Recapitulation of the evidence on bargaining ofMay 5-6As a preliminary matter, it must be noted that Re-spondent, at least since the early part of 1980, had noti-fied the Union, through posting of notices, arbitrations,strikes, and other manifestations, of Respondent's interestin gaininggreater productivity from its employees, there-by ridding Respondent's operations of rigid, contractual-ly defined job categories, whereby it took four employ-ees to move one skid of material. Even here, however, atthe Union's insistence, at least in a minor "breakout" oftwo labor grades which Respondent had originallyinsist-ed on combining, Respondent showed some flexibility.But Respondent generally was insistent on the necessityfor a substantial combining of jobs so that one employeewould be obligated to do more than one prior job. TheUnion was fully conscious of the Respondent's particulardesire for job combinations and was opposed theretosince it would cause loss of jobs for its unitmembers.Thus, Bucella is quoted as having told Marcus,late inthe evening of April 30, in response to Respondent's finalproposal, that the Union realized the "number one bigitem is combination of job classifications . . . [and we]will not be saddled with a 3-year agreement such as youpropose" (R. Exh. 8, p. 22). Respondent, at this point,late on April 30, did not urge the existence of impasse orunilaterally implement any of its proposals. Nor did it doso when Bucella said he would tell the membership hewas againstRespondent's final offer; nor on the next daywhen, following Bucella's recommendation of rejection, PRC RECORDING COthe union membership,on May 1,1982, unanimouslyvoted the rejection of Respondent's "finaloffer" of April30 (23 to 0 in the tape division;146 to 0 in the recordsdivision).Rather,immediately after the Union'sMay I rejectionof Respondent'sApril 30 offer,Marcus telephoned Bu-cella and requested immediate further bargaining to at-tempt to gain a collective-bargaining agreement.Al-though Marcus desired a meeting immediately followingtheMay 1 rejection,Bucella told him that he could notdo so because of prior business appointments but, finally,they agreed on a meeting on the morning of May 5. ThatRespondent,on April 30,had admonished the Union thatthe parties were back to "square one" in bargaining andthat they would"start from scratch"with Respondent'sMarch 12-April 2 noneconomic offers and the April 27economic offers is not necessarily inconsistent with Re-spondent's desire to reach a contract.I reach this conclu-sion notwithstanding that Respondent was regressing toitsmost primitive bargaining positions and notwithstand-ing that sometime after Marcus telephoned Bucella onMay 1, but prior to the reinstitution of bargaining onMay 5,Respondent had apparently established a May 5deadline for any new agreement and was fully preparedto thereafter immediately unilaterally implement on May6 its March 12-April 2, April 27, economic and noneco-nomic offers.Thus, I find that the credible evidenceshows that at some point between the Union'sMay 1 re-jection and the May 5 resumption of bargaining, Re-spondent decided that if no bargain was reached on May5, it would implement immediately thereafter.Althoughthis agenda is certainly susceptible to an inference that,on May 5,Marcus was regressing to "square one" inorder to come to a predictable impasse and thence to de-sired unilateral action,that is not what happened regard-less of Marcus' intent.In addition, it is also susceptible toRespondent bullying the Union into"seeing the light"after a lost opportunity. For, in any event, as I havefound, apparently between the Union's May 1 rejectionof the April 30 final offer and May 5,Respondent hadprinted letters for distribution to its employees, all datedMay 5, for distribution on May 5, which advised them ofthe implementation,as of May 6,of new terms of em-ployment and working conditions because of the failureof the parties to reach an agreement.In view of this evi-dence,and notwithstanding that I do not wholly acceptthe General Counsel's position that Respondent's returnto "square one" in May 5 bargaining was only an auto-matic prelude to set the stage for unilateral implementa-tion,R.A.Hatch Co.,263 NLRB 1221 (1982),Inever-theless conclude that immediately upon Marcus' rendi-tion of the "square one" terms,by no later than 11 a.m.on May 5,Respondent,decided that, regardless of thesuccess or outcome of the May 5 bargaining, therewould be, at least,new job combinations implemented onMay 6 consistentwithRespondent'sbasic desires asmanifested in the March 12-April 2 noneconomic jobcombination offer.Again, while the matter is not freefrom doubt,and while it is true that Marcus decided byMay 5 that Respondent would implement the new jobcombinations on May 6,in the absence of an agreement,the evidence, viewed most favorably to Respondent,637shows that he was willing to give the Union one moretime-limited opportunity to come to agreement,albeitstarting from"square one."This is insufficient proof ofpure"stage craft"in order to act unilaterally,albeit inthe face of the May 6 time limit.As will be noted,below,the above matter of Marcus'state of mind beforeor at 9:30 a.m.on May 5 is actually of no dispositiveconsequence,for by i i a.m. on May 5,in the midst ofnegotiations,he had changed his mind so that he was nolonger content to engage in bargaining to achieve jobcombinations.At the outset of theMay 5 bargainingwhich tookplace at a motel at some distance from Respondent'splant,Respondent,as it had previously warned,advisedthe Union that only the March 12-April 2 noneconomicand the April 27, 1982 economic offers were back on thetable.Marcus then analyzed,again,what each of theeconomic and noneconomic proposals signified. He re-jected Bucella's request for an extension of the expiredcontracts both during bargaining and for a 1-year period.On Bucella's inquiry regarding a 2-year agreement, hetold Bucella that he would only consider a formal unionproposal and would listen to a 2-year proposal providedthat it was consistent with the terms offered by Respond-ent in its 3-year agreement offers. The meeting startedabout 9:30 a.m.,but this Marcus agreement to listen to aunion proposal of a 2-year agreement did not occur untilat or immediately after 11 a.m. The Union and Respond-ent agreed,at that time,that the Union's 2-year proposalbe defined and formalized during a union caucus whichwould include the lunch hour.Around the time that theUnion was about to caucus and arrive at a 2-year con-tractcounteroffer,Respondent secretly sent RobertJewell, its director of industrial relations, away from thebargaining table and had him return to Respondent'splant.18There, he physically destroyed, over a 6-hourperiod,the existing seniority and job call-in system basedon the expired contract'srigid job categorizations andcommenced the creation of a call-in system based on se-niority under the new job combinations which Respond-ent offered on March 12 and April 2, 1982. By 2 p.m. hehad "crossed the Rubicon" and fully destroyed the oldsystem.At 3 p.m. Douglas checked on his progress. Bysometime about 5 to 6 p.m., he had created the newsystem of job combinations which changed both seniori-ty and jobcomposition of the employees.Respondentwas ready for actual operation of the new system some-time before 8 p.m. of that evening,May 5No notice of Jewell's departure was ever given to theUnion nor is there any evidence that the Union knew ofthe reasonfor Jewell's absence.Nor didRespondent, atany time during May 5,seek to recall Jewell or stop hisactions.Thus,while Respondent was ostensibly bargain-ingwith the Union and awaiting the Union's counter-offer on a 2-year agreement,Respondent silently was de-stroying the terms and conditions of one of the most sig-nificant,if not the most significant,subject of collectivebargaining,which subject separated the parties as muchas,or more than, the proposed decrease in wages and18 Jewell places his departure even earlier10 15 to 10 30 a.m 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits for unit employees. Such an act, if unchecked,would have no result, even if an agreement werereached,other than to substantially alter the status quoantewhich Respondent was obliged to observe in thecontinuation of the terms and conditions of the expiredcontract and would present the Union, at best, with a faitaccompli in changed terms and conditions of employ-ment.Itwould necessarily present the Union,when itdiscussed the Respondent's action,with a dilemma of ca-pitulating,rejecting further bargaining,or any contractwith Respondent, continuing to bargain with this disad-vantage, or of temporarily going along with the unilater-ally imposed change, especially if it believed that actualimplementation would be made to await future ratifica-tion.The Union chose this latter course.Whether this unlawful fait accompli is presented to theUnion at the outset of negotiations,Allied Procucts Corp.,218 NLRB 1246 (1975), or in the middle, or at the end ofnegotiations is immaterial.It is unlawful.Caravelle BoatCo.,227 NLRB 1355, 1358 (1977);Soule Glass v. NLRB,652 F.2d 1055, 1084 (1st Cir. 1981).LadiesGarmentWorkers v.NLRB,463 F.2d 907, 919 (D.C. Cir. 1972).Respondent's first manifested implementation of a secretchange in this basic condition of employment was, in thelanguageof Katz,supra,369 U.S. 736, 743, a "unilateralchange in conditions of employment under negotiations... and is a '. . .circumvention of the duty to negotiatewhich frustrates the objectives of Section 8(a)(5) muchas does a flat refusal."'This firstmanifestation of materi-al change, the fait accompli,occurred when Respondentafter 6 p.m. on May 5, during bargaining,commencedtelephoning unit employees,directing them to report forwork at 6 a.m. on May 6 in new labor grades and innewly combined job classifications. I so find. This wasunlawful unilateral action,violating Section 8(a)(5) of theAct. The Union's continued bargaining in face of knowl-edgeof these phone calls, as the above cases demon-strate,constitutes no waiver.It is Respondent's fait ac-compli unilateral change which is significant,not theUnion's silence and continued bargaining.Marcus sentJewell to the plant to unilaterally changethe status quo prior to or after Marcus agreed with Bu-cella to have the Union make a formal counterofferbasedon a 2-year contract. It occurred during active col-lective bargaining.NeitherMarcus nor any other Re-spondent agent ever sought to recall Jewell or to havehim stop his actions.Indeed,Marcus, about 3 p.m., afterJewell had "crossed the Rubicon" at 2 p.m., sent PlantManager Douglas to the plant to check on Jewell'sprogress.Thus,Marcus failed to seek Jewell's recall orthe cessation of the changesafterMarcus and Bucellaagreed to the Union making a 2-year counteroffer fol-lowing the lunch break.Marcus'conduct,at his 11 a.m.dispatch of Jewell, shows a complete indifference to thesubject matter of the Union's counteroffer.Respondent,sending Jewell to physically destroy the existing job clas-sifications,had closed its mind to bargainingwithrespectto the implementationof jobcombinations. It was nowacting pursuant to its unilateral desires.Whatever theUnion might return with,the old job system was nolonger bargainable.Whether this indifference flowedfrom an absolute determination to set in motion the newjob combinations or whether it flowed from a fear thatlittle progress was being made and that the anticipated 2-year counteroffer would not be to Respondent's advan-tage or liking,or both,or,as the General Counselargued,the entireMay 5 bargaining was a mere stageprop for unilateral action,is immaterial.What is signifi-cant is that during bargaining on a 2-year union counter-offer,a counterofferwhich Respondent invited, Re-spondent was setting in motion the machinery to unilat-erally and irrevocably change the existing terms and con-ditions of employment on a most substantial element sep-arating the parties.The Union returned about 2:30 p.m.with its 2-yearcounteroffer which met with Marcus' immediate rejec-tion.At this point,Marcus, for the first time,stated thatthe parties were at impasse,on job combinations, COLA,pensions,and other terms and conditions of employmentand that Respondent intended to implement Respond-ent's outstanding offers on the next day's morning shift.Such a declaration evidently finally caught Bucella's at-tention, concentrated his mind on the fact that Respond-ent was no longer going to accept Bucella's unsatisfac-tory, "stubborn"bargaining and the Union's failure tocome to grips with Respondent's serious productivityproblems.For Respondent was met by Bucella's state-ment that there was no impasse because the Union wasthere to negotiate;by Bucella'smentioning to the Feder-almediator that there was no impasse and Bucella statingthat the Union was flexible as to each of the items thatMarcus had mentioned relating to impasse, includingCOLA,insurance,wages, etc.Marcus apparently furtherconcentrated Bucella's attention on the problems at handwhen,after Bucella asked Marcus "are you flexible" andMarcus told him "no" and swept up his papers and leftthe room in the company of Respondent'snegotiators,Bucella followed. As previously noted,this exchange oc-curred during a shouting match between Marcus and Bu-cella involving, inter alia,Bucella'sdispleasurewithMarcus' early declaration of impasse after Bucella hadarranged the May 5 bargaining meeting at his inconven-ience.The evidence is uncontradicted, and I find, thatBucella then immediately told the mediator to wait, andpursued the departingMarcus entourage out of theroom.Marcus did not leave the area.Marcus, throughthe mediator,agreed to remain at the bargaining site toenable the Union to further caucus and come up with anew proposal.New union proposals and Respondent'sfurther rejections occurred about 5:30 p.m.and againabout 7:15 p.m.At the 5:30 p.m.session,the Union modified its pro-posal concerning the insurance program so that employ-eeswould pay for any increases of premiums,adoptedtheRespondent'sholiday proposal, frozewages andCOLA,adopted Respondent's "production interferenceproposal,"and agreed to some job combinations andchanges in classifications.Such activity can only be char-acterized as real bargaining.At 6:35 p.m. Respondent re-jected the Union's further counterproposal declaring thatthe freeze on wages and job combinations did not go farenough. Bucella then told Marcus that he would notpermit the prior union wage rate counteroffer and its re- PRC RECORDING CO.jection by Respondent to stand in the way of a contract.This,too, is real bargainng.I conclude on these facts, insum, that notwithstanding Marcus'2:30 p.m. declarationof "impasse,"therewas no impasse and that what oc-curred at 2:30 p.m., in fact,was that Marcus'use of theword"impasse,"and his declaration of an intent to im-plement,propelled Bucella into taking real action: theUnion,Bucella in physical pursuit of Marcus,begging tonegotiate,urging his own flexibility,started to cave inwith explicit willingness to make concessions.In essence,the parties were engaged,through the period from 9:30a.m. through the 6:35 p.m.Respondent rejection of theunion counteroffer,in true,on-going collective bargain-ing.Respondent's use of the scare word"impasse" andof an intent to implement on the following morning hadthe desired effect.It galvanized the Union into makingconcessions which it made.Again,this is not evidence ofimpasse;it is evidence of the grinding tactical path ofcollectivebargaining.Builders InstituteofWestchesterCounty,142 NLRB 126, 127NLRB v. Gulf States Mfg.,704 F.2d 1390 (5th Cir. 1983).Following a further union caucus, Bucella returnedabout 7:16 p.m. with a request for information regardingjob combinations and the training of employees unfamil-iarwith the combined jobs.VicePresident Spear saidthat Respondent would train such employees.In this period Respondent commenced telephoningunit employees to report the next morning into the uni-laterally changed-combinedjobs, the firstimplementationof the new combined jobs.Thereafter,Bucella andMarcus, through the mediator and otherwise,at this timebegan meeting privately in the motel halls,and sometimeimmediately after 1 a.m., on May 6,reached a tentativeagreement.The negotiating committees were convenedabout 2:30 a.m.and notified of the tentative agreement.N. No Impasse Occurred at any Time on May 5-6,1982; Bad-FaithBargainingRespondent urges(Br. 47-58) as a defense to its unilat-eral change that the parties were at impasse on job classi-fications on the morning of May 5. In support thereof,Respondentcorrectlyasserts that in determining impasse,at least four factors should be taken into account: (1) thebargaining history of the parties including the length ofnegotiations;(2) the good faith of the parties in negotia-tions;(3) the importance of the issue on which there wasdisagreement;and (4) the contemporaneous understand-ing of the parties as to the state of negotiations. Theseare theTaft Broadcasting Co.elements (163 NLRB at 478(1967)).While it may be true,in agreementwith Re-spondent, that the parties had exhaustively examined theissue of and Respondent's insistenceon jobcombinations;that Respondent pressed the issue of job combinations ingood faith because of compelling economic reasons, andthat it was a matter of crucial importance to Respondent,there is nevertheless lacking in the facts, contrary to Re-spondent's statements(Br. 51) (a)proof thatRespondentconsidered itself at impasse on themorningof May 5. Ithad invited a union counteroffer at 11:05 a.m. and wasthus in the midst of bargaining.In addition,as I havefound, above,(b)Respondent was seriously wanting ingood faith by, at that very moment, secretly delegating639Robert Jewell to leave the site of negotiations in themidst thereof, awaiting a union counteroffer induced byRespondent,inorder to unilaterally and permanentlychange an important term and condition of employmentthen being actively bargained on, and to initiate the newjob combinations plan.Whether Marcus was frustratedby the tempo of negotiations is immaterial.He could notat the same time bargain in good faith and also initiate,without recall, unlawful changes. Certainly whatever theunderstanding of Marcus on the existence of impasse,there can be no question that(c) Bucella,at no time,considered himself at a state of impasse in the bargaining,and that he was bargaining in good faith-if slowly.Thus, I would ordinarily conclude that these three ele-ments (Respondent's lack of good faith, Respondent'sactual bargaining,and Bucella's belief that he was not atimpasse),under theTaft Broadcastingstandards, demon-stratewithout further inquiry the absence of impassehere. I believe, however, that the record shows otherand more basic evidence demonstrating the nonexistenceof impasse.Marcus did not declare impasse on the morning of May5: (a) I have previously found, contrary to Marcus' testi-mony, even as arguably corroborated by Bucella, thatMarcus, on the morning of May 5, did not tell the assem-bled bargainers that the parties were at impasse and thatRespondent intended to implement its prior proposals atthe end of the second shift. 19 While it is unnecessary toreargue the reasons which I have specified in the abovefindings, leading to the conclusion that Marcus did notutter the word"impasse" to the union bargainers on themorning of May 5, it is significant and noteworthy thathe would testify that he had done so. I believe that thecircumstances require the conclusion that Marcus testi-fied at the hearing that he used the word "impasse" onthe morning of May 5 in order to justify his initiation ofotherwise unlawful unilateral action: secretly sendingRobert Jewell to Respondent's plant to engage the ma-chinery for the destruction of the old job classificationsystem and the creation of the new job combinationswhile in the midst of further bargaining with the Unionand awaitingits 2-year contract counteroffer.I have found, to the contrary, that Marcus did not usethe word"impasse" in the morning of May 5 and alsodid not then say that Respondent would implement theprior offers on the next morning. Rather, he first utteredthesewords about 2:30 p.m. on rejecting the Union'scounteroffer.(b)On the above state of facts, I would conclude,moreover, that, even if Marcus around 11 a.m. used theword "impasse and told the assembled bargainers that heintended to implement Respondent's first May 5 offerson the next morning's shift, there would still have beenno impasse on the morningof May 5. As the above casesdemonstrate,Builders Institute ofWestchesterCounty,supra;Huck Mfg.Co., 254 NLRB 739, 754 (1981), the19Respondent apparentlymadvertantlystates(Br 51) that impasse re-sulted because Marcus "replied thatthe Companywas at impasse " Coun-sel forRespondent apparently meant that Marcus replied that the partieswere at impasse It takes two to be at impasseHuck Mfg Co v NLRB,693 F 2d 1176 (5th Cir 1982) 640DECISIONSOF NATIONALLABOR RELATIONS BOARDmererecitation by a party that it is at impasse does notestablish the existence of a legalimpasse,which is a con-clusion for the Board and courts. Here, the record showsthat even if Marcus had used the word "impasse" on themorningof May 5, he did so in the midst of, and as adevice to induce, further bargaining with the Union byhis explicit agreement to entertain a later union counter-offer of a 2-year agreement.0. Any Impasse at 11 am. on May 5 Was WaivedAssuming,arguendo, that, contrary to my conclusionsimpasse onthe morning of May 5 resulted from Marcus'incantationof that word and from surrounding circum-stances, such impasse would have been immediatelybroken byMarcus'request that the Union return afterthe luncheoncaucuswith a formal counteroffer on a 2-year contract. Suchan "impasse"would not permit thedispatch of Jewell to destroy the existing job composi-tion system. The reinstatement of bargaining, a momentlater,would, in any event, demand his recall. The Boardhas admonished that impasse is not to be lightly or me-chanically inferred.The Board and courts have madeclear that anything that creates a new possibility of fruit-ful discussion (even if it does not create a likelihood ofagreement) breaks animpasse asdo further negotiationsand bargaining concessions, implied or explicit.NLRB v.Gulf StatesMfg.,704 F.2d 1390 (5th Cir. 1983), citing,inter alia,Pillowtex Corp., 241NLRB 40 (1979), enfd. 615F.2d 917 (5th Cir. 1980). See alsoBuilders Institute ofWestchester County,supra at 131 fn.8;Langlade VeneerProducts Corp.,118NLRB 985, 988 (1957). The Boardwill not accept as a viable legal argument that, in the ju-dicial instant of an "impasse," Jewell could unilaterallychange the system in the face of the breaking of the im-passe an instantthereafter.But even if the initiation ofunilateralaction would be protected, it must cease when,as here, the impasse is immediately broken.In sum,I conclude, therefore, that (1) whether or notMarcusused the word "impasse," no impasse resulted onthe morning of May 5, and (2) in addition had there beenany impasse it would have been instantaneously brokenby the continuation of further bargaining at Marcus' in-sistence, request, and direction. In neither case was theinitiationor continuance of Jewell's activity legally justi-fied. I expressly conclude, however, that Respondent'sviolation of Section 8(a)(5) occurred when these hiddenchanges became operative, i.e., when Respondent tele-phoned its employees at 8 p.m. on May 5 to report towork in the new, combined jobs on May 6.P. There Was no Impasse in the Afternoon of May 5Nor was thereimpasse at2:30 p.m., on May 5, 1982,when Marcus,having rejected the Union's 2-year con-tract counteroffer, for the first time declared the exist-ence of an impasse,an intentionto implement Respond-ent's contract offers on the next morning's shift, andsweepingup his papers left the room with hisbargainingteam.While it is arguable that Marcus may have be-lieved that the end of the rope had been reached andthat furtherbargainingwould have been futile (Jewellwas out atthe plant, at this verytime,delivering thecoup de grace to the expired contract's existing job clas-sification system),Bucellawas literally running afterMarcus and his entourage telling them that there was noimpasse, that the Unionwas stillflexible, and that theUnionwould bargain around the COLA,pensions,wages, and holiday problems. There was no evidencethat this was a union subterfuge by which Bucella wastrying to stall Respondent and forestallunilateralaction,AAA Motor Lines,215 NLRB 793 (1974);A-V Corp.,209NLRB 451 (1974). Bucella saw the handwriting on thewall, was prepared to make concessions, and was literal-ly running after Marcus in order to continue negotiationsand obtain a contract. Bucella insisted that the Federalmediatorremain.On these facts, I find thatBucella, ingood faith, never believed that an impasse existed tohave reached the end of his bargaining rope.Cal-PacificFurniture,228 NLRB 1337 (1977);NLRB v. Huck Mfg.,supra.Nowhere does Respondent suggest that Bucelladid not believe this, in fact. I find that Marcus' declara-tion of impasse about 2:30 p.m. made Bucella aware thathis position was entirely unsatisfactory to Respondentand that changes on the Union's side would be required.Ifurther find that Bucella'sensuingoutburst to andphysical pursuit of Marcus not merely that he was will-ing to bargain on all the outstanding issues (COLA,wages, holidays, pensions, etc.), which Marcus listed asthe cause of "impasse," but was clearly indicating to Re-spondent that the Union was willing to make concessionson these points separating the parties. The vitality ofNLRB v. Huck Mfg.Co., supra at 1376-1377, is that, inorder for impasse to occur, "neither party must be will-ing to compromise." Here, Bucella was telling Marcusthat the Union was willing to change position; that itwas "flexible," i.e., willing to make concessions.NLRBv.Gulf StatesMfg.,supra. InHuck,the court alsostressed that the presence of the Federal mediator reen-forced the inference that the negotiations were continu-ing at that time. Indeed, that was the express instructionfrom Bucella to the Federal mediator. The course of ne-gotiations had not yet reached deadend.Builders Instituteof Westchester County,supra, 142 NLRB at 128;Cal-Pa-cific Furniture,supra, 228 NLRB 1337. Marcus, the medi-ator, and Bucella then remained at the bargaining situsand the Union further caucused to come up with a newproposal which proposal was presented about 5:20 p.m.Thus, I conclude that in the afternoon of May 5, 1982,there was no impasse. There was instead only continuingbargaining. Assuming, argendo, that there was an instantof impasse at 2:30 p.m., it constituted nothing more thana judicial instant and it was broken by immediate subse-quent bargaining. Such a situation is more metaphysicalthan legal. By this time, however, unknown to theUnion, Jewell had already irrevocably changed the exist-ing system.Therefore, notwithstanding that initiation of job com-binationswas of apparent crucial economic importanceto Respondent,NLRB v. Laredo Coca Cola Bottling Co.,613 F.2d 1338 (5th Cir. 1980), that Respondent pressedthe necessity for job combinations at all material priortimes in good-faith bargaining with the Union, and not-withstanding that there had been a long history of al- PRC RECORDING CO.legedeconomic necessity for a change in productivitylevels predicated on combining jobs, there was never animpasse onMay 5, 1982. Rather, as above noted, Re-spondent, through Marcus, secretly dispatched Jewel120to initiatean irrevocable change in this most significanttermand condition of employment,Caravelle Boat Co.,227 NLRB 1355 (1977), and at no time, while Respond-entwas ostensibly bargaining in good faith with theUnion, did it advise the Union of Jewell's mission priorto implementingthe new system at 8 p.m. on May 5.On rejecting the Union's counteroffer at 2:30 p.m. onMay 5, Marcus, apparently burdened with the desire toimplementthe new job combination system, awaited aconvenient opportunity to announce the existence of an"impasse," to leave the premises and to seek to avoidfurther bargaining. This is what Marcus may have at-tempted to do. In any event, Bucella did not cooperate.He did not permit Respondent to leave. He literally toldMarcus that the Union would make concessions. Theparties clearly continued to bargain. On this state offacts, the Board has found that the willingness of theparty (Bucella) to make concessions in some areas sug-gests a willingnesstomake further concessions in orderto reach agreement. The other party is not justified inconcluding at that time that negotiations are at an im-passe simply because concessions have not been made inthe area it finds most crucial or the concessions them-selves have not been sufficiently generous. That is whathappened commencing with the Union's counteroffer ofthe 2-year contract which Respondent rejected at 2:30p.m., and continuing with Respondent's subsequent rejec-tions of union counteroffers at 5:30 and at 7:16 p.m. IftheUnionwas clearly making concessions at thesepoints,which it was (froze wages and COLA; employ-ees'pay increased insurance premiums) Respondentcould not assume that it was at the point of impasseeither at 2:30 p.m. or thereafter.Old Man's Home,265NLRB 1632 (1982);Cal-PacificFurniture,228NLRB1337 (1977). Further, as noted above, any impasse at 2:30p.m. would have been instantaneously waived by contin-ued bargaining and by Bucella's explicit willingness tomake concessions.NLRB v. Gulf States Mfg.,704 F.2d1390 (5th Cir. 1983).1.The May 6 tentative agreement andimplementationon the morning of May 6Sometime on and after 8 p.m., on May 5, the Union'sbargaining committee members and, in at least one in-stance,PlantManager Douglas received phone callsfrom employees whom Respondent telephoned, directingthem to report into combined jobs, inquiring about the20Although I have repeatedly alluded to Marcus' secret dispatch ofJewell to set in motion an irrevocable unilateral act prior to impasse and,indeed, during active bargaining with the Union, I have nevetherlessfound that no impasse ever existed AlthoughHuckMfg. Co v NLRB,supra at 1377 fn 16, declares that it is technically unnecessary to reach ordecide the further questionof whetherany impasse was caused by Re-spondent'sbad-faith bargaining, there can be no question that Marcus'secret dispatch of and failure to recall Jewell in the morning of May 5were acts wholly inconsistent with good-faith bargaining in reaching im-passeThe Board,in such a case,sometimes refuses to pass on the exist-ence of impasseP:llowtex Corp,supra,241 NLRB 40 fn I I neverthelessmake both findings641new labor grades, new positions, and new locations intowhich they were supposed to report for work on themorning of May 6, the 6:30 a.m. shift. The record is un-clearconcerning the disposition by Respondent or,indeed, by the Union, regarding these employee tele-phone questions.What is clear is that the unilaterallychanged machinery became operative. It was no longeran internalmatter.These telephone calls, in fact,changed the status quo of job classifications without im-passe or the Union'sconsent.As above noted, suchaction now openly affected the employees and violatedSection 8(a)(5) and (1) of the Act.Bay Area Sealers,251NLRB 89 (1980);NLRB v. Haberman Construction Co.,618 F.2d 288 (5th Cir. 1980);Caravelle Boat Co.,supra,237 NLRB 1355.By 2:30 a.m., on May 6, when the parties convened toannounce their tentativeagreement,BucellaaskedMarcus whether, in light of their tentativeagreement,Respondentwas going to implementthe agreement.Marcus told Bucella that he would not implement theagreement pending the May 8 ratificationmeeting exceptthat the new job combinations were already in the com-puter, that the employees had already been recalled pur-suant to the new job combinations for the nextmorning'swork; and that it was too late to "unscramble the egg"of the recall of employees pursuant to the new combinedjobs.21Marcus further told Bucella and the union bar-gaining committee that, in light of the confusionresult-ing from this implementation, it would be wise if themembers of the union committee went to the plant to tellthe incoming employees of the tentativeagreement.When the union committeemen went to the plant, theytold the arriving employees to disregard the new jobcombinations and do only their old jobs.Respondent argues that no "implementation" tookplace on May 6 because the employees, in fact, weregiven only their old jobs. Contrary to the Respondent'sassertion (Br. 44), Respondent did implement the newjob combinations on the morning of May 6 and employ-eeswere given foreign jobs.Whether Respondent alsoinstructed its foremen to try to have the employees per-form their old jobs is anothermatter;but recall of em-ployees to the new combined jobs in new labor grades isclear.AlthoughRespondent concedes that CorenaGomez was given a new (and I find potentiallydanger-ous) job which she had never performed before, therecord also shows that Julia McFarland, Lathrop, IndaWilson, and Alice Ladd all were given jobs differentfrom their regular jobs, the jobs they had performed onMay 5, 1982.22 Respondent makes much of the fact that21There is no dispute that the new job combinationsalso altered em-ployee seniority to affectwho wasgoingto be recalledMarcus repeated-ly testified that the onlyimplementationwas "the recallpursuant to therevised job classifications" (Tr 1857) or the "jobcombinationrecall" (Tr1853)22 I agree,therefore,with the General Counsel (Br 19) that becausethe employees were recalled into new laborgrades and new combinedjobs, this, itself,was a substantial change in a term and condition of em-ployment, whatever job the employee actually performed,since the em-ployees could expect tobe assignedperformance of several jobs That, asRespondent argues (Br 45-46), Respondent said that it would notify itsforemen that employees should be assigned to their old jobs may well beContinued 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere employees were not assigned, on May 6-7, totheirMay 5 jobs, they (except Corena Gomez) were atleast assigned to jobs which appeared on their own jobselection forms. Assignment to jobs on the job selectionforms, by the terms of the forms themselves, were onlyto be made in the face of emergencies or reductions inforce. In any event,assignmentto familiar jobs is irrele-vant to what Respondent unilaterally did: creating thenew, combined jobs; destruction of the old contract-based job categories, both without impasse. Both violat-ed Section 8(a)(5) of the Act.Respondent, on May 6, by presenting to the union bar-gainers,the already unlawfully unilaterally implemented(itsMay 5 phone calls to recalled employees) job combi-nations as an unalterable fait accompli("too late to un-scramble the egg"), to be further implemented as amatter of inexorable fact before the May 8 contract rati-fication, demonstrated the futility of any union protest,Caravelle Boat Co.,supra, 227 NLRB 1355, 1358, and, inviolation of Section 8(a)(5), necessarily obstructed mean-ingful bargaining,Allied Products Co.,218 NLRB 1246(1975);Soule Glass Co. v. NLRB,652 F.2d 1055, 1084(1st Cir.1981).232.The Union, by its conduct, did not waive oracquiesce in the otherwise unlawful implementationof the new job combination systemRespondent argues that whatever the unlawfulness ofits implementations on May 5 and 6, the Union either ex-plicitly agreed to it, or by the Union's participation intelling the incoming employees to go to work and thatthe entire matter would be explained to them at the May8 ratification meeting, the Union acquiesced and waivedany unlawfulness of the unilateral implementation.Quite apart from any factualargument,the courtshave held that "no genuine bargainingcan be conductedwhere the decision has been made and implemented.... Notice offait accompliis simply notthe sort oftimely notice upon which the waiver defense is predicat-ed."Ladies Garment Workers v. NLRB,463 F.2d 907,919 (D.C. Cir. 1972), and cases cited therein.Moreover, there is no evidence, as a factual matter, tosupport a fording that the Union explicitly agreed to Re-spondent's implementation of the new job classificationcombination system. The General Counsel's witnessesconsistently testified that Jewell and Marcus, in particu-But not only were therethe aboveinstances where employees were notassignedto their old jobs, but I could find no evidence that the foremen,or any other supervisors,actually told the arriving employees that theywould be assigned only to their old jobs-whether pending May 8 ratifi-cation or otherwise In any event, Marcus, contrary to Respondent's as-sertion(Br 44)that there was no May 6 implementation,testified (Tr201) that "there had been changes implemented"Additionally, I havepreviously found that unlawful implementation first occurred even beforeany tentative agreement was reached with the May 5 telephone calls re-calling employees into unilaterally changed-combined jobszs The court, inSoule Glass Co v NLRB,supra, citingLadies GarmentWorkers v NLRB,463 F 2d 907, 919 (D C Cir 1972), notes that "[N]ogenuine bargainingcan be conducted where[the] decision has al-ready been made and implementedthus notice of a faitaccompli,re-garding a matter as to which the employer is obligated to bargain to im-passe, violates Section 8(a)(5) " Surely,in the instant case, Respondentmay not escape the consequences of its bad-faith bargaining by blamingthe immutable workings of its own computerlar,agreed, even by responsive nods of their heads at2:30 a.m. on May 6, that the recalled employees shoulddo only their old jobs and that the new job combinationscould be ignored until the ratification meeting of May 8.I need not, however, resolve the issue whether, as Re-spondent urges,there was union agreement to implemen-tation of the job combinations or, as the General Coun-sel'switnesses would have it, express agreement that em-ployees would do only their old jobs until ratification.Rather, I conclude that, at 2:30 a.m., when the partieswere too tired to reduce the terms of the tentative agree-ment to writing and, as the General Counsel's witnessSmitson asserted, were half asleep, the matter was left soambiguously as to permit each party to leave the bar-gaining tablewith the conclusion which it sought.In thissituation, there was no meeting of the minds, no agree-ment between the parties as to the unilateral implementa-tion of the new job combinations system prior to ratifica-tion. Surely, Douglas' sometimes evasive testimony as towhether the particular issue was mentioned at 2:30 a.m.does not demonstrate that Respondent told the Union'sbargaining members that the newly arriving employeeswould have to perform the combined jobs.Similarly, if resolution were necessary, I would ordi-narily disregard as incredible, Bucella's testimony andthe testimony of all the General Counsel's witnesses thatMarcus, or Douglas specifically, or by nods of theirheads, told the Union at 2:30 a.m. that the employeeswould do only their old jobs. Yet, as above noted,Marcus' testimony repeatedly stressed that the only im-plementation concerned the new seniority implicit in thecombined jobs and thus only the questions ofwhowouldbe recalled, inferentially supporting the General Coun-sel'switnesses: that the computer could be ignored con-cerningwhatjobs the recalled employees would perform.While Jewell, a participant at the 2:30 a.m. bargainingsession,when the tentative agreement was announced,was not questioned on this issue, Marcus, for instance,further testified, inter alia (Tr. 201):Ithought it would be helpful if thecommitteewould come in to calm down the employees toassure that while there had between changes imple-mented,they should not be concerned about thosechanges, that they should work,and then on Saturdayevery thing would be explained to them in the con-textof the tentative agreement that had beenreached by the parties.IfMarcus told the committee, at 2:30 a.m., inter alia,that the employees "should not be concerned about thesechanges," then I find that the union committeemen couldreasonably believe that the employees should "not beconcerned about those changes" until ratification. Fur-thermore, consistent with what Marcus said, I have cred-itedUnion Vice President Whitehead's testimony that,notwithstanding theprivateinstructionsDouglas admit-tedly gave to Jewell, directing Jewell to instruct Re-spondent's foremen to have the arriving, recalled em-ployees perform only their old jobs and not create a"work refusal" situation, Jewell, at this 2:30 a.m.session,told the union bargaining committee, includingWhite- PRC RECORDING CO.head, that theunion bargainingcommittee should go tothe shop and tell the arriving employees (and Jewellwould tell his foreman) that they should disregard whathad been fed into the computer or what they had beentold in the telephone calls (Tr. 733). While it is true thatsucha statementapproaches Jewell overtly telling theunion committee that the employees would perform onlytheir old jobs, it is clearlyconsistentwith (a) Marcus ad-mittedly telling the union committee that the newly ar-riving employees "should not be concerned about thosechanges" until the May 8 ratification; (b) the union com-mittee tellingthe arriving employees to perform onlytheir old jobs; and (c) Marcus' testimony stressing thefact thatimplementationconcernedwhowould be re-called and, inferentially, notwhatjob the employeewould perform.The record, therefore, supports the "futility" theory("too late to unscramble the egg") when the Union waspresented with a fait accompli,Caravelle Boat Co.,supra,and the conclusions, which I draw, that if waivable, theunioncommittee did not "clearly and unmistakably," ex-plicitly, or,more appropriately, by its conduct, agree to,waive, or acquisce in, Respondent's implementation ofthe new job combination system on May 6,General Elec-tricCo. v.NLRB,414 F.2d 918, 923 (4th Cir. 1969);American Oil Co. v. NLRB,602 F.2d 184, 189 (8th Cir.1979); that the union committee could reasonably be-lieve, from the bargaining table statements of Respond-ent's agentsat 2:30 a.m. on May 6, that returning em-ployees "should not be concerned about" the new jobcombinations system, and would do only their old jobs;and that regardless of Douglas' private instructions toJewell, no Respondent foreman or supervisor ever toldreturning employees that they would be assigned only totheir old jobs, regardless of the new combined jobs andlabor grades,untilthe May 8 ratification. I also find thatthe union committee's direction to the newly arrivingemployees to perform only their old jobs is some evi-dence in support of the conclusion that the union com-mittee reasonably believed that that was the substance ofRespondent's statements at the bargaining table 3 hoursearlier and that the Union did not waive Respondent'sunilateral act.As above noted, when the union committeemen wentto the plant, at 6 a.m., they instructed the arriving em-ployees to perform only their old jobs. The union com-mitteemen had already heard of the recall to strange jobsin new labor grades when they received telephone callsat the motel from employees 5 hours before the tentativeagreementwas reached. The court noted inSoule Glassv.NLRB,supra, and the Board inCaravelle Boat Co., 227NLRB 1355 (1977), the union's silence atthat time andthe union's failure to explicitly object to this unilateralact does not constitute waiver or acquiescence. Here, asinCaravelleat 1358:[W]hen the Union became awareof thecontemplat-ed changes, the decision to make them had alreadybeen reached,and in some cases, the changes had al-ready been implemented.Any protestby the Unionwould thereforehave beenfutile.[Emphasis added.]643See alsoKay Fries, Inc.,265 NLRB 1077 (1982);AlliedProducts Corp.,218 NLRB 1246 (1975). The Union didnot later protest the implementation on May 6 because,having instructed its members to perform only their oldjobs, it did not know that employees, or at least some ofthem, were being directed to perform the jobs pursuantto the new job combinations. Thus, on May 6, there wasno necessity or even basis on which to protest the imple-mentation of working under the new job combinations.By May 7 the Union knew that its assumption was erro-neous; on May 8 the tentative agreement was rejected;and on May 11 the Union filed the charge alleging the8(a)(5) violation.Under these conditions, there is no un-derlyingpredicatefora"clearand unmistakeablewaiver" of an otherwise unlawful unilateral change inconditions of employment.Soule Glass Co. v. NLRB, 652F.2d 1055, 1084 (1st Cir. 1981);NLRB v. Island Typogra-phers,705 F.2d 44 (2d Cir. 1983).3.The impact of the May 6 job combinationchangesRespondent concedes only that Corena Gomez hadher job significantly changed. Corena Gomez never op-erated the cryovac machine prior to this time and hadnever mentioned operation of the cryovac machine onthe job application form. Thus, with regard to her, therewas a substantial and, as her testimony shows, a poten-tially dangerous change in her job. I have, however, inaddition, found that JuliaMcFarland,Michael Boat-man,24 IndaWilson, Alice Ladd, and Richard Lathropwere all performing jobs pursuant to the new job combi-nation system rather than their old jobs. I have foundthat this occurred on May 6 and 7, 1982.Respondent's unlawful unilateral changes affected suf-ficient employees to have a significant impact on theunits.I therefore conclude that Respondent without theUnion's consent, by implementing, on May 5, 6, and 7,prior to the May 8 union ratification vote, the new jobcombination system, violated Section 8(a)(5) and (1) ofthe Act; and that thereafter, neither by express nor im-plied agreement, nor conduct did the Union waive or ac-quiesce in the unilateral and unlawful implementation ofthe job combinations. I further conclude that Respond-ent's unilateral implementation of the job combinationswas a substantial change in the terms and conditions ofthe employment all the employees in both units.NLRBv.Katz,369 U.S. 736 (1962), supra;Caravelle Boat Co.,supra; andSoule Glass,supra.4.The Union's May 8 contract ratificationmeetingThe union membership, on May 8, decisively rejectedtheMay 6 tentative agreement. The new job combina-tionswere mentioned prominently in the rejection, par-ticularly the effect on older employees working machin-ery on which they were not trained.Although the matter is not dispositive, I have foundthatMarcus warned Bucella on May 6, as he had on24 Boatman's testimony also includes his observation that,on May 6,he saw Johnnie Hunter performing particular work he had never beforeperformed (Tr 887) Respondent did not contradict this testimony. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 30, that if the tentative agreement of May 6 wasrejected the parties would return to "square one." Re-spondent further argues that the Union's May 8 rejectionof the May 6 tentative agreement removed it from thebargaining table reinstituted theMarch12 and April 2and 27 proposals as of the morning of May 5, and resur-rected the May 5 impasse(R. Br. 61).It is unnecessaryto resolve the question of whether the May 8 rejectionof thetentative agreement reinstituted a May 5 impassebecause I have already concluded that there was no May5 impasse and, if there were, it resulted from Respond-ent's bad-faith bargaining.In any event, therewas no impasseon May 8 regard-less of an alleged impasse on May 5.When Bucella, inhisMay 10 telephone conversation with Marcus told himthat Respondent had caused the rejection by its mistakenimproper implementation of job combinations,MarcustoldBucella that Respondent was going to have toreturn to its original proposals in view of the rejection.Viewed in isolation (Respondent had already embarkedon a course of unlawful conduct), this was a lawful atti-tude for the Respondent to take. This was not impasse.However, instead of taking up Bucella's request that theparties bargain immediately so that they could resolvethe matter of the Union's May 8 rejection, Marcus toldhim that the parties were at impasse. When Bucella re-quested that Respondent not further implement the termsof the contract, Marcus told him that there was no needfor a meeting and that he would implement the contract.Later on the same day, Marcus sent a confirming tele-gram to Burcella relating to impasse and implementation,notwithstanding that he added a statement concerningRespondent's willingness to bargain further if there was achange in the Union's position. Such an added statement,of course, came too late because Respondent was alreadyin the midst of implementing the contract terms on thenext day, May 11. Thus, when Bucella was seeking toavoid or mitigate unlawful implementation Respondentwas insisting on impasse,implementing all remainingterms on the next day and exacerbating its unlawful con-duct.Iconclude, therefore, contrary to Respondent's asser-tion(Br. 61) that no impasse existed on May 8,1982, onthe union membership's rejection of the tentative agree-ment (caused by Respondent's unlawful, premature im-plementation) and that assuming,arguendo,the existenceof impasse following the May 8 rejection, Respondentwas obliged, on Bucella's May 10 request, to bargain andnot to further implement its March 12 and April 2 and17 offers.Following Marcus' May 19 telegram, Industrial Rela-tionsDirector Jewell distributed letters (G.C. Exhs. 24,25)25 to all employees in both divisions notifying themof the implementation of all terms of Respondent'sMarch 12 and April 2 and 27 economic and noneconom-ic offers effective May 11. Up through May 11, employ-ees had been receiving the expired contract's wage rates,insurance, pensions, holidays, and vacations.Ifurther find that because there was no impasse,whether May 5, 6, 8, 10, or at any other time, Respond-2s These were the May 6 letters,now dated May 11ent's unilateral implementation on May 11, 1972, of allthe terms of its proposals, constituted further violationsof Section 8(a)(5) and (1) of the Act because implementa-tion occurred without the Union's consent, was merely acontinuation of unlawful conduct, and took place in theface of the Union's lawful request for furtherbargain-ing.26Q. FurtherAlleged Violationsof Section 8(a)(5) of theAct1.Misrepresentation of financial condition andfailure to surrender books and recordsBy its second amendment of the complaint in Case 25-CA-14508, dated September 2, 1982, the General Coun-sel alleges as a violation of Section 8(a)(5) and (1) of theAct: (a) about April 27 and May 3, 1982, Respondentmateriallymisrepresented its bargaining position by fail-ing to advise the Union that a substantial reason for cer-tain of Respondent's changes in its collective-bargainingproposals was its poor financial condition resulting fromeconomic losses and by asserting "other reasons" for theproposals; (b) about May 3, 1982, Respondent advisedthe Union that its books and records reflecting its finan-cial position would not be shown to anybody except theInternalRevenue Service and its stockholders, therebyrefusing to supply such information to the Union and es-tablishing the futility of requesting such books andrecords; (c) Respondent's books and records regardingitsfinancial status are necessary and relevant to theUnion's performance of its exclusive collective-bargain-ing representative function; and (d) because about May 3,Respondent has failed and refused to furnish the Unionwith the information described above.The facts are not in dispute that Respondent's April27, 1982 financial offers in both divisions resulted from,inter alia, (1) wage surveys in (a) the recording industry,(b) the Richmond, Indiana area, (c) in the State of Indi-ana; and (2) taking into account both Respondent's poorfinancial showing at the Richmond, Indiana plant and thewage levels it paid to its comparable employees inCompton, California. It is also undisputed that Marcus,aboutMay 5, 1982, on at least one occasion, answeredBucella's question, concerning whether Respondent waspleading an inability to pay, by stating that Respondent26 Respondent's obligation, it seems to me, even after the Union's May8 rejection of the tentative agreement was to bargain, and perhaps insome way to attempt to at least undo or mitigate Respondent's unlawfulimplementationof the new job combinations commencing on May 5 Thisobligation would exist,under general legal theory,even in the face of theBoard rule that bargaining subsequent to the May 5 and 6 unlawful im-plementation of job combinations would be bargainingagainst a back-ground of an unremedied unfair labor practice and thus an exercise in fu-tilityAn employer which has instituted an unlawful unilateral change inemployees' wages or working conditions may not cure his violation bysubsequently bargaining to an alleged "impasse " CompareAllied ProductsCorp,218 NLRB 1246 (1975), enfd in part 548 F 2d 644 (6th Cir 1977);629 F 2d 1167 (6th Or 1980), withNLRB v. Cauthorne Trucking Co,691F 2d 1023 (D C Cir 1982), denyingenf and remanding256 NLRB 721(1981)On the other hand, an employer may not suspend or avoid its ob-ligation to bargain using as a shield its own unfair labor practices whichwould render further bargaining a "futility "Bay Area Sealers v. NLRB,665 F 2d 970 (9th Cir 1982), denying enf 251 NLRB 89 (1980), is not tothe contrary PRC RECORDING CO.was not so pleading because to do so would open Re-spondent's books and records to the Union;and that Re-spondent was not pleading an inability to pay but ratheran unwillingnessto offer higherwages.It is also undis-puted that the Union never requested to see Respond-ent's books and records.There is no proof that Respondent materially misrepre-sented anything regarding its wage offers.It told theUnion that its profit situation was none of the Union'sbusiness and irrelevant to its wage offers.The fact thatthe 1981-1982 operations at the Richmond plant wereunprofitable is not the equivalent of a plea of poverty.BecauseI know of no authority for the proposition thata bargaining position in which an employer fails toadvise the union of its financial position constitutes "mis-representation,"Iconclude that the General Counsel'sallegations,insofar as they allege that Respondent mate-riallymisrepresented its bargaining position by failing toadvise the Union that a substantial reason for its bargain-ing offers was its poor financial condition,were unsup-ported by any authority or by proof.Consistent with Respondent's position that its financialposture and profit and loss position were none of theUnion's business and in viewof the factthat it was notpleading an inability to pay any wage increase,Marcus'statementthat it would show its books only to the Inter-nal Revenue Service and its bankers(rather than, as al-leged by the General Counsel,its stockholders)is entire-ly consistent with the Supreme Court's holding inNLRBv.TruittMfg. Co.,351 U.S. 149 (1956) There, the Courtheld that if an employer claims a financial inability topay economic demands it must, on the union's request,substantiate such claim by showing the union its booksand records.In the instant case,of course,the Unionnever demanded the books and records so that that ele-ment ofTruittis not metby the fact. To avoid that defi-ciency of fact, the General Counsel argues that Marcus'statementwould make any request"futile."Yet,whoknows what Marcus' response would have been in theface of a concrete union request?The factremains, how-ever, that Respondent did not plead an inability to pay,thereby rendering the question of whether "futility" ishere a legal substitute for a demand for the books andrecords,irrelevant.Ihave reviewed the cases suggested by the GeneralCounsel and the Charging Party concerning Board inter-pretation of when an employer'scourse of conductduring negotiations constitutes animplied contentionthatit is pleading an inability to pay wage and fringe benefitincreases in the absence of an express statement thereof.These cases are factually distinguishable from the instantcase when Respondenthas explicitlystated that its refusalto pay anything greater was based on an unwillingness todo so rather than an inabilityto do so. On sucha state offacts,Iwould agree,for instance,with the statement ofthe court of appeals inNew York Printing Pressmen v.NLRB,538 F.2d 496, 500 (2d Cir. 1976), that:So long as the Employer's refusal reasonably inter-preted is the result of financial inability to meet theemployees'demand ratherthansimpleunwillingnessto do so,the exact formulation used by the Employ-645er in conveying this message is immaterial. [Empha-sis added.]Here,nothing could be clearer than that Respondentdid not put at issue its ability to avoid any union wagedemand and conveyed explicitly a simple unwillingnessto pay wage increases.Whether Respondent was moti-vated by a desire to avoid showing its books to theUnion or to put the money into advertising,corporatedividends,or other disposition is a matter not for theBoard.Here,therewas a simple unwillingness to paygreaterwages.I therefore recommend that the allega-tions of the complaint be dismissed insofar as they allegea violation of Section 8(a)(5) based on any misrepresenta-tion of Respondent's financial position,or its pleading aninability to pay,or its failure to surrender its books andrecords to show its financial condition.NLRB v.TruittMfg. Co.,supra.2.Failure to implement final offerThe GeneralCounsel alternately alleges, as a violationof Section 8(a)(5) and(1), that assuming, arguendo, thatRespondent's conduct in bargaining, commencing March12, 1982,led to a good-faith impasse, that Respondentwas nevertheless obligated,in implementing its workingconditions unilaterally onMay 11, to implement theterms of the May 6 tentative agreement rather than themore regressive economic and noneconomic offers ofApril 2 and 27 and March 12. In short, the GeneralCounselalternativelyargues thatRespondentwas"frozen"into its higher or last offer which was the sub-ject of the tentative agreement of May 6 because theprior offers, particularly the offer on the table on themorning of May 5, had been "abandoned" by virtue ofRespondent entering into the tentative agreement (G.C.Br. 24).Respondent argues to the contrary:that the ten-tative agreement of May 6 was rejected by the Union intheMay 8 ratification vote;that,as it had admonishedthe Union,itwas free to implement,in the face of rejec-tion,any terms and conditions of employment"reason-ably comprehended within its pre-impasse proposals,"Taft Broadcasting Co.,163NLRB 475 (1967), enfd. subnom.Television Artists v.NLRB,395 F.2d 622, 628-629(D.C. Cir. 1968). The courtat 629 states that the unilat-eral change must be within"the ambit of proposals al-ready made and rejected."In view of my findings above that,in fact,there wasno impasse,and that Respondent engaged in bad-faithbargaining leading to the alleged impasse,Ineed notreach or decide the General Counsel's alternative theorythatRespondent violated Section 8(a)(5) and(1)of theAct by implementing its most regressive offers and, inany case, offers which it allegedly "abandoned" by en-tering into the tentative agreement of May 6.Concerningthe retraction of proposals and postimpasse implementa-tion,however,compare the Board'sposition inPitts-burgh-DesMoines Steel Co.,253 NLRB 706, 708 (1980),and the General Counsel's advice memorandum, in re:Toledo Blade,113 LRRM 1029 (March 15, 1983), withthe court's position inPittsburgh-DesMoines Steel Co. v.NLRB,663 F.2d 956 (9th Cir. 1981) (denying enf. to 253 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 706 (1981)), andNLRB v. Tomco Communica-tions,567 F.2d 871, 883 (9th Cir. 1978) ("to bargain col-lectively does not impose an inexorable ratchet, wherebya party is bound by all it has ever said").And see alsoBrooks, Inc.,228 NLRB 1365, 1368 fn. 16 (1977) ("Re-spondent's recourse was . . . to bargain in good faith toimpasse atwhich point it could lawfully institute thosewage rateslast offeredthe Unionas a good-faith basis forsettlement") (emphasisadded).Lastly, at the hearing, I inquired whether the GeneralCounsel was prepared to allege and prove that Respond-ent's overall bargaining was in bad faith or whether theparties were concerned only with the question of unlaw-ful implementation of unilateral changes, with bad-faithprompting such changes. The General Counsel declinedto amend the complaint to allege overall bad-faith bar-gaining.27To the extent therefore that the General Counsel, inher brief (G.C. Br. 25), now argues that Respondent vio-lated Section 8(a)(5) of the Act "by its course and con-duct during negotiations"; that Respondent's violationsmustbe viewed "in context and not separately"; that the"overall pattern of Respondent's conduct" must be exam-ined; that "Respondent had no desire to reach agreementwith the Union and set out with the intent to bargain inbad faith,"this is nothing less, in sum,than an allegationof overall bad-faith, "surface" bargaining. J. D.LunsfordPlumbing,254 NLRB 1360, 1370 (1981). In view of theGeneral Counsel's failure and refusal to amend the com-plaint to so allege, and notwithstanding the possibilitythat evidence may appear in the record in support there-of, and also that it is quite arguable that some of Re-spondent's conduct demonstrated bad-faith bargainingoverall, I will not rule on that issue.28 To do so, I be-lieve,would "impune the fairness of the hearing": to ruleon a matterwhich the General Counsel specifically re-fuses to allege in the complaint.See Old Man's Home,265 NLRB 1632 fn. 4 (1982).R. Allegation of Violations of Section 8(a)(3) and (1)of the ActThe complaint further alleges that Respondent's unilat-eral implementation on May 11 of its May 5 offers con-stituted a violation of Section 8(a)(3) and (1) of the Actbecause, insubstance, these regressive,implementedofferswere in retaliation for the union membership's27 It is true,however, that the secondamendment to the complaint,dated September2, 1982 (G C Exh 1(u)) does containan allegation, initsnew par.6(o), thatbecauseabout April 27,1982,Respondent has"failed and refused to bargainwith the Union"as the exclusive bargain-ing representativeof itsemployees in thetape and recordsunits.Not-withstanding that Respondentclearly "bargained" and that this allegationdefectivelyomits an assertion of a failure of Respondent to bargain "ingood faith,"I nevertheless believe, inaddition,that it was the GeneralCounsel's contention,in view of this refusal to amend the complaint toallege overall bad-faith bargaining, to not stand on thatground.29 Just how the GeneralCounsel wouldsquare Respondent's allegedoverall desire not to reach an agreement with itsfailureto leave the bar-gaining situs after declaration of "impasse" and with theMay 6 tentativeagreement actually reached are problemsfor the General Counsel. Forremedial purposes,however, I feel free to observethat because Respond-ent's unilateral implementationsof May 6 and 11 coveredthe entire spec-trum of wages,hours,and othermandatoryterms and conditions of em-ployment,a direction to bargain,on request, is properMay 8 rejectionof the May 6 tentative agreement. Thereisno record evidence and no reasonable inference fromthe facts to support this allegation. I therefore recom-mend that it be dismissed in its entirety.S. Alleged Independent Violationsof Section 8(a)(1) ofthe Act(a)At thehearing, theGeneral Counsel amended theconsolidated complaint by adding (par. 5(c)) and allegingthat, in substance,in theApril 30,1982 bargaining ses-sion,Marcus threatened the Union's bargaining commit-tee, consisting of Bucella andunit employees, that Re-spondent would withdraw its (highest) contract proposaland substitute a less desirable one ("return to squareone," the March 12-April 2 noneconomic offers and theApril 27 economic offer) if Respondent's proposal wasrejected and the Union went on strike. The GeneralCounsel argues that Marcus "thereby threatened to makea regressiveoffer if Respondent's employees engaged inprotected rights under Section 7 of the Act by engagingin a strike" (G.C. Br. 14). Marcus admitted making thestatement(Tr. 1791). There is nosuggestionthatMarcuswas makingan economic forecast. It was a threat. Al-though it may be argued that Marcus was in the midst ofcollectivebargainingwith a union official long experi-enced in collective bargainingwith employees specifical-ly chosen to participate in the hurly-burly of the bargain-ing table,and although it could be argued that remarksmade at the bargaining table are not to be given the sameweight as those made to employees in general, the pres-ence at the bargaining table of employees is dispositive.For the rule is that the touchstone of finding a violationof Section 8(a)(1) is not tobe determined by inquiringinto the employer's motive, intent, or effect; rather thetest for "restraint and coercion" under Section 8(a)(1) ofthe Act depends on whether the conduct "may reason-ably besaidto have a tendency to interfere with the freeexerciseof employee rights under the Act."El-RanchoMarket,235 NLRB 468, 471 (1978). Employer threats toemployees to retreat to a regressive bargaining postureviolate Section 8(a)(1) if the threat is conditional on em-ployees exercising statutory rights.TRW-United Green-field Division v.NLRB,637 F.2d 410 (5th Cir. 1981). Iconclude that because the threat of retaliation by Marcuswas Respondent's threat to return to its most regressiveoffer if the employees, inter alia,exercised their right tostrike, I conclude that Marcus' statement, as alleged, vio-lated Section8(axl) of the Act.Airport Parking Manage-ment,264 NLRB 5 (1982).(b) Paragraph 5(b) of the complaint in Case 25-CA-14830 alleges that on an unknown date between May andSeptember 1982, a Respondent guard, whose name is un-known, threatened to "hang an employee on a pole" be-cause the employee engaged inunion activity and otherconcerted activities. The guard, not a Respondent em-ployee, was apparently an employee of the armed guardsservice hired ("CIB") by Respondent at the outset of thestrike to protect Respondent's property and to preventunlawful ingressto Respondent's property. It is undeniedthat guards, on pain of discharge, were forbidden tospeak to striking employees. PRC RECORDING COSupport for this allegation is derived from the testimo-ny of Silvia Parker, a striking employee, who testifiedthat while she was picketing in June or July, a car withreplacement employees crossed the picketlineand apicket called the driver a scab. Immediately, a guardcame up to her and said he would hang her from a tele-phone pole if she did not leave. Parker did not identifythe guard by name but identified him as a tall, well-builtblack man. Parker did not suggest any physical activityby the guard directed toward her or any other threat ofbodily harm or use of force. The General Counsel assertsthat the guard's statement of a threat to hang Parkerfrom a telephone pole constituted an independent viola-tion of Section 8(a)(1) of the Act.Assuming, arguendo, that the guard identified was aRespondent-controlled guard and, thus, an agent(DoralBuildingServices,266 NLRB 1215 (1983), and assuming,further, that it was within the scope of his agency toutter such a threat,National Paper Co.,102 NLRB 1569(1953), enf. denied 216 F.2d 859 (5th Cir. 1954)),29 I con-clude that the threat was not a violation of Section8(a)(1) of the Act. For the threat to violate Section8(a)(1) of the Act, it must be, as above noted inEl-Rancho Market,supra, 235 NLRB 468, 471, "reasonablybe said to have a tendency to interfere with the free ex-ercise of employees' rights under the Act." Although theremark was clearly discourteous and even menacing,there is no showing that the guard was remotely capableor willing to hang anybody, much less to hang anybodyfrom a telephone pole; and there was no suggestion thatSilviaParker was aware of the presence of any tele-phone pole or the ability of the guard to engage in hang-ing her.What the guard's statement amounted to, in fact,was a forceful statement to the pickets against the picketsyelling "scab" at the replacement employees. I concludethat the conduct, while menacing, was so remote fromplausible execution that it was not conduct which, withinEl-RanchoMarket,supra,would reasonably be said tohave a tendency to interfere with Parker's free exerciseof the right to picket. I therefore recommend that the al-legation of Section 5(b) of the complaint be dismissed. Inso doing, I have found, in fact, neither agency, noraction within the scope of any such agency.G. F. Busi-ness Equipment,252 NLRB 866, 867 (1980).(c)The complaint, paragraph 5(a), in Case 25-CA-14830 alleges that about July 30, 1982, Respondent,through a guard known as "Davidson," threatened em-ployees with unspecified reprisals because employees en-gagedin union activity and other conerted activities.In support of this allegation, the General Counselnotes that employees Tate, Sloan, and Dudley testifiedwith regard to the incident. Vickie Hoover, a witness,who was also present at the incident, failed to testify onthismatter at the hearing.30 It was she who was in-29 There is no suggestion that Respondent knew of the threat, author-ized it, or condoned it SeeHudson Oxygen Therapy,264 NLRB 61(1982), and cases cited therein90 The General Counsel concedes that Hoover's involvement in theJuly 13 pistol shooting incident forfeits her reinstatement rights (G C Br.59)647volved in a July 13 pistol-firing incidentconcerning a re-placementemployee and who, with Glenita Dudley, hadbeen already discharged on July 12 forbreaking glassbottles inRespondent's driveway on July 9. Thus,the in-cident,as alleged inthis paragraph, occurred more than2weeks after the discharge of Dudley and Hoover forbreakingglassbottles in Respondent's driveways.In the afternoon of July 30, Tate,Sloan,and Dudleyhad a picket line conversation with a black guard whomthey identified as "Davidson." There is noguard named"Davidson" but thereisa guard(employed by theguards service hired by Respondent) by the name ofDavis. They identified "Davidson"as a guardbecause ofhis clothing which was worn by the guards hired by Re-spondentduring the strike. In any event,the guardwatched the four employees(includingtwo former em-ployees,Hoover and Dudley) picket. As Tate wasthrowing a glass bottle on the driveway, Dudley testifiedshe told Tate not to throw the bottle (although the bottlewas already thrown) and Dudley added: "Don't do that;you'll get me fired. 113 t At this point,the guard said,"That's right."When Dudley asked him what he hadsaid, the guard, according to Dudley,said,"That's right"and then he added: "No matter what happens or whoyou're with, you'll be theone to getfired" (Tr. 991).Dudley then testified that what Davidsonactually saidwas that Vickie Hoover and Dudley wouldbe the oneswho would be fired (Tr. 991).Patricia Sloan testified that theywere all"just more orless cutting up and jokingaround"when the conversa-tion got around to the subject of. "No matter what anyof us did, Vickie and Cookie [Dudley] wasgoing to getthe blame for it when he [Davidson] turned his reportin."Sloan mentioned nothing of Davidsonsaying thatanybody would be fired. Similarly, Christine Tate testi-fied (Tr. 1020) that it did not make any difference "whatme and Pat done that the blame would be put on Cookie[Dudley] and Vickie Hoover." Thus Tate,like Sloan, didnot corroborate Dudley's versionthat the guardsaid thatDudley and Hoover would befiredforwhat other em-ployees did. It might also be noted that Christine TateapparentlycontradictedthetestimonyofDudley.Whereas Dudley testified that Tate threw the bottle,Tate testified (Tr. 1021) that they had not"done any-thing that day." She testified, as others had testified, thatthey were all "kidding" the guard about theglass in thedriveway (Tr. 1021). In short, Dudley testified, that Tatethrew a bottle and Tate apparently denied that she haddone so.The General Counsel argues that Dudley and Hooverwere prominent members of the Union's bargaining com-mittee in negotiatingof the new contractand that Re-spondentpicked them out because of their union activityand decided to blame them for any picketlinemiscon-duct which occurred while they picketedregardless oftheir responsibility for such conduct (G.C. Br. 33).Respondent defends on the grounds that there was animproper identification of the guard who made the state-31This Dudley version of the conversationisconfusing because shehad already been discharged about July 12 for a July 9 incident 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDment;there is no"Davidson"as alleged by the GeneralCounsel;that the alleged threat never occurred becauseof the incredibility of witnesses Dudley,Tate, and Sloanand because of the credibility of its witness Davis whodenied ever discussing the matter of discipline with thestrikers although admitting a conversation with a whitefemale employee who told him:"thanks for getting mefired."On the ground of credibility,Iwould credit Davis'testimony over the combined testimonyof Sloan, Tate,and Dudley in view of the fact that(1)Tate and Sloan,unlikeDudley, never said the guard said that Hooverand Dudley could be fired; (2)Dudley testified that thealleged threat contained an admonition that Dudleycould be fired whereas Dudley had already been fired. Incomparing this with Davis'testimony,Davis more ap-propriately testified that this female employee told him"thanks for getting me fired" thus,properly relating thematter to a past event.As noted,Dudley had been fired2weeks previously and thus it is more plausible forDudley to have told Davis"thanks for getting me fired"rather thanDavis saying, as Dudley testified,that itcould get her fired regardless of whether she committedany act.I also note(3) thatTate and Dudley contradict-ed each other with regard to whether Tate had thrownthe bottle.Similarly, (4) I was dissatisfied with Dudley'stestimonywhether the guard said that she would beblamed or that both she and Hoover would be blamed.In any event,because I have not credited Dudley's state-ment that the guard used the wordfiredandbecauseboth Sloan and Tate testified that,at most,the guard saidthat Hoover and Dudley would be "blamed"for the actsof others,I accept the Sloan-Tate version rather than theDudley's version.Assuming,the Sloan-Tate version of the event,regard-less of Davis'testimony, I nevertheless recommend thatthe allegation be dismissed.As willbe noted hereafter, inthe question of the lawfulness of the Dudley and Hooverdischarges by Respondent,they were discharged on July12 for throwing glass bottles and breaking them in thedriveway on July 9.They had already been dischargedat the time of the instant conversation.There is no ques-tion that,on this record,Sloan and Tate were also invet-erate glassbottle-throwers onto Respondent's propertyand driveways though they were never disciplined for it.As a matter of fact,Ihave found,below,that Sloanfalsely testified,in defense of Dudley and Hoover, that itwas she who broke the glass bottles on July 9 and notDudley and Hoover.32 I would conclude, on the basis ofallof the evidence,arguendo, crediting the Sloan-Tateversion,that the guard told them that because Hooverand Dudley were known (Respondent had already dis-charged them for breaking bottles) bottle-breakers onRespondent's driveways, they would be blamed for otherpersons'(Sloan and Tate)acts in breaking glass bottleson the driveways.Thus,there is a fatal Tate ambiguity,as Tate reported the guard's statement,involved in theuse of the word "blame":itmay well be that the blame32Tate's testimony, that she and Sloan on July 30 had not done anything"thatday" (Tr 1021),leaves little room for speculation that, onother days, they had done "something "that could be inferred was blame induced by virtue ofHoover and Dudley being on the bargaining committee;but, the blame could clearly be blame based on Hoover'sand Dudley's past bottle-breaking history and proclivity.I recommendto the Board that the allegation of para-graph5(a) be dismissed in view of the fact that evidenceof the threat was too ambiguous to constitute a violationof Section 8(a)(1) of the Act. I therefore need not reachthe questions of the identification of Davis or whetherDavis was "Davidson"33 or whether he was actingwithin the scope of his authority in making the allegedthreat.CompareHudson Oxygen Therapy,264 NLRB 61(1982),Coors ContainersCo., 238 NLRB 1312 (1978), andHarrison Steel Casting,262 NLRB 59 (1982), withCabotCorp.,223 NLRB 1388 (1976), affd. sub nom.ChemicalWorkers Local 483 v. NLRB,561 F.2d 253 (D.C. Cir.1977), and G.F.Business Equipment,252 NLRB 866(1980), enfd. 673 F.2d 1314 (4th Cir. 1982).T. The May 13, 1982 StrikeRespondent implemented the balance of its May 5morningoffers (other than job combinations, already im-plemented on May 5 and 6) on May 11 after the Union'sMay 8 ratification vote rejection. The strike, on uncon-tradicted and credible evidence, was voted on May 12,inter alia,because of the implementation on May 6 of thenew job combinations, the May 11 implementation of thebalance of the May 5 morning offer, and Respondent'sunwillingnessto continue the terms of the expired agree-ment.Because,as above found, Respondent violated its8(a)(5) obligationsboth to continue to observe the sub-stantive and other employer-employee terms of the ex-pired contracts and to refrain from implementing, onMay 5, 6, and 11, its contract proposals before bargain-ing to good-faith impasse, the strike, based at least in parton these considerations,was an unfair labor practicestrike from its inception on May 13, 1982. The uncontra-dicted testimony of the General Counsel's witnesseswho, as union committeemen, voted the strike demon-strates that the above factors were a major cause of thestrike rather than a mere "contributing factor," the latterbeing the statutory minimum of causality linking thecommissionof unfair labor practices with the object ofan ensuing strike.Soule Glass Co. v. NLRB,652 F.2d1055, 1084 (1st Cir. 1981), citingNLRB v. Moore BusinessForms,574 F.2d 835, 840 (5th Cir. 1978). See alsoNLRBv.Haber ConstructionCo., 618 F.2d 298, 302-303 (5thCir. 1980);Laredo Coca Cola Bottling Co. v. NLRB,613F.2d 1338 (5th Cir. 1980);NLRB v. Tomco Communica-tions,567 F.2d 871 (9th Cir. 1978);Larand Leisurelies,Inc.,213 NLRB 197 fn. 4 (1974), enfd. 523 F.2d 814 (6thCir. 1975); andAirport Parking Management,264 NLRB5 (1982).s' Perhaps due to an outstanding sequestrationorder,Davis was notidentified as the guard whoactually made the statement. PRC RECORDING CO.1.The Union's June 28 and July 13 telegram offersto return to work; Respondent's answer of June 19,1982The strike having started on May 13, Respondentcommenced hiring replacements for the striking employ-ees about May 20, 1982. After approximately 6 weeks ofstriking, theUnion's June 28 (and July 13) telegram(G.C. Exhs. 26 and 28) informed Respondent that "onbehalf of all employees . . . you are officially notified oftheir unconditional application to return to work imme-diately."Though eminating from the Union, such lan-guage manifests an unconditional offer to return to workon behalf of the unfair labor practice strikers,NLRB v.W. C McQuaide, Inc.,552 F.2d 519 (3d Cir. 1977). Re-spondent's answering telegram of the next day also char-acterize the Union's offer as "unconditional." This unionaction triggered a corresponding obligation on Respond-ent to offer the unfair labor practice strikers (other thanthose, if any, who may have already been independentlylawfully terminated for misconduct or had independentlyquit) immediate reinstatement to their old jobs, discharg-ing, if necessary, any replacements.NLRB v. MastroPlastics Corp.,350 U.S. 270 (1956);Airport Parking Man-agement,264 NLRB 5 (1982), cases cited therein. This,Respondent failed to do the do.Instead,Respondent immediately (June 29) tele-graphed the Union (G.C. Exh. 27) stating that Respond-ent already had a staff of "permanent employees"34 andwould return the strikers to "active employment as soonaswork became available for them." Thus, Respondentrefused to immediately return the unfair labor practicestrikers to their old jobs, refused to discharge the admit-ted "permanent" replacements, and offered to reemploythe strikers only as work became available.Because allunfair labor practice strikers, including the instant strik-ers, are entitled, on their unconditional offer to return towork, to immediate reinstatement to their former jobs,with the discharge of any replacement, if necessary, or ifsuch jobs no longer exist to substantially equivalent posi-tions, they may not be treated, if that was Respondent'sintent, as mere economic strikers as Respondent was ap-parently treating them, and according them, at most, themore limited rights to reemployment which the Actgrants to economic strikers underLaidlaw Corp.,171NLRB 1366 (1966), enfd. 414 F.2d 99 (7th Cir. 1969),cert.denied 397 U.S. 920 (1970). I conclude that Re-spondent's refusal of immediate reinstatement to theunfair labor practice strikers and, as here, its willingnessto accede to reemploy them only "as work became avail-able" not only violates Section 8(a)(1) and (3) of the Act,Exchange Bank,264 NLRB 822 (1982),Airport ParkingManagement,supra, but also causes the backpay periodto run not from the 5-day period following the uncondi-tional offer to return to work but from the date of theunconditional offer to return itself.Exchange Bank,supra;Newport News Shipbuilding,236 NLRB 1637, 1638(1978);Drug Package Co.,228 NLRB 108, 114 (1977).Thus, backpay herein shall run from June 28, 1982, thedate of the Union's first unconditional offer to return to34 Because the record shows that all existing employees went out onstrike, the "permanent employees" were permanent replacements649work, notwithstanding that Respondent's violation ofSection 8(a)(3) and (1) of the Act, in failing to immedi-ately return them to work occurred on June 29, 1982.Moreover, because reemployment would apparently beto jobs under unlawfully implemented terms and condi-tions of employment, Respondent's offer is further in-valid.Brooks, Inc.,228 NLRB 1365, 1368 fn. 18 (1972).Notwithstanding any contrary Respondentargument,itshould also be noted that the Union's unconditionaloffer to return to work is not rendered conditional bythe Union continuing to strike in the face of Respond-ent's June 29 declination of the Union's offer,NLRB v.McQuaide, Inc.,552 F.2d 519 (3d Cir. 1977). The Union'soffer (June 28; July 13) was not an "all or none" offer toreturn immediately; it was admittedly an unconditionaloffer to return. Nor wereBucella's subsequent state-ments, objecting to Respondent's evident offer to returnthe strikers only when employment for them becameavailable ("piecemeal" reinstatement), the imposition ofan "all or none" condition. Rather, after Respondentstated (unlawfully) that the strikers would be reemployedonly as work became available, Bucella said that the em-ployees would not return "piecemeal."H & F Binch Co.,188 NLRB 720, 726 (1971). This is not imposition of acondition of "all or nothing" and it does not undermineor waive the Union's unconditional offer. Under the cir-cumstances, it constitutes only union rejection of Re-spondent's offer of mereLaidlawrights instead of anoffer according the strikers' rights as unfair labor prac-tice strikers, including the discharge of permanent re-placements.35 See particularlyAirport ParkingManage-ment,supra, andJ.G.Rutter-RexMfg.Co., 158 NLRB1414, 1438 (1966); modified on other grounds 399 F.2d356 (5th Cir. 1968), modification reversed 396 U.S. 258(1969).2.Respondent's discharge of 33 striking employeesThe consolidated complaint of October 7, 1982, al-leges, inter alia, that commencing July 12, 1982, andending August 26, 1982, Respondent discharged 33 strik-ing employees in violation of Section 8(a)(1) and (3) ofthe Act.36 Industrial Relations Director Robert Jewell,36Respondent's declaration to its unfair labor practice strikers thattheyhad beenreplaced by "permanent employees"itself violates Sec8(a)(1) of the ActLaredo Coca Cola Bottling Co, 241NLRB 167, 177(1979)36 I have found, above, that Respondent, on and after June 28, 1982,violated Sec 8(a)(1) and (3) of the Act in failing, on the employees' un-conditional offer to return, to immediately reinstate striking employees,discharging, if necessary, any replacements I predicated this finding onthe conclusion that the strikers, commencing with the inception of thestrike on May 13, were unfair labor practice stokers, protesting Respond-ent's unfair labor practices which commenced on and after May 5, 1982Thus, as will be noted hereafter,all strikers not discharged for causebefore June 28, 1982, will be entitled to backpay from June 28, 1982 (thedate of the Union's offer of unconditional return to work on their behalf),Exchange Bank,264 NLRB 822 (1982), to the date after June 28, 1982, onwhich Respondent may have lawfully discharged them for cause Be-cause no striker was discharged before July 12, all lawfully dischargedstrikers will be entitled to backpay from June 28 to July 12 or the date oftheir later lawful discharge For unlawfully discharged strikers, and allother stokers, the backpay period runs to a lawful Respondent offer ofreinstatement, which, on this record, has not been made 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving admitted that all 33 discharged strikers were dis-charged for alleged misconduct on the picket line, theGeneral Counsel proved a prima facie case37 of unlawfuldischarge in violation of Section 8(a)(1) of the Act,thereby shifting the burden to Respondent to show an"honest belief'of the employees'engaging in such seri-ous misconductas to justify the conclusion that the em-ployees had lost that mantle of Section 7's protectionwhich is accorded to employeesengagingin protectedactivity.Once Respondent proves an "honest belief' ofemployee serious misconduct, the burden of proof thenreturns to the General Counsel to prove either that theemployee did not, in fact,engage in the particular mis-conduct or, in the alternative, that the conduct was trivi-al (a matter of "animal exuberance") or that the conductwas condoned or provoked.NLRB v. Burnup & Simms,379 U.S. 21 (1964);Rubin Bros. Footwear,99 NLRB 610(1952);Gold Kist, Inc.,245 NLRB 1095 (1955);NewportNews Shipbuilding,265 NLRB 716 (1982);A.Duie Pyle,Inc.,263NLRB 744 (1982). The alleged misconductmust be either the employee's own misconduct or theemployee must have joined in or condoned the conductof other persons,Coronet Casuals, Inc.,207 NLRB 304(1973). In the case, as here, of discharge of unfair laborpractice strikers, the alleged employee misconduct mustbe balancedagainstthe nature and extent of the provoca-tion, if any, afforded by the employer's unfair labor prac-tices.NLRB v. Thayer Co.,213 F.2d 748 (1st Cir. 1954),cert. denied 348 U.S. 883 (1955). The employer's com-missionof unfair labor practices, however, does not im-munize a striking employee's otherwise disabling miscon-duct, regardless of whether the unfair labor practices in-duced the strike. Rather, the test is whether the employ-er's unfair labor practices were "so blatant that [they]provoked employees to resort to unprotected action."Newport News Shipbuilding,supra, 265 NLRB 716, citingAuto Workers Local 833 v. NLRB,300 F.2d 699, 702-703(D.C. Cir. 1962);Drug Research, Inc.,233NLRB 253,259 (1977).In the instant case,as inNewport News Shipbuilding,supra, I can give littleThayerweight to the employees'side of the balance. InNewport News Shipbuilding,supra,the 8(a)(5) unfair labor practice which induced the strikewas the employee's refusal to recognize the Union pend-ing resolution of its objection concerning an underlyingBoard-conducted election. Here, the 8(a)(5) violation isthe unlawful unilateral implementation of a job combina-tion system,withoutunion consent,prior to a good-faithbargaining impasse. There is no employer use of force(except in protective response to mob violence, herein-after noted), no withdrawal of recognition, no efforts atunlawful retaliation, and no patent discriminatory dis-charges.AlthoughRespondent uttered an unlawfulthreat if the employees went on strike, unlawfully imple-mentedall its contract proposals, failed to lawfully re-spond to the Union's offers to return to work, and, moreimportant, by June 29, "permanently" replaced the strik-ing employees,Ifind that a crucial element to beweighed is that the May 13 strike was caused in signifi-cant part by the premature job combinations implementa-" Respondentconceded the puma faciecase(R Br 125)tion of May 5 and 6. While the May 11 unilateral imple-mentation of lower wages,no pensions,and the other re-gressive terms offered by Respondent also precipitatedthe strike, yet because the Union had already acceptedthe substantive terms of the lower wages, lack of COLA,job combinations, etc., albeit as a fait accompli and partof Respondent'sbad-faith bargaining,nevertheless,Re-spondent's unlawful contract actions which induced thestrikewere,at least inpart, substantively tentatively ac-ceptable to the Union's bargaining committee. Thus, onbalance,Respondent's strike-precipitating unfair laborpractices,while resulting in the May 8 rejection of thetentative agreement and the May 13 strike, cannot besaid to be so "blatant" that they provoked employees toresort to unprotected action,AutoWorkers Local 833 v.NLRB,supra.Thereafter, Respondent acted consistently with its ap-parent conclusions, however mistaken, that its employeeswere mere economic strikers and that its replacement ofthem with"permanent" replacements was lawful. It in-formed the Union that the strikers, in substance, wouldbe offered "employment" when work became available(cf.Laidlaw Corp v. NLRB,414 F.2d 99 (7th Cir. 1969)).While it is true that the strikers, Respondent's longtimeemployees, commencing May 20, 1982, observing re-placements working in their stead, may well have beenprovoked, and similarly provoked when Respondent, onJune 29, violated Section8(a)(1) and(3) of the Act byrefusing to immediately reinstate them on their uncondi-tional offer to return to work, and by replacing themwith "permanent replacements," such conditions wouldexistwhether the strike was an unfair labor practicestrike.Respondent has a clear right to hire replacementsfor even unfair labor practice strikers, although not per-manent replacements. The emotional provocation result-ing from the strikers being replaced would thereforehave occurred if the strike were a mere economic strike.Thus, singly, or in combination, I do not find that Re-spondent's unfair labor practices together with the subse-quent June 29 "permanent" replacement of strikers weresufficient to induce the various acts of employeemiscon-duct which occurred herein.Moreover, other elements must be weighed inThayerbalance. I have taken into the most serious account, forthe purpose ofThayerbalancing, the determination ofwho set the example for, and what encouraged or pro-voked subsequent striker misconduct. The uncontestedevidence is that in June 12 violent incident (i.e., after Re-spondent's unlawful replacement of strikers butbeforeRespondent unlawfully rejected the Union's offer toreturn) involving hundreds of persons including strikingemployees (for which incident Respondent's guards, onthis record, had no unlawful responsibility and in whichthey used firearms only in apparent self-defense), theUnion's chief agent Bucella urged the mob, on Respond-ent's property, to burn Respondent's guard's truck. Thetruck was first overturned and then burned by the mob.Thus, this June 12 union-inspired violent misconduct,though occurring after the hiring of replacements, longpreceded any provocation inspired by the strikers beingunlawfully refused reinstatement commencing June 29. PRC RECORDING CO.Furthermore, I share with the General Counsel (G.C.Br. 86)and Respondent(Br. passim)a feeling of incredu-lity that,in the midst of numerous acts of truck-burning,picket line rock-throwing,nail scattering,glass breaking,occasional pistol shots, and ice-picking of automobiletires,none of the General Counsel'switnesses,all veter-ans of the picket line, ever identified a participant there-in,much less an employee participant,where the resultwould be inculpatory.When, in addition, certain of theGeneral Counsel'switnessesallegedly never even sawthe nails and broken glass in Respondent's driveways, re-gardlessof responsibility, I agreewith the GeneralCounsel that the testimony of such witnesses is "less thanfully plausible."When he adds that such testimony, how-ever, is not "totally improbable," he is involvedin exis-tential speculation.Lastly, I observed at the hearing, and the transcript oftestimony confirms (testimony of employees Tate, Sloan,and Dudley,supra,discussed in relation to violation ofSec. 8(a)(1) in the "Davidson"incident)a certain cava-lierand sporting attitude among the strikers,in theirbreaking and scattering of glass on Respondent's drive-ways.Whether this misconduct was a ritual to escapeboredom or came from an excess of beer or otherwise isimmaterial. In any event, I conclude both that the Gen-eral Counsel has proved a prima facie case of the unlaw-ful discharge of the 33 strikers and that neither Respond-ent's strike-precipitating unfair labor practices nor itssubsequent unlawful conduct of June 29 was so "blatant"as to be legally provocative of striker unprotectedactivity.U. Respondent's Rescission of Nine Discharges onNovember 29, 1982Commencing July 12, 1982, Respondent discharged atotal of 33 of its striking employees allegedly for strike-relatedmisconduct. As above noted, I have found, andRespondent has conceded, underNLRB v. Burn up &Sims,379U.S. 21 (1964), andRubin Bros. Footwear,supra, that the General Counsel, on the basis of Jewell'stestimony, proved a prima facie case of Respondent'sviolation of Section 8(a)(1) in all 33 of these discharges.Of the 33 discharged employees, 9 employees (MarleneAnderson, Sarah Drook, Catherine Hatfield, Bertha He-drick,Sherry Ritchie,PamelaRogers,ElizabethWil-loughby, Sophie Van Winkle, and Florence Watson) hadtheir discharges rescinded by Respondent on November29, 1982. They were then offered reinstatement to theirjobs by letters, dated November 29, 1982, but the offers,Ifind,were to jobs in the new, combined classificationsimplemented commencing May 5 and to jobs with thechanged pay rates and other terms and conditions of em-ployment implemented unlawfully by Respondent on andafterMay 11, 1982. In fact, none of the nine employeesreturned to work.There is no evidence, in the cases of these nine em-ployees, that Respondent harbored an honest belief oftheir engaging in any disqualifying misconduct or otherdefenses as the basis for their original discharges. I there-fore conclude that the General Counsel, having proved aprima facie case with regard to the discharges of thesenine striking employees and Respondent having offered651no lawful defense thereto, has proved by a preponder-ance of the credible evidence that these discharges vio-latedSection 8(a)(1) of the Act, as alleged.38Withregard to Respondent'srescissionof these nine dis-charges and its offers of reinstatement,these employeeswere offered reinstatement on working conditions unlaw-fully imposed by Respondent. Respondent may not assertthat it has offered full and unconditional reinstatement tothese unlawfully discharged strikers at their old jobs,which is its legal obligation to unlawfully dischargedunfair labor practice strikers, and yet condition their re-instatement on the employees accepting employmentunder illegally imposed conditions which do not maintainthe status quo ante terms and conditions of employment.Brooks, Inc.,228 NLRB 1365, 1368 fn. 18 (1977). Cf.H& F Binch Co.,188 NLRB 720, 725-726 (1971). I there-fore conclude, consistent with the General Counsel's ar-gument, that Respondent's offers of reinstatement tothese nine employees were not unconditional and there-fore insufficient, as a matter of law, on the employees'failure to respond or rejection thereof, to terminate theemployees' right to lawful offers of reinstatement or tobackpay continuing without hiatus from the date of dis-charge.Canova Moving & Storage Co. v. NLRB,712 F.2d1074 (9th Cit. 1983);Brooks, Inc.,supra,Craw & Sons,244 NLRB 241, 242 (1979) (the striking employees' fail-ure to even reply to a conditional offer of reinstatementdoes not cut off continuing backpay);Southwestern Pipe,179 NLRB 364, 365 (1969).V.WithRegard to the Remaining 24 StrikingEmployeesDischargedfor AllegedMisconduct1.Bertha BakerThe evidence shows, and I find, as follows: Respond-ent's July 12, 1982 letter to Bertha Baker informed herthat she was discharged as of that date because she wasobserved on June 29, 1982, "throwing a rock at a truckwhichcaused damageto the vehicle" (G.C. Exh. 42-A).The incident for which Baker was apparently dis-charged was her alleged throwing of a rock on June 29which hit a car driven by Tape Department ForemanMercer,who knew and identified Baker. ForemanMercer testified that as he left work on June 29 about7:05 p.m., driving east on Rich Road (Rich Road runseastandwest;Respondent's plant is north of RichRoad), he saw three picketers near a plant entrance. Oneof the picketers was Baker. He testified that he drove byand saw Baker throw a rock which hit the rear bed ofhis pickup truck, and that the other picketers as well asBaker were throwing rocks at vehicles behind him. TheCharging Party observes (Br. 98) that there was no testi-mony that the vehicle was damaged. The General Coun-sel notes (Br. 37) that Mercer "inexplicably" continuedto drive and did not turn into the plant to report the ac-cident which was the required practice.38 UnderBurnup & Sims,supra, andRubin Bros. Footwear,supra, it isunnecessary to reach or decide thequestionof whether these actions alsoviolate Sec 8(a)(3) of the ActNational Steel Corp,242 NLRB 294(1979) 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no dispute that (C.P. Br. 99) Baker "oftentimesmade believe or feigned throwing objects at cars... [often]feigningthrowing objects [by holding] abrown cigarette case in her hand, thus giving the appear-ance of throwing a rock." The Charging Party concedes(Br. 99) that this Baker idiosyncracy "could explain theRespondent's witnesses' honest belief that she was theperpetrator." I agree. I thus conclude that Baker's admit-ted habit of repeatedly feigning to throw rocks, in thepresence of other employees throwing rocks, where amissile infact did hit Mercer's truck, could and did ac-count for Respondent's necessary requisite "honestbelief" underBurnup & Sims,and its progeny.In addition to admitting that she would feign throwingrocks while other persons on the picket line were throw-ing rocks at passingvehicles, but denying that she everthrew a rock or missile, she admitted breaking bottles inRespondent's driveways and denied the further incidentsto which Respondent's witnesses gave testimony:(a)Respondent's employee Conder testified that onJune 29 as she left the plant at 7:30 p.m., driving her careast on Rich Road, she saw Baker, whom she knew, picksomething up and saw Baker,with a side-arm motion,throwsomethingand then heard a thud in the back ofher car. She did not see Baker release the object. Thisincidentwas not named in the discharge letter. Bakerdenied throwing anything at Conder's car. The Condercar was traveling about 15 to 20 miles an hour when hercar was hit and she testified she saw Baker through anoutside mirror.(b) Employee Sadler testified that on August 3, as hedrove to work with his wife and the Mercersas passen-gers,and while he was traveling 15 to 20 miles per hour,Baker threw an object at his car as he passed a neighbor-ing plant.The object hit his roof and Sadler did not stop.Mercer was unable to identify who threw the object,notwithstanding that he was on the side of the car near-est to the crowd from which the missile came.I do not believe Baker's denials. The General Counselalludes to Conder's alleged poor recollection, and woulddiscredit Sadler because if Mercer could not identifywho threw the rock and he was nearer to the area fromwhence the rock came, then Sadler should not be cred-ited. I do not agree. I conclude, only with respect to theMarch incident that Baker, a chronic rock thrower,threw the rock at Mercer's trick. The General Counsel,with Baker discredited, did not bear his burden of prov-ing by a preponderance of the evidence that Baker wasnot indeed the rock thrower on June 29 against Mercer.I therefore recommend to the Board that the complaint,insofar as it alleges that Bertha Baker was unlawfully ter-minatedon July 12 be dismissed. Rock throwing atmoving vehicles is not acceptable picket-line behavior.The consequences of such acts are unforeseeable bothwith regard to the driver and passengers in the vehicleand other persons using the highways. SeeGold Kist,Inc.,245 NLRB 1095 (1979);Conoco, Inc.,265 NLRB819 (1982).2.Roberta BlairRespondent's July 12 letter to Blair discharging her ef-fective on that date was based: "On numerous occasionsat PRC Recording Co. you were observedengaging inthe following acts of misconduct: Throwingnails in thedriveway resultingin damageto numerous tires." Re-spondent's witnesses testified that they saw Blair thrownails in the Company's driveways and entrance ways onJune 8, 27, and 28.Respondent'sown supervisor of guards, LavernTayler, testified that on June 8, at 8:30 a.m., using binoc-ulars, he watched four or fivepersons, including Blair,patrol across the driveway at the main entrance. There-after Tayler, accompanied by one of the guards hired byRespondent, went toBlair'spatrol location and foundgalvanized and other types of roofingnails.As they ap-proachedBlair,Blair placed her foot over some of thenails.Tayler moved her foot off the nails, picked themup, and placed them in her pocket, thereafter,insertingthe retrievednails in anenvelope which she sealed andoffered in evidence. Tayler knew Blair from 10 years ofseeing her on a daily basis while she worked for PRC.Supervisors Jewell and Douglas testified that on June27, about 3 to 3:15 p.m., they observed Blair with binoc-ulars from the plant cafeteria while she was walkingback and forth across the main entrance dropping hand-fuls of nails from her pocket onto the driveway. BothJewell and Douglas saw her bending over apparently tostand the nails on their heads. They also testified thatthey saw her perform thesame actson June 28.Blair testified that she was never at the picket lineexcept between 10 a.m. and 2 p.m. because she had tocare for her retarded daughter at home. Thus,Blair testi-fied that she always left the picket line at 2 p.m. or earli-er and, in any event, never dropped nails in or near Re-spondent's property and denied, in particular, that Taylerever touched her foot to pick up nails. The GeneralCounsel also attacks Tayler's credibility because she didnot identify the other picketers who were withBlair atthe time. In addition, the CIB private guard39 was notcalled to corroborate Tayler's testimony. The GeneralCounsel admits that it was not uncommon during thestrike to seenailsor glass at or near the driveways (Br.41). In addition to Blair's alibi with regard to her daugh-ter, the General Counsel asserts that it was "ludicrousand futile" (Br. 41) for a picket to step on nails at thetime that the guard was in the act of picking them up. Ifind nothing ludicrous in her actions. In addition, theGeneral Counsel argues that there was nothing Respond-ent considered serious in this action because Respondentknew ofBlair'sdropping the nails 5 weeks before shewas terminated.While I might tend to question Douglas'credibility, Iwas impressed with Jewell's credibility. Icredit Tayler and Jewell over Blair based on my obser-vation of them as witnesses, the intrinsic likelihood oftheir testimony, and my rejection of Blair's alibi.Therefore, I credit Respondent's witnesses and dis-creditBlair.Her repeated actions are not in the categoryof "animal exuberance" or triviality. She was specificallyidentified on more than one occasion; her actions weredesigned to puncture tires, actions which lead to high-39Lavern Taylerisa Respondent employee The CIB guards arearmed guard employeesof a securityservice Respondent hired commenc-ing with the May 13 strike IPRC RECORDING CO.653way accidents.Even without injury, they should not becondoned.Conoco, Inc.,supra.I recommend to the Board that the consolidated com-plaint, insofar as it alleges the unlawful discharge ofBlair,be dismissed.Respondent proved "an honestbelief"of Blair engaging in serious misconduct, theBurnup & Simsrequisite; theGeneral Counsel has notproved by a preponderance of credible evidence thatBlairdid not engage in these acts or that the dropping ofnails inthe pathway of known cars entering or exitingfrom these entrances was a trivial matter.Newport NewsShipbuilding,265 NLRB 716 (1982).3.Pauline Smith and Roger BlockSmith and Block receivedidenticalletters from Re-spondent,dated August 2, 1982 (G.C. Exhs. 42-C and42-P). Both letters note immediate termination becauseboth were observed, on August 2, 1982, at themain en-trance, "throwing nails into the driveway which resultedto damageto tires of vehicles entering the property.Respondent notes(Br. 216) that Plant Manager Doug-las and his secretary, Doris Lorton, together observedSmith's and Block's joint misconduct. Lorton testifiedthat around 11 a.m. on August 2, while looking out ofDouglas' office window, with binoculars, she watchedBlock and Smith (whom she knew) walking back andforth acrossthe maindrive throwing or dropping nailson the driveway. Douglas substantially corroboratedLorton's testimony.Block defended on the ground that he was not at thepicket line after 10 a.m. because he always hada ridehome.Respondent, however, points to the fact that oncross-examinationhe testified that he mostlywalkedbackand forth from the picket line to his home.Smith testified that she threwnails onRespondent'sdriveway only once. She testified that she saw a securityguard pickingup nails nearthe main entrance as it abutsRich Road. This was in late July or early August whileshe picketed at the main drive. She testified that she sawmany piles ofnailsnear her car and those of the picketsparked alongside of the north side of Rich Road. Shethen collected a cupfulof nails andapproached the maindrivewhere she saw a CIB guard (known as "maddog"), picking up nails in the drive.40 She said to him:"If you guys have a right to throw themnailsdown herefor us to pick up, we have the right to throw them backat you, right?" According to Smith's credited testimony,the CIB guard replied: "all right" and then Smith threwthe handful of nails on the drive. The guard just walkedtoward the plant.40 There was much testimony of nails and broken glass in the drive-ways The General Counsel and the Charging Party, at the hearing,seemed to imply that Respondent's guards were "salting" their owndriveways with nails and brokenglass.I reject any such implication asunsupported I do, however, find that nails were distributed along RichRoad where the pickets' cars were parked. I do not find that the picketsplaced nails next to their own cars On the contrary, the evidence showsthat guards and other nonstriking personnel of Respondent picked upnailspreviously distributed on Respondent's driveways and threw them,sometimesby the cupful, onto the roadways where the pickets' cars wereparked Just how the nailsand glassfound their way onto Respondent'sdriveways, in the first place, is an issue in this case.I believe that the evidence, resolving the testimony ofDouglas,Lorton,Smith,and Block, shows that Lorton'sand Douglas' observation of Smith and Block indeed oc-curred, as they said, about11 a.m. onAugust 2; and thatBlock was aidingSmith in redistributing some of thenails(found near her and other pickets' cars) back ontoRespondent's driveway. Respondent called no guards orother witnessesto attemptto identify the mad dog CIBguard or to undermine Smith's testimony. Rather, I be-lieve that Lorton and Douglas saw Smith and Blockdropping nails on the driveway and that itwas in re-sponse to, and part of, Smith's conversation with theCIB guard in which Smith and Block droppedthe nails.I conclude that, in fact, they were provoked by findingnailsunder the pickets' cars and that they dropped thenails in Respondent'sdrivewayas Smithtestified.Thus,while I reject Block's alibi that he was not then on thepicket line, I find thathe, alongwith Smith, reacted tothe provocation of findingnailsnear their cars and werethrowing them on Respondent's property. I thereforefind that their discharges for throwingnails onAugust 2was unlawful because I credit Smith's testimony which, Ifind, also gives a defense to Block. I conclude that al-though Respondent had an honest belief that they wereunlawfully throwingnails onthe driveway, their throw-ing nailsback on the driveway was provoked and "justi-fied." Certainly Respondent's guard appeared to acqui-esce in the guard's responsibility for nails near the pick-ets' cars and for Smith's retaliation. I therefore concludethat their discharges on August 2 violate Section 8(a)(1)of the Act.As the General Counsel points out, the pickets' beliefthat Respondent's agents were throwingnails and similarobjects at or near their cars was justified. This necessari-ly leads to adiscussionconcerning the General Counsel'sargumentof general Respondent provocationregardingPlantManager Douglas and the scattering or depositingof nails where pickets parked their cars. According tothe credited testimony of striking employee Pauline Rob-erts(a/k/a PaulineHurst),who placed the date of theevent on August 24, picketing employees Corena Gomezand Rose Harrison sawDouglasplace nails under Pau-lineRoberts' car. Roberts testified that she saw him doso from a distance about 10 feet, told him not to do so,but he ignored her and placed a handful of nails underher front and rear tires. He then returned to his car anddrove away, approaching Gomez and Harrison. He gotout of his car with a handful of nails and walked towardGomez. At a distance of about 10 feet, Gomez, who hadseenhim depositing nails under Roberts' car, picked up ahammer andtold Douglas that she would hit him in thehead with the hammer if he put nails under the tires ofher truck. Douglas then hesitated, returned to his car,and left.Gomez removed the nails which Douglas hadplaced under Roberts' car. RoseHarrison,who was withGomez, corroborated Gomez' and Roberts' testimony.In addition, Roberts testified that, on July 27,41 shesaw Douglas throw nails under a car owned by striker41Thus, even if Douglas' conduct constituted legal provocation, theprovocation would relate to employee misconduct only on and after July27. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDLola Kirkland. Kirkland testified that on that day, Doug-las stopped his car,picked up a handful of nails andthrew them all over Kirkland's car which was parked atthe junction of Rich Road and the main entrance. Hethen drove away.Kirkland was also on the picket line onAugust 24and saw Douglasthrowthe nails under Pau-line Roberts' car.IdiscreditDouglas'denial of throwing nails on orunder strikers' vehicles and discredit his denial of theconversation,above,withGomez in which Gomezthreatened to hit him with a hammer.I find, on the con-trary that he did have such a conversation and he didthrow nails under pickets' cars. I do credit his testimonythat he received 10 to 15 punctured tires while using Re-spondent's driveways but I discredit him insofar as hedeniedthat these experiences so angered him that he wasnot motivated by feelings of retaliation. Although suchfeelingsmight understandably provide the basis ofwholly biased testimony, I do not generally discreditDouglas' testimony in terms of what he observed withregard to nail distribution by employees. Rather, I herecredit Gomez', Harrison's, Kirkland's, and Roberts' testi-mony with regard to these incidents. I do note that, asthe General Counsel suggests, one element that must betaken into account in assessing the seriousness withwhich Respondent saw its employees' misconduct wasthe fact that Gomez, who threatened to brain the plantmanager with a hammer, was never discharged althoughemployees who broke glass in the driveway or droppednails in thedriveway were discharged. The inferencewhich I draw from these facts is that Douglas, angry andprovoked by fmdingnails in thedriveway andhaving histiresrepeatedly punctured, retaliated againstGomez,Harrison,Kirkland, and Roberts. He did not dischargeGomez even though Gomez threatened him with seriousbodily injury because Gomez was not at fault and hewas. These Douglas incidents do not, however, disposeof the question of whether Respondent might reasonablyseek to discharge its employees for serious misconduct,whether this was the breaking of glass in Respondent'sdriveways or the distribution of nails for the purpose ofpuncturing the tires of Respondent's supervisors and re-placement employees.Ido not conclude that Douglas'actions (themselves provoked, in part, by striker activity)were so generally provocative as to excuse contempora-neous or subsequent misconduct by the strikers.4.Michael BoatmanBoatman,a shop steward,was dischargedon July 12for incidents of June 11 and July 8 and 9. With regard tothe June 11 incident,Respondent stated in the dischargeletter that he was observed throwing a bottle whichstruck a car; there is no reported incident of July 8; buton July 9, according to Respondent, about 8:15 a.m., hethrew a glass bottle containing paint at Plant ManagerDouglas' car which glass bottle broke causing the paintto splatter on the car.Industrial Relations Director Jewell testified that about4:30 p.m. on June 11, while he was driving his car onRich Road in a convoy of 40 vehicles, with 100 to 125persons standing along Rich Road,he saw Boatman, in acrowd, 40 to 45 feet away, throw a bottle at the convoyof cars. Although jewel] testified that he did not see thebottle hit a car, he was told the next day by Tape De-partmentManagerPreston that the bottle had hit Pres-ton's car. Preston testified that he saw the crowd throw-ing rocks, bottles, and sticks at the cars and saw Boat-man actually throw a bottle which hit his car (Tr. 3108-3111). The bottle which was thrown from a distance ofabout 35 feet hit the hood of the car on the right sideabout 14 inches from the windshield and 3 inches fromthe fender. It caused a dent (with removal of the paint)and $139 for repair. Preston's car was apparently movingbut the speed is not revealed in the record.On July 9 Boatman, according to the testimony ofPlant Manager Douglas, threw a bottle of paint at Doug-las' car. The bottle broke and splattered red paint overthewindshield and body of his car. Douglas allegedlyswerved to his left almost losing control of the car.Douglas immediately reported the incident to a policeofficer who apparently refused to arrest Boatman on thegrounds that the policeman did not see the event occurand the event was merely a misdemeanor.Other allegedBoatmanmisconduct included thethrowing of a tire iron at a replacement employee's vehi-cle (Scott Thompson) and, on June 15, smashing thewindow out of a bus loaded with two sheriffs and theirstriker-prisoners. Boatman pleaded guilty to thecriminalcharge stemming from the second incident on the adviceof his lawyer who allegedly told him that because twopolice officers would identify him as the perpetrator ofthe act, it was worthwhile that he plead guilty and re-ceive a suspended sentence. He did so. These two latterincidents did not form any part of the discharge matterasserted by Respondent.I credit Jewell's and Preston's testimony and do notcredit Boatman's various denials with respect to theseevents. For credibility purposes,42 I amimpressed by hispleading guilty to the criminal charge ofsmashing awindow of a bus containing police officers regardless ofthe leniency of the sentence. Furthermore, I do not passon the July 9 incident but, relying solely on the June 11incident, conclude that his throwing a bottle at the car inwhich Preston was riding was a sufficiently grievous actto merit his being discharged by Respondent on July 12.The General Counsel believes thatBoatman'sdenial ofhaving participated in the June 11 bottle-throwing inci-dent should be credited because, inter alia, Preston wasunable to recall what Boatman was wearing and couldnot identify any of the persons around Boatman in thecrowd, could not recall whose car was behind him andcould not identify any of the other 100 personsrunningin the direction of his car and throwing rocks and bottlesat the convoy. I do not understand the General Coun-sel's argumentthat these circumstances, occurring in themidst of mob violence, certainly enough to interfere withone's perception and concentration and prevent other ex-traneous identification, should so undermine Preston'scredibility as to warrant rejecting his testimony and the42 I have credited Boatman's (like Glemta Dudley's)testimony in otherareas, notwithstanding I do not credit his testimony regarding the aboveevents.NLRBvUniversalCameraCorp.,179 F.2d 749, 754 (2d Cir.1950) PRC RECORDING CO.corroborating testimony of Jewell. I do not chose to doso.Rather,I credit them and discredit Boatman's denial.I recommend to the Board that the consolidated com-plaint,insofar as it alleges Boatman's unlawful discharge,be dismissed.Iconclude that Respondent's testimonyconstituted the requisite"honest belief";thatBoatmanwas engaged in serious misconduct on June 11 and Iconclude that Boatman's testimony together with the tes-timony of his alibi witnesses was not credible. As abovenoted,I need not pass onany of the otherincidents al-leged by Respondent and controverted by the GeneralCounsel as forming a lawful basis for his being dis-charged. Independent of my recommendation for dismis-sal of the unfair labor practice allegation, I would, inde-pendently, recommend to the Board that Boatman, onhis plea of guilty, be denied backpay dating from thedate of this unlawful act, June 15, 1982.Ludwig Fish &Produce,221NLRB 1306 (1975). CompareHillsideAvenuePharmacy,265 NLRB 1613 (1982), withArthurBriggs, Inc.,265 NLRB 299 (1982). The plea of guilty onthe advice of counsel was due to the fact that two policeofficerswere expected to testifyagainsthim. SeeDrugResearch,233 NLRB 253, 260 (1977). Boatman's June 11actions against Preston's car are not "minor incidents ofmisconduct."CoronetCasuals,207NLRB 304, 305(1973).5.Glenna PhillipsBy letter of July 12, 1982, Respondent dischargedGlenna Phillips for her May 20, 1982, "hitting a car witha clubcausing damageto the vehicle."Respondent, commencing on May 20, 1 week into thestrike,began takingapplications for replacement employ-ees.About 5:45 to 6 a.m., there were from 125 to 150pickets gathered in the 300 feet between the east andmain entrancestoRespondent's plant on Rich Road.About thistime,Sheila Braughton, daughter of Respond-ent's supervisor, Paul Mifsud, turned her car from RichRoad into the main entrance. Braughton's testimony andthe video tape of the incident show that Braughton's carhad either stopped or slowed to the point of stoppingwhile about a dozen pickets approached the car. Somewere carrying baseball bat-sized sticks. One of those soequipped and approaching the car, coming to a positionin front of it, was Glenna Phillips. Other pickets' came tothe driver's side and the rear.Aside from the ordinary bias of witnesses to any con-frontational situation, including this, the chief witnessesto the following events displayed various testimonial de-ficiencies: Jewell was over 100 feet away, Braughton wasobviously flustered and subject to exaggeration, and Phil-lipswas angry and retaliatory. From the various versionsof the incident and with the aid of the video tape I makethe following further findings: whether from a blow onthe car or the surrounding physical presence of and yell-ing by the pickets, or otherwise, Braughton, a youngwoman, was sufficiently frightened at the point of stop-ping in the entrance to have her foot slip of the brakeresulting in the car lurching forward (whether her footalso struck the gas pedal is not quite clear). Although theissue neednot be resolved, I find that she did not inten-tionally permit the car to move forward. At the moment655that the car lurched forward, Phillips, both from a defen-sive reaction and to reflexively retaliate against the carwhich was then striking her, brought her stick or batdown on the hood of Braughton's car with a goodwhack. The moving car then propelled her off to thedriver side of the car as the car advanced. In the act ofbeing rolled aside, she gave the car another good whackon the driver's side. At this point, many of the otherpickets beat on the car as well.In making these findings, I conclude that it is unneces-sary to decide whether the car was stopped at the timethat Phillips appeared to momentarily block the ingressof the car. I specifically find, however, that she did notstrike the vehicle until the vehicle struck her and thatshe struck the vehicle in response to the vehicle strikingher.The Board, inCoronet Casuals,supra, 207 NLRB at305, held that a picket is not disqualified for reinstate-ment despite participation in various incidents of miscon-duct which include "momentarily blocking cars by masspicketing." Thus, while Glenna Phillips' blocking the in-gress of the car is not to be made a matter of independ-ent right or otherwise condoned, she is not to be dis-charged for blocking ingress momentarily, which I findshe was doing at the time the car struck her. Ordinarily,itmight well be concluded that one who takes the risk ofblocking ingress on a picket line, even momentarily, doesnot have a corresponding right, in the face of the car in-advertently causing her injury, to flail at the car with awooden club. However, here, I do not believe thatGlenna Phillips' reaction was premeditated; rather, it wasan instinctive warding off of the car and a reflexive reac-tion to being struck by the car, regardless of the motiveof the driver whowas then runningher down.I similar-ly find that her second striking of the car was also a re-taliatory act for being assaulted by the car, regardless ofthe benign motive of the driver. Taking into account thefact that Phillips' blocking of the Braughton car was amomentary affair at the time she was struck, and withoutcondoning the use of clubs in the guise of picket signs bythe strikers, I conclude that under all the circumstances,Glenna Phillips' twice striking the car in rapid sequencewas not the type of misconduct which would disqualifyher for future employment. Nothing that Jewell testifiedto, or that the video tape disclosed, was inconsistent withthe above findings.Whether Respondent's decision todischarge Glenna Phillips was influenced by the fact thatBraughton was Supervisor Mifsud's daughter is also amatter which I have considered. The fact is that seriousinjury done to the car was not shown to have been theresult of Glenna Phillips' attack on the car. While Re-spondent may have possessed an honest belief of Phillips'engaging in serious misconduct, the General Counselproved, by a preponderance of evidence, on consider-ation of all the circumstances, that Phillips' actions werenot disqualifying misconduct.I shall therefore recommend to the Board that the dis-charge of Glenna Phillips on July 12 be found unlawfuland a violation of Section 8(a)(1) of he Act. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Mary Sue CouchCouch was discharged on July 12 for breaking thewindshield of a car and beating on and damaging a car.These incidents occurred on May 20 and June 7 and 8.Jewell and Braughton testified that among the group of adozen or so pickets who approached her car on May 20with Phillips was Mary Sue Couch. Jewell testified thathe had seen Phillips and Couch carrying bats earlier inthe morning. Jewell testified that he saw Couch amongthat group of pickets who more or less surrounded theBraughton car and that about the same time that itlurched forward, striking Phillips, Couch hit the car withher bat over the driver's compartment. As Respondentadmits, Braughtondid not identify Couch by name untilJuly 12.With regard to this incident, I would absolve Couchon the same basis as Phillips. Couch, seeing the car lurchforward and striking Phillips, sought to cause injury tothe car because Phillips, merely momentarily blocking in-gress,was being run down by the car. I conclude thatCouch's actions were instinctive, rather than reflectiveand intentional, and were mere emotional reactions tothe incident. I therefore would not find Couch guilty ofmisconduct because of this particular reaction.I thus need not reach or decide whether Couch's alibi,as corroborated by striker Phylis Tyra, is to be credited:that she was nowhere near the Braughton car at the timeof the incident. Rather, I conclude that even if she were,her conduct should be measured in the light of the ten-sionswhich existed between strikers and nonstrikerswhere, as here, this was the first day of replacements ap-proaching the picket line and was the result of emotionalreaction to the provocation of a costriker being rundown by an automobile. SeeWENO,182NLRB 866(1970). Cf.Stewart Hog Ring Co.,131NLRB 310 (1961).As above noted, Respondent's discharge letter toCouch is dated July 12. In fact, on July 12, and thereforein an incident of alleged misconduct apparently postdis-charge,SupervisorMifsud and his daughter, SheilaBraughton,were driving to work, when they noticedtwo women standing on Rich Road, one of whompicked up something and threw it, hitting the car.Braughtontestified that she told her father that thewoman throwingthe objectwas the same women whohit her car with a bat on May 20. Mifsud identified herasCouch.Mifsud,who testified that the incident oc-curred about 6:15 a.m., said that Couch was standingnear striker Joyce Tipton and Couch made a motion as ifshe was going to throw something. Mifsud said that hethen heard a noise on the side of his car. He then askedhis daughter if she saw who had done it and the daugh-ter said it was a woman whom Mifsud identified asCouch.Mifsud testified that a policeman was standingabout 10 yards from where the car was struck but turnedhis face the other way and ignored it.Couch knew Mifsud and knew his car but denied everthrowing anything at the car. She admitted, as the Gen-eralCounsel concedes, having thrown objects at othercars but denied ever hitting them.The General Counsel would discredit Braughton onthe generalproposition that her unreliable testimony re-garding the May 20 incident, wherein she identified bothCouch and Phillips as striking her car, was so unworthyof belief as to cause all her testimony to be disbelieved.Further, the General Counsel would discredit Mifsud onthe ground that (a) he discussed his testimony the daybefore he gave it with his daughter; (b) his admissionthat the report that he wrote on the day of the accident,according to his testimony at the hearing, was wrong inthe place of the accident, apparently, by mistaking thedistance by about 10 yards (G.C. Br. 54); and (c) it washighly unlikely that the police officer would not takeaction inview of othertestimonyby police officers inthis case. The General Counsel also notes that Mifsuddid not actually see who threw the object: all he heardwas a noise and then asked Braughton,whose testimonyaccording to the General Counsel was unreliable, whodid it, and was it she who identified Couch.I credit Misfud and Braughton and discredit Couch'sdenial.Iwas not impressedwith Couch's testimony re-garding her admission of throwing objects but not hittinganyone. On the question of the relative possibilities ofevents,my observation of Mifsud leads me to believe ithighly unlikely thatMifsud would have invented thisseries of activities by Couch and I believe that Respond-ent established its "honest belief" underBurnup & Simsby Mifsud seeing Couch in a throwing motion and thenhearing a "big bang" on the side of his car (Tr. 3408). Ialso credit Braughton's testimony that she saw Couchthrow the object which hit the car. I do not creditCouch's denials,Couch beingan admittedrock thrower,and conclude that the General Counsel failed to proveCouch's innocence. By virtue of this incident, I recom-mend that the complaint, with regard to Couch's dis-charge,be dismissed.Further, I conclude that on June 8, Couch threw apiece of brick at a pickup truck driven by JenniferBushey which was also occupied by Rhonda Norris,both nonstrikers. Bushey identified Couch from a prioracquaintance with her in the distribution department andsaw Couch throw a rock that hit the rear window oftheir vehicle.Norris, through the rear window of thepickup truck, saw Couch 10 feet from the truck andCouch yelled at Norris after throwing the rock. I agreewith Respondent's argument that Couch's testimony isincredible in denying these actions wherein Couch ad-mitted that she threw rocks at vehicles but "to the bestof her knowledge" she never hit one, although she threwrocks from a distance of only 8 feet. I therefore concludethat both the June 8 and July 12 incidents occurred ac-cording to the description of Respondent's witnesses;that the throwing of rocks at vehicles, especially movingvehicles, renders the striking employee unfit for futureservice. I therefore recommend that the complaint re-garding the unlawful discharge of Mary Sue Couch bedismissed.7.Winston DeFrieceBy letter dated July 12, 1982, Respondent terminatedthe employment of Winston DeFriece because, on June23, 1982, "you threw a rock which broke the windshieldof a car." Replacement employee Joe Trunck testifiedthatwhile driving his black Oldsmobile on Rich Road PRC RECORDING CO.toward the plant, about 5:50 a.m., two persons steppedfrom behind a truck and one of them threw a stone,breaking his windshield. Trunck saw the assailant onlyfrom the waist up but observed his wearing a green base-ball cap and down jacket. Trunck drove directly to theplant and asked Maintenance Foreman Brobeck to identi-fy the person in the baseball hat and the down jacket.From a distance of about 60 yards, Brobeck looked outof the cafeteria window and identified DeFriece as theperson.DeFnece denied owning or wearing a green baseballcap on the picket line and denied ever throwing anobject at a vehicle on the picket line or in the vicinity.He did recall the black Oldsmobile going through thepicket line and stones and other objects being thrown atit.He particularly remembered this car because of thelarge number of rocks that were thrown at it.The General Counsel would support DeFriece's denialon the ground that Trunk's testimony differed fromBrobeck's about how many persons were in the groupstanding next to DeFriece when the identification wasmade, where the group was, and in what direction De-Friecewas facing. The General Counsel also suggestspoor lighting conditions at 5:50 a.m. on June 23 (norecord proof of poor lighting conditions was offered).The Charging Party notes that Trunck's testimony is sus-pect because Trunck was unable to physically describethe person wearing the green baseball cap. The evidenceis undisputed that DeFriece and Brobeck had worked to-gether for several years prior to the time that Brobeckidentified him.Both the General Counsel and Respondent admit thatDeFriece's pretrial affidavit to the NLRB contains thestatementthat on occasions he pretended to throw rocksat strike replacements. DeFriece testified, however, thathe had not actually made the gestures of throwing rocksand did not tell the NLRB investigator that he had doneso.Rather, he testified that he told the NLRB investiga-tor that he never pretended to throw at cars and that allhe did was yell at "scabs" and give them "the finger."When DeFriece later read the affidavit he did not askthat the statement be changed. There is no reference inthe affidavit to giving "the finger" to anyone. Thus, hesaid that the statement in the affidavit was the investiga-tor'smisinterpretation.I credit Trunck's testimony and Brobeck's identifica-tion and therefore conclude that Respondent has proveda "honest belief' that it was DeFriece who threw therock that broke Trunck's windshield while the car wasmoving. In view of DeFriece's pretrial affidavit, I doubthis explanation regarding its contents. I conclude, in theface of the impeaching affidavit, that the General Coun-sel failed to prove, by a preponderance of the credibleevidence, that DeFriece did in fact throw the rock at thewindshield. I therefore recommend to the Board that thecomplaint, insofar as it alleges the unlawful discharge ofDeFriece, be dismissed.8.Glenita Dudley and Vickie HooverBoth Dudley and Hoover were discharged pursuant toRespondent's letters of July 12: Dudley, for kicking a carwhich resulted in damage to the vehicle and for breaking657glass bottles in the east driveway causingdamage to tireson June 4 and July 9; Hoover, for breaking glass bottleson July 9 in the east driveway which resultedin damageto tires.On July 9, at 3 p.m., Jewell using binoculars andstanding in PlantManager Douglas'office,observedHoover and Dudleyat the east entrance nearRich Road.Jewell, observing Hoover break two large milk bottles inthe east entrance drive, called Company Controller BillMagro to come in and watch. Magro pickedup a secondpair of binoculars and saw Glenita Dudley break bottlesin the east drive. Hoover spread the glass around intothe center of the entrance. Magro was unsure whetherDudley also did this. Both Jewell and Magro knewHoover and Dudley.Dudley denied that on July 9 she threwglass in thedriveway but asserted that she did see strikers Tate andSloan do so. Sloan and Tate (neither of whom were dis-charged or disciplined) testified that it was they whothrew glass in the driveway of the east entrance on July9 and that Dudley and Hoover did not do so.Sloan re-called thatitwas onJuly 9 (and on approximately sixother occasions) that she broke the glass because GlenitaDudley called her immediately on Dudley receiving herJuly 12 letter and this, according to Sloan, triggered herrecollection that it was she rather than Dudley who hadbroken theglasson July 9. Remarkably, Tate testifiedthat at the time she threw the glass on July 9, Dudleyand Hoover were not even present (Tr. 4077). Dudleytestified, however, that on July 9 she saw Tate and Sloanthrow theglassin the drive. Although not inconceivable,it is odd that Tate would testify that Dudley and Hooverwere not even present whereas Dudley said she saw Tateand Sloan actually throw the bottle. Regarding coinci-dences and credibility, Tate's testimony on this July 9 in-cident provides an alibi whereas almost identicaltestimo-ny would perfect the 8(a)(1) violation on July 30 allegedin paragraph 5(a). I have credited Tate in neither in-stance.Hoover did not testify.43I credit Respondent'switnessesMagro and Jewell inidentifying Dudley and Hoover as breakingglassbottlesin the driveway of the east drive and find therefore thatRespondent had "an honest belief" that these employeeshad engaged in such serious misconduct to justify theirbeing discharged. I reject Tate's and Sloan's testimony asan unbelievable alibi for both Hoover and Dudley and Inote that Hoover did not testify in her own defense. TheGeneral Counsel therefore failed to support her burdenin showing Dudley and Hoover to have not engaged inthe asserted misconduct.I recommend to the Board that the complaint, insofaras it allegesthe unlawful discharges of Glenita Dudleyand Vickie Hoover, be dismissed.4' The General Counsel concedes that Hoover was involved in a pistolshooting incident on July 13 which was sufficient to forfeit Hoover's re-instatementrights and her backpay after July 13.Iagree.Because sheneither pleaded guilty nor was convicted, unlikeBoatman, supra, I findonly that she was not unlawfully discharged In view of the above find-ings,however, I conclude that both Dudley and Hoover were lawfullyterminated as of July 12 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.LillieHoggRespondent's July 12 letter to Lillie Hogg states thatshe was terminated as of that day because on June 7 shestabbed a tire with an ice pick and on June 8 she broke awindow out of a car (R. Exh. 78).About 1 p.m. on June 7, two female persons, apparent-ly potential replacement employees, drove up to thepicket line on Rich Road and parked their car. Therewas evidence that they and pickets then exchanged foullanguage regarding the pickets trying to dissuade themfrom seeking employment. There was also evidence thatthe applicants carried knives and other weapons as theyleft their car and entered onto Respondent's property.On entering Respondent's property they were met byRespondent's guards, Jessup and Summers, who told theapplicants to enter through the employee entrance.Jessup and Summers remained near the applicants' carwhile the applicants went into the plant. At this point,five or six pickets, including Hogg, gathered near the ap-plicants' car.Hogg was recognized by Jessup and Sum-mers.Thereafter, as the applicants were returning totheir car, Hogg and other pickets ran toward the rear ofthe car. Hogg admitted bending over the left rear of thecar to "pretend" to do something to the car. Summersand Jessup ran toward the car. Summers credibly testi-fied he saw Hogg stabbing the sidewall of the tire withan ice pick. He grabbed Hogg's wrist and Hogg tried tojerk away. Jessup testified credibly that he saw Hoggthen stand up and throw the ice pick across the rear ofthe car. He retrieved the ice pick after another picket at-tempted to block him. One of the General Counsel's wit-nesses,Rogers, testified that Hogg bent over the left reartire as if to do something to the car and that it was atthat point that the guards ran toward the car and thetrouble started. There was no suggestion that there wasdamagedone to the tire. Hogg denied stabbing at thetire.She was corroborated at least in part by other Gen-eral Counsel's witnesses who testified either that they didnot see the ice pick or that they did not see Hogg stab-bing at the tire.IcreditRespondent's witnesses and discredit Hogg'sdenial and any corroboration by the General Counsel'switnesses.The only difference between the GeneralCounsel's and Respondent's witnesses is whether in factHogg was stabbing at the tire with an ice pick becauseHogg admitted bending over the car pretending to dosomething. I do not believe that she was pretending butthat she actually had the ice pick which the guards re-trieved. It is in evidence. I conclude that even thoughthe action against the tire was frustrated by the guardsintervention, it was a serious enough act as to supportRespondent's discharging her for the attempt.Insofar as the General Counsel suggests that the ap-pearance of knives and other weapons by the applicantsconstituted provocation, any such provocation was so farremoved from Hogg's participation in the incident as toprevent the application of the doctrine of provocation.The mere appearance of weapons in the hands of the ap-plicants did not provoke Hogg. There was no action bythe applicants toward Hogg whatsoever. Furthermore,the General Counsel's citation ofHotel Holiday Inn,265NLRB 1513 (1982), as support for her assertion that thefailure to reinstate Hogg was unlawful because it was notestablished that Hoggusedthe ice pick is factually inac-curate.In that case, the Board held that there was noproof that the striker, in fact,usedthe ice pick. Here, Iconclude that Lillie Hogg did use the ice pick. That shewas frustratedby theguards is no legal mitigation.I therefore recommend to the Board that the com-plaint, insofar as it alleges the unlawful discharge ofLillieHogg,be dismissed.Here,Respondent had the req-uisite honest belief that Lillie Hogg was attempting topuncture the tire with an ice pick and the General Coun-sel'switnessesdid not prove, by a preponderance of theevidence, that Lillie Hogg did not do so.Because I have come to this conclusion,Ineed notreach or pass on the further incident involving Hoggwherein she allegedly threw a bottle through thewindow of Supervisor Sadler's car while he was drivingfrom work on June 8.10. Bonnie HoskinsHoskins was discharged by letter of August 26 (G.C.Exh. 42-G). It stated that Respondent, on August 25,1982,observed her "throwing glass in driveway causingdamage to tires."Respondent's security guard Michael Frame testifiedthat in the late afternoon of August 25, while he was inRespondent's cafeteria observing picket activities at themain entrance,he saw Bonnie Hoskins walk onto themain entrance and throw a bottle which broke on themain entrance driveway (Tr. 3239-3240). He then re-turned to the security office, procured a camera, andtook pictures of Bonnie Hoskins.In the interim,Hoskins,according to Frame, returned to the picketing area andthen came back with another bottle to the driveway. Hetestified that he took pictures of Hoskins breaking thebottle on the driveway (Tr. 3240). The pictures (R. Exh.88-A and B) are of no significant value in identifyingHoskins or of demonstrating the action of breaking bot-tles.Hoskins denied breaking the bottles and denied thatthe person in Respondent's pictures was herself. Her tes-timony regarding whether she wore her clothes or bor-rowed clothes similar to those in the picture was incon-clusive. She also denied being able to fully recognize thehairstyle or the configuration of the person in the pic-tures.Hoskins did admit, however, that she knew Framebefore she went on strike, had conversations with himfrom time to time about work and nonwork-related sub-jects, and had no personal disagreements with him. Shetestified that she picketed from 2 until 10 p.m. everyfourth day but she also went to the plant at other times.In fact, she was at the strike area almost every day (Tr.4130) and she oftensaw glass inthe driveways with theguards sweeping the glass up but denied ever seeinganyone throwglass in thedriveway.The crucial issue was Frame's identification of Hos-kins. In view of Hoskins' testimony that she knew andspoke with Frame at least on several occasions, a pre-ponderance of the evidence shows that Frame was capa-ble of identifying Hoskins. Albeit, he was in the cafeteriawhen he saw Hoskins in the driveway, and although he PRC RECORDING CO.Aattempted to get a camerawith a zoomlens, there is nocorroboration for his testimony in the pictures he actual-ly took. I nevertheless conclude that there was no appar-ent reasonwhy Frame would identify Hoskins as theperpetrator of this act. I observed Frame to be believablein this testimony. Although Hoskins was a picket captainwho was on theline almostevery day, and although per-haps a significant number of the incidents herein con-cerning alleged picket line misconduct occur with unionofficers or employees, like Hoskins, prominently associat-ed with the Union, I regard this factor as concomitantrather thancasualand, on the credible evidence, it doesnot show a plan or predisposition of Respondent toname, as the perpetrators of picket line misconduct, per-sons and employees prominently associatedwith theUnion.Whether the most prominent union supporterswere prepared to engage in misconduct to underlinetheir unhappiness at Respondent's failure to agree withthe Union thereby causing the strike is another matter.I conclude that Respondent, on the credible testimonyof guard Frame, had an "honest belief" that Hoskins ac-tually broke glass in the driveway. In its turn, the Gener-alCounsel failed to prove that Hoskins did not do so. Irecommend to the Board that the complaint relating tothe unlawful discharge of Bonnie Hoskins be dismissed.The General Counsel suggests in her citation ofAmeri-can Cyanamid Co.,239 NLRB 440, 442-443 (1978), thatthe "throwing of bottles is not particularly serious and isnot a reason to discharge or discipline a person absentsome evidence at least that there was damage to personsor property." (G.C. Br. 63.) In the case cited, there wasmerely evidence that the bottles were thrown onto theemployer's property. There was no finding, as here, thatthe bottles were thrown on the driveway. I concludethat broken glass thrown in the driveway is similar tonails thrown in the driveway. Both are actions whichforseeablymay result in the most serious consequencesto drivers or vehicles especially those, as here, exitingthe driveway and proceeding onto main highways whereflat tires or blowouts may cause serious injury to otherpersons usingthe roads,Conoco, Inc.,265 NLRB 819((1982);Gold Kist Co.,245 NLRB 1095 (1979). The factthat no damage was done is irrelevant where the strikingemployee sets in motion potential injury of the most seri-ous character.Had the particular broken bottle beenswept up immediately, there might have been some argu-ment that the potential danger was effectively mooted.SeeNewport News Shipbuilding,265 NLRB 716 (1982).There was no such proof.11.Mavis IsaacsBy its letter of August 19, 1982, Respondent terminat-ed Mavis Issacs because:"On August 18, 1982,at eastentrance of PRC Recording Co., you were observed inengaging in. . .throwing rocks at cars and damagingthe vehicle."No evidence was submitted with regard to any mis-conduct on August 18. Respondent states (Br. 218) thatthe August 18 date was an erronerous reference. At anyrate, the following evidence was elicited, without objec-tion, regardless of date, from Respondent's witnesses.659Respondent's guard Sergeant Frame testified thatMavisIsaacs andemployees Silvia Parker and JoyceTipton on August 12 were involved in rock throwingagainstvehiclesenteringonRespondent's property.Frame alsotestified that he sawIsaacs,Parker, andBaker throw bottles in the driveway on August 31.Isaacs admittedthrowing a rock at a police car onAugust 20 as it left theplant.The police officer wasCaptain Farmer of the Richmond Police Department.On June 24 she was observed by a police officer,Matheny, throwing an objectat a passingvehicle.Theobject struck the vehicle but the police were unable tostop the struck vehicle. Matheny then approached Isaacsand Isaacsdid not deny that she threw the object at thevehicle but said she threw it only because scabs werecrossingthe picket line.On August 12 Sergeant Framesaw Isaacs,along withSilviaParker and Joyce Tipton, breakingglass at the eastentrance to Respondent's plant and shortly thereaftersaw Isaacsand Tipton throwing baseball-size rocks at ve-hicles enteringthe east entrance. In her NLRB affidavit,Isaacs swore that she never threw rocks at the cars. Heraffidavit is dated September 21, 1982 (Tr. 4820),and istherefore after the occurrence of all the above events.Without further explanation from the General Counsel ortheCharging Party, Isaacs testified that she failed toadvise the General Counsel of the untruthfulness of herstatementbecause she was "advised not to tell [the Gen-eral Counsel] Mr. Dobs [sic] at the time, about the inci-dent with . . . Captain Farmer" (Tr. 4821).The General Counsel would discredit Frame generallybecause his testimony was "too pat, too contrived to becredible" (Br. 63). The Charging Party would exculpatethe one admitted act of rock throwing at Captain Farm-er's car on the ground that it was an act of animal exu-berance induced by Farmer's inflamatory and provoca-tive statement to her that if they (the strikers) did notlike the way things were run out there (at PRC) thestrikers could "leave."Moreover, the Charging Partynotes that the rock which hit Captain Farmer's vehicledid no damage. In the absence of other evidence, I findthatCaptain Farmer's statementisnot sufficiently pro-vocative as to merit a rock thrown at his car.IcreditFrame's testimony, find thatIsaacswas achronic rock thrower and glass breaker, and find thather discharge on August 19 was merited. Although the"erroneous" date in Respondent's dischargeletter is sig-nificant, I believe that it was an inadvertent error andthat the misconduct referred to was, as Jewell testified,Isaacs'conduct on August 12 in the east driveway:throwing rocks. I conclude that on August 12 MavisIsaacs engagedin rock-throwing incidentsat automo-biles,including automobilesof personsusingRespond-ent's driveways, and that Respondent had "an honestbelief" that theseincidentswere of such serious charac-ter as to warrantIsaac'sdischarge. The General Counsel,in turn,failed to prove that the rock-throwing incidentsof August 12 in the driveways were to be accepted asacts of picketline "animalexuberance." I was not im-pressed withIsaacs'explanationfor giving a false, swornstatement.Her affidavit to the Board contained a know- 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDing untruth because she was "advised"not to mentionthe rock-throwing incident with police Captain Farmer.On this basis alone,Iwould hesitate to credit Isaacs' ex-planations.Irecommend to the Board that the com-plaint, as it relates to Mavis Isaacs, be dismissed.12. Carmie Johnson and Barbara LambIn Respondent's August 26, 1982 letters to Johnsonand Lamb,they each were discharged for throwing glassin a driveway causing damage to tires on August 25.Johnson was discharged for throwing glass in Respond-ent's east driveway;in the caseof Lamb,itwas in the"main driveway."In support of these discharges, Respondent adducedtestimony from Plant Manager Douglas' secretary, DorisLorton, who testified that on (Wednesday) August 25,shortly after 3 p.m., Jewell called her into Douglas'office to look out at the driveway at the main entrance.Lortonsaw a woman make a throwing motion and sawglass shatter.Jewell told her that the woman was Bar-bara Lamb.About an hour later,from Douglas'office,she used binoculars to observe four or five pickets. Oneof the female pickets made a throwing motion afterwhich Lorton saw glass on the drive.Lorton identifiedthe woman as Carmie Johnson. Sergeant Mike Frame en-teredthe office while Lorton wasviewing the action andsaid that he also saw Carmie Johnson do it.Jewell corroborated Lorton's testimony but testifiedthat the incident occurred on (Friday)August 20 and ad-mitted that he did not use binoculars in identifying Lambfrom a distance of about 150 feet.Lamb denied throwing glass in any of the drivewaysand testified that,contrary to Jewell's recollection, shewas not on the picket line on August 20. Similarly, John-son denied throwing glass or nails in the driveways andshe was corroborated by employee Ruby Alsip in testi-mony showing that she picketed only on Mondays andWednesdays from 2 to 6 p.m. Johnson denied throwingglass or nailsin the driveways and Alsip corroboratedher on this and on Johnson's further testimony that John-son was barefooted when she picketed.Sergeant Frame testified that he saw Johnson, onAugust 25, break a bottle on the eastdriveabout one-third of the way up from Rich Road. Frame said he usedbinoculars in identifying Johnson.The General Counselnotes that Lorton identified Johnson from a distance of450 feet and that Frame,unlikeLorton, saw the bottle inJohnson's hands where Lorton testified that she did not.Such testimony is not inconsistent.I creditLorton's testimony, her identification in par-ticular,and find that it was substantially corroborated, inrelevant part,by both Jewell and Frame.Ihave foundJewell and Frame to be reliable. I do not credit the con-trary testimony of Lamb,Alsip,and Johnson.Iwas im-pressed by the particularity and straightforwardness ofLorton's testimony and find that because it was corrobo-rated by Jewell and Frame,Iwas persuaded of the ve-racity of these witnesses.Iwas not impressed by the de-nials by Alsip, Lamb,and Johnson. I find that Respond-ent held honest beliefs that,on August 25, Johnson andLamb engaged in misconduct serious enough to meritdischarge and that theGeneral Counsel failed to provethat theydid not engage in such misconduct.I therefore recommendto theBoard that the com-plaint, insofar as it alleges the unlawful terminations ofLamband Johnson,be dismissed.13. Johnny JonesBy its August 2, 1982 letter, Respondent notified Jonesthat he was terminated as of August 2 because he hadbeen observed on July 28,1982, at the main entrancethrowing glass and roofing nails onto the drive which re-sulted in damage to tires of vehicles entering the proper-ty.Respondent's guards, Brown and Estelle,testified thatwhile they were on the roof of the main plant about 2a.m. on July 28,they saw a group of pickets near themain entrance drinking from colored bottles.They rec-ognized Jones. Brown testified that the group consistedof three persons;Estelle said it was five. Brown testifiedthat three of the pickets,including Jones, threw emptybottles onto the main drive and two of them,includingJones,then walked up into thedriveand smashed thebottles which had not broken when thrown.Estelle testi-fied that,as above noted,of the five pickets who threwbottles, three of them,including Jones, came into thedrive to smash the unbroken bottles. Jones denied everhaving broken bottles at any time or place. There was noproof that this discharge occurred for the scattering ofnails as alleged.Furthermore, Estelle and Brown, as theGeneral Counsel observes, read each other's reports con-cerning this incident prior to testifying.Although Jones was an untruthful witness in collateralmatters relating to his having been drinking on other oc-casions(Tr. 4790,et seq.),Respondent'switnesses, per-haps confused by reading each other's incident reports,made inconsistent statements regarding the number ofpickets involved in throwing bottles and the numberthereafter smashing unbroken bottles. Neither the Estellenor the Brown incident reports, apparently made at thetime of the incidents on July 28,was offered into evi-dence.On balance, I conclude that the mutually inconsistenttestimony of Brown and Estelle was not reliable and, inparticular,thattheyrecognized Jones as one of the par-ticipating pickets on July 28 throwing and breaking bot-tles in the main driveway.On this basis,I find that Re-spondent failed to prove an"honest belief" notwithstand-ing that I was not impressed by Jones' argumentativenessand his hesitant admissions when confronted with priorinconsistent statements.Jones'admitted theMay 13 misconduct regardinginterferingwith Police Captain Farmer which was apolice matter and, in any case,was not mentioned in thesubsequent discharge letter and was not so serious as tomerit discharge. Indeed,Respondent's raising the matterat the hearing demonstrates an element of malice.However,I conclude that on September 11, Jones wasarrested by police officers Crane and Wolski for break-ing glass inthe main drive. Wolski adequately identifiedJones.Respondent had the requisite"honest belief." IcreditWolski's and Crane's identification and testimonyover Jones' denials.Though this misconduct was postdis- PRC RECORDING CO.charge, it merits supporting Respondent in not reinstat-ing him,notwithstanding his backpay as an unlawfullyunreinstated striker runs to September 11. O. R.Cooper& Son,220 NLRB 287 fn. 1 (1975).14. Pam MayberryIn itsJuly 12, 1982 letter to Mayberry, Respondent as-serts that she was discharged for conduct on July 2,1982, involving "throwing nails under a car's tires whichresulted in damageto the tires."Industrial Relations Director Jewell testified that about9:30 a.m. on July 2, while he was entering the drivewayof Respondent's main entrance, Pam Mayberry walkedup to within 5 feet of the passenger's side of his car, ex-tended her hand toward him, and held out a nail for himto see.Jewell had previously observed no nails or glassin the driveway. As he was proceeding forward, he sawMayberry stoop from the waist and, with an underhandmotion,toss a nailunder his rear right tire. Jewell droveabout 125 feet up the driveway into his parking spaceand, on inspection of his right rear tire, removed a nailfrom the tire which he attached to the incident report hewrote up at once. He recalled that Mayberry was wear-ing a pink blouse.Mayberry denied throwing the nail under his tire and,in substance, testified that because the last day she pick-eted or appeared at the picket line was July 1, she couldnot have performed the alleged act on July 2, as datedby Jewell. She also testified she was never on the picketline onFridays and July 2, 1982, fell on a Friday. Shefurther testified that she does not have a pink blouse andthat she did not believe that she had a blouse whichcould be associated with the color pink. On the otherhand, she testified, contrary to her pretrial NLRB affida-vit, that she last picketed on July 1 whereas her pretrialstatementasserted that she had not been on the picketline for about 1 week prior to July 2, 1982. At the hear-ing, her testimony showed quite clearly that she had afirm recollection of being on the picket line at least onJuly 1, which is necessarily 1 day before the alleged inci-dent and clearly within the period of a week prior to theincident.Unlike several other discharges, the General Counseldoesnot assert that Pam Mayberry occupied any unionposition or was the subject of any unlawful attention byRespondent's supervisors in identifying her. The GeneralCounsel's principal defense is that it is unconceivablethat a picketer bent on damaging a tire would flaunt theoffending nail to the intended victim. I tend to agree. Onthe other hand, there was no suggestion advanced by theGeneral Counsel as to why Jewell would particularlyidentify Pam Mayberry, whom he knew from his ordi-nary work at the plant, as the perpetrator of this act. Inview of the choice of resolutions and credibility, andbeingimpressed by Jewell as one of the more apparentlyaccurateof Respondent's witnesses, and in view of theinconsistenciesinMayberry's testimony when comparedtoher affidavit, I credit Jewell and conclude thatJewell's testimony establishes an "honest belief' in theoccurrence of the event on July 2 and that the GeneralCounsel did not prove, by a preponderance of the evi-dence, that the event did not occur on that date or that661the event was relatively insignificant in view of the factthat no proven lasting damage occurred to the tire or toJewell. The General Counsel did not urge this latter ar-gument but I am tempted on the basis ofNewport NewsShipbuilding,265 NLRB 716 (1982) (Brad N. Harrisonincident), to conclude that the matter was so minor as tonotwarrant the conclusion that the discharge waslawful.On the other hand,NewportNews,supra, in-volved the placing of a single nail in the driveway whichwas retrieved prior to apparently enteringor damaginganyone or anything, and there was no malice in the act.The Board, agreeing with the administrative law judge,found contrary to the employer's alleged honest beliefthat, ultimately, the misconduct was not so serious as towarrant a discharge. Here, however, the nail entered thetire and Mayberry was flaunting the nail in Jewell's face.The intensity of her desire to injure Jewell via the tirewas manifested by her showing him the nail that she wasabout to throw. This premeditation, hardly to be called areaction to picket line tensions or an act of animal spirits,inmy judgment, effectively distinguishes this incidentfrom that inNewportNewsand rendersMayberry'saction sufficient to base a lawful discharge thereon. Itherefore recommend to the Board that the Mayberrydischarge, alleged to be a violation of Section8(a)(1) and(3) of the Act be dismissed.15.Keith McDivittOn Saturday, June 12, 1982, a large rally of labor or-ganizationmembers, includingunionsupporters, tookplace in Richmond, Indiana. Included among those ap-pearing indowntown Richmond were members of labororganizations on strike against employers other than Re-spondent. Sometime in the midafternoon, as many as 400of these persons converged on the roads adjacent to Re-spondent'splant atRich Road. There, about 4 p.m., onthe southwest portion of Respondent's property,near thejunction of Flately Road and Rich Road, Respondent'shired, armed guards (in an automobile owned or con-trolled by this guard service) were observing the crowdat that junction. There is nosuggestionthat the guards inthe car were behaving in any provocative manner. Nev-ertheless, about thistime,persons in the crowd com-menced stoning the car, which,again,was on Respond-ent'sproperty. The occupants of that automobile radioedfor aid and two guards, Beyer and Ron Jones, drovefrom the plant guard post to the car under attack in apickup truck belonging to Beyer. At this point, an un-identified automobile came onto Respondent's propertyand apparently purposely collided head-on into Beyer'spickup truck. The car then backed up and, when Beyerand Jones came out of the pickup truck, standing togeth-erwith their drawn weapons (shotgunsand pistols),again drove straight toward them. Beyer and Jones dis-charged their weapons into the radiator and front of theoncoming automobile in an effort to stop it. After thefiring, it retreated and sped off.With the arrival ofpolicewho ordered Jones and Beyer off the premises,the crowd attacked the pickup truck. Beyer's testimony(Tr.2639) is uncontradicted that Bucella repeatedlyurged the mob to burn the truck. Among those six or 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDeight persons attacking the pickuptruckand trying topush it over was Keith McDivitt,identified by Beyer,Jones,and Vern Taylor,Respondent's own chief of secu-rity. Jones identifiedMcDivitt from a distance of about15 feet(Tr. 2847); Taylorwas 400-500 feet away on theroof of the plant where he took pictures of the incident.Jones and Beyer identified McDivitt not only in theirtestimony but from the photographs.Jones testified that 1 week after the strike commenced(May 13),on May 20, when Respondent was interview-ing replacement employeesfor the firsttime,between 1and 2 p.m.,at the picket line, McDivitt was attemptingto block applicants for enteringthe plant and,accordingto Jones, was trying to shove Jones around.It is uncon-tradicted that McDivitt told Jones that if he did not getaway from the picket line, McDivitt was going to"thump [his] head" (Tr. 2843).Jones did not know whoMcDivitt was andasked Vern Taylor,who identifiedhim. Further, Jones testified,and McDivitt denied, thatMcDivitt told Jones,whileMcDivitt was patrolling atthe corner ofFlatley andRich Roads,near the PRCplant that Jones was "cold meat";"a short timer"; andthat"thiswas [his] lastday." Thus itis clear that McDi-vittwas fully identifiedby Jones,and that Beyer andTaylorknew him as well.There wasno dispute thatMcDivitt has unmistakable physical proportions: over 6feet tall and over 250 pounds.The GeneralCounsel adduced impeaching testimonyfrom a witness(Harrington)who was identified as beingpresent but denied his presence and awitness (Tyra)who testified that McDivitt did not participate in turningover or burning the truck.Tayler testified that thetruckwas turned on its roofby people different than those who turned it on its sidewhereas Jones testified that the same persons turned it onits roof who turned it on its side and that McDivitt wasamong those doing so. I reject Harrington'sand Tyra'stestimony and see no reason on this record to disputeJones',Taylor's,and Beyers' identificationof McDivittas one of the group of 8 to 12 persons who either pushedthe truck over and burned it or merely participated inturningthe truck over.Iwas particularly unimpressed byMcDivitt's testimony concerning his presence and par-ticipation in the rally and as an observerto theburningof the truck.The only possiblereason for creditingMcDivitt's denial of his presence in turning over andburning the truck was that Jones,havingbeen the sub-ject of McDivitt's attention on thepicketline,was unjus-tifiably retaliating against him. If that were so, I wouldstillhave to deal with Beyer'sand Taylor's independentidentification of himwhichI have,in any event, cred-ited.Thus,I do notbelieve thatthe deviations in testi-mony among the three witnesses,Taylor,Breyer, andJones,who identified McDivitt as a participant in thisact of turning over or burningthe truckamounted toanything more than the normal deviation among wit-nesses to an event.In addition,I am not at all certainthatMcDivitt's lack of recollection concerning so manyof the eventswhich occurred that day,if not purposeful,might not have been due to the consumptionof alcohol(Tr. 4040-4041).I conclude that Respondent had the req-uisite honest belief and that the General Counsel failed toprove that McDivitt's actions did not occur,were trivialor were provoked.Perhaps special attention might be given to the Gener-al Counsel's secondary argument:However,even if McDivitt had helped to overturnthe truck,that isolated,impulsive incident in agroup of eight persons,in a situationwhich wasprovoked by the guards'use and display of theirweapons,would hardly justify the discharge of a15-year employee.I have found that,on this record,the guards' use anddisplay of their weapons was designed only to protectthemselves from the oncoming car which,on this record,was being driven to injure them.Beyer's and Jones' pres-ence in Beyer's pickup truck can be explained only bytheir going to the aid of the guards' automobile which,without apparent provocation,was being stoned at thattime by persons at the corner of Flately Road and RichRoad.On this record, the mere presence of the guards'automobile,albeiton Respondent'sown property, in-duced the gratuitous stoning. I cannot see how theguard's subsequent defensive use and display of theirweapons provoked the overturning or burning of thetruck.Rather,as the record shows, it was Bucella whourged the burning of the truck. This is not,therefore, acasewhere peacefully picketing employees were pro-voked by a gratuitous display or use of firearms. Cf.Davis Coal Co.,266 NLRB 1072 (1983).I recommend to the Board that the complaint, insofaras it alleges the unlawful termination of McDivitt, be dis-missed.16. Sylvia ParkerBy its letter of July 12, Respondent terminated SylviaParker for conduct allegedly occurring on July 9 whenshe was observed:"Throwing an object which broke awindshield."Replacement employee Randy Smith testified that onJuly 9,at 6:10 a.m.,while he was driving to work, heobserved 6 to 10 women standing in a group,none ofwhom could he identify. One of the group, a blondelady, lobbed a rock which broke his windshield. Hedrove to the plant and reported the occurrence. Employ-ee Joe Trunck,driving behind Smith'scar,saw thewoman throw the rock. When Trunck was describingthe woman to a policeman at the plant, an unknown manpassed behind him and said the woman's name wasSylvia Parker.Trunck described Parker as middle-aged,blonde,and of medium height.Both he and Smith identi-fiedParker from a photograph. The photograph fromwhich Trunck and Smith made the identification was notentirely clear and the identification was made on haircolor, body build,and similar indistinct elements.With regard to this July 9 incident,Parker deniedbeing at the picket line at 6:10 a.m. and asserted that shedrove by the picket line between 8:30 and 9 a.m. on July9, en route to Indianapolis, and stopped there for 5 min-utes at that time only tocheck withsome of her col-leagues.She testified that she then went to Indianapolisand did not return that day.Counsel for the Charging hPRC RECORDING CO.Party elicited from Parker testimony that Parker couldnot have been at the picket line at 6:10 a.m. on July 9because her granddaughter had returned on leave fromtheArmy on July 4,needed money,and the grand-daughter enlisted Parker to take her on July 9 to FortHarrison in Indianapolis to get Army pay. Armyrecords,however,show that Parker's granddaughter didnot leave her base in California until July 12 and showthat the granddaughter was paid on Wednesday,July 14.In view of this record,Idiscount Parker's further testi-mony that she drove to Fort Harrison on July 9 with hergranddaughter but because her granddaughter,in fact,was not paid on that day,had to return the followingweek.She also testified at length that she discovered thather affidavit to the National Labor Relations Board wasincorrect;but in subsequent conversations with NLRBagents,never requested them to amend her incorrectstatement to show that she was not on the picket line onJuly 9.It is significant that Parker testified that on July 9 shevisited the picket line for 5 minutes about 8:30 to 9 a.m.to speak with"some of the girls"on the picket line. Be-cause her memory in many respects was good concern-ing dates, it would seem that,if she spoke to persons onthe picket line, there would be little difficulty in havingany one or more of the"girls"testify,perhaps corrobo-rating her testimony of the brief stop or that hergrand-daughter was in the caron the morning that she stoppedby on July 9, en route to Fort Harrison in Indianapolis.No corroborating testimony was elicited concerning thebrief stop on the picket line, the persons she met, orwhether her granddaughter was in the car.It is also not unreasonable that Parker,having the mo-bility of a car, was at the picket line both at 6:10 a.m.and thereafter also at 9 a.m. when she allegedly drove toIndianapolis with her granddaughter.Thus,her drivingto Indianapolis on July 9 at 9 a.m. with her granddaugh-ter is in no way incompatible with her having been onthe picket line 3 hours earlier when she was identified ashaving lobbed the rock at Smith'swindshield.On this record,I conclude only that Respondent had"an honest belief"that Parker engaged in the allegedmisconduct at 6:10 a.m. on July 9, and that the GeneralCounsel failed to prove by a preponderance of the credi-ble evidence that she did not do so.I therefore recom-mend that the complaint, insofar as it alleges the unlaw-ful discharge of Sylvia Parker,be dismissed. I need not,with this disposition, reach or analyze the other allegedacts of misconduct which occurred after the July 12 dis-charge.It suffices to say that Parker admitted smashingbottles in the east drive on more than one occasion (Tr.4352).17. Bill PhillipsIn itsJuly 12,1982 letter to Phillips,Respondentstated that it discharged him on that day because on May13, 1982,he followed an air-freight truck which hadbeen on Respondent'spropertyand attempted to run itoff of an interstate highway and because on June 8 hekicked the side of a pickup truck resulting in damage tothat vehicle.663About 3:15 p.m., on May 13,the first day of the strike,Respondent's guards Jessup and Beyer were escorting anair-freight truck from Respondent's premises to InterstateHighway 70.The guard'sescort vehicle was a blackPlymouth van.When their air-freight truck left Respond-ent's loading dock area and reached the intersection ofRich Road from the west entrance,with the black Plym-outh van behind the air-freight truck,and both vehiclesstopping before emerging onto Rich Road,a brownpickup truck,driven by Bill Phillips,pulled in front ofthe truck and blocked its egress.Phillips got out of thetruck,came to the side of the air-freight truck, andswung his right arm at the driver apparently trying tostrike him.Other persons,apparently striking employees,grabbed Phillips and restrained him. He escaped theirgrip and approached the guard van yelling obscenities.The guard truck backed up while several of the strikingemployees restrained him. He returned to his truck anddrove off down Flatley Road. The air-freight truck thenproceeded onto Rich Road with Beyer and Jessup fol-lowing in the van. As it approached the interstate high-way, Jessup and Beyers both saw Phillips'brown pickuptruck parked on the side of the interstate road. The air-freight truck and the van passed Phillips and started uponto the interstate ramp.As they entered the interstateroadway itself,Phillips passed both the air-freight truckand the van,positioned himself ahead of the interstatetruck,and then proceeded to apply the brakes and zigzagin front of the air-freight truck.At one point,Phillips,having left the air-freight truck,cut sharply in front ofthe security van forcing Beyer to slam on his brakes andswerve into the median in order to avoid crashing intoPhillips'truck in front.In several further actions,Phillipsattempted to run the air-freight truck and the van off theroad by braking in front of them, zigzagging,and apply-ing the brakes.Phillips denied ever trying to run a vehicle off theroad and denied ever engaging in any of the conductfound above.He testified(Tr. 4855,4865)that he andothers spent the day painting picket signs and deliveringthem to the plant.No person corroborated this testimonyand it is unknown who the "we"was who were paintingthe signs with Phillips.I do not credit his testimony.In avoiding this discredited denial,the General Coun-selmakes a further observation(Br. 77)that becausetherewas no physical contact between the drivers andtheir trucks,no words exchanged,and no threateninggestures made, the incident presented no threat of a mag-nitude sufficient towarrant discharge.The GeneralCounsel citesFederal Prescription Service,203 NLRB 975,993 (1973); andMoore Business Forms,224 NLRB 393,401-402(1976). I find these cases factually distinguish-able, but to the extent that remarks made inMoore Busi-nessFormsmight be held inconsistent with the resultsherein,Inevertheless find that this game of "chicken"whereby a vehicle,at highway speeds,repeatedly cutsoff other automobiles and slams on its brakes forcing thefollowing vehicles to swerve is fraught with such haz-ards not only to the vehicles involved therein but toother innocent vehicles on the highway,that it may notbe condoned.This is no act of animal exuberance and it 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDisno trivial act of misconduct,Coronet Casuals, 207NLRB 304 (1973).It is unnecessary to reach the issue ofPhillips kicking the door panels of the pickup trucks.I conclude from the above that this conduct was suffi-ciently serious as to support Respondent's "honest beliefthat Phillips had engaged in substantial misconduct andthat the General Counsel has failed to prove,by a pre-ponderance of the evidence,that Phillips did not engagein it.In passing,Respondent did not suggest that it firedPhillips because he attempted to punch the driver of theair-freight truck.He could not get at him because thetruck was 7 feet off the ground.He thereafter got at him,perhaps to injure him seriously,for crossing the picketline, by forcing his car off the highway.I do not reachthe question of whether Respondent would have beenjustified in discharging Phillips for Phillips' attempting topunch the air-freight driver.The complaint should bedismissed as to Bill Phillips.18.Martha SweetMartha Sweet was discharged by letter of July 13 forthe June 4 breaking of the antenna off a car and assault-ing the car with her purse,resulting in a cracked wind-shield.Respondent employee Nancy Wagner testified that onJune 4, about 3:15 to 3:30 p.m.,she waited outside theplant for her mother and her 10-year old daughter topick her up in a car.When picked up, Wagner sat in thefront passenger seat,her mother drove,and her daughtersat in the back seat.They left from the main entrancedrive and when they reached Rich Road,they turnedwest but it was heavily congested by traffic in both di-rections and they soon stopped.People alongside RichRoad on both sides were yelling to the people in the carswho were replacement employees.A woman in acowboy hat came up to Wagner'spassenger side andpulled at the antenna and stuck her hand through theopen vent window.She then started kicking the door. Astrafficmoved slowly, a woman got out of a car headingeast and hit the windshield of Wagner's car with a bat sothat it shattered. She also hit the driver'swindow and itshattered.She returned to her car.The person wieldingthe bat was never identified. At the time that the womanwas wielding the bat,the woman in the cowboy hat wasslamming her purse against the passenger window. Thedamage resulting on that side of the car was brokenradio antenna.Respondent's chief of security Vern Tayler testifiedthat he knew Martha Sweet for more than 10 years byvirtue of their work association.Martha Sweet workedforRespondent for 20 years.Tayler took colored pic-tures of various persons on the picket line (R.Exhs. 106-a, b, and c)on May 27.Those pictures show a woman ina red and white shirt with a sweater and a whitecowboy-type hat. Tayler had no trouble in identifyingpersons in the picture, including police officers.He iden-tified the person in the cowboy hat as Martha Sweet.Wagner identified the person who was hitting at thewindows on the passenger side and pulling on the anten-na as a person wearing a cowboy hat(Tr. 3547).Sweetdenied ever owning or wearing a cowboy hat.Taylertestified that he saw Martha Sweet beating on the wind-shieldwith her purse(Tr. 3512)and, in describing thisincident,he described Martha Sweet as wearing a hatwith a large brim, having a light straw appearance (Tr.3513), and that her purse was of the same color (Tr.3512). Sweet testified she had neither such a hat nor sucha purse.On the basis of Tayler's long association with Sweetand his identification of theMay 27 photrograph inwhich he had no trouble identifying the wearer of thered and white shirt and the straw-type cowboy hat asbeing Martha Sweet,I credit him and discredit Sweet. Itherefore find that Sweet participated in striking at Wag-ner's car on June 4. In reaching this credibility resolu-tion,I am also mindful of Sweet's testimony that she sawpersons wielding baseball bats on the picket line but rec-ognized none of them,certainly none of them as strikingemployees.Iwas dissatisfiedwith this testimony fromSweet as I was with similar testimony from other of theGeneral Counsel's witnesses.The General Counsel contends,however,that at worstSweet merely broke an antenna and hit the side of thecar with her bag and kicked it, all of which are minoracts of attack.In citingWENO,182 NLRB 866 (1970),andAlcan Aluminum Corp.,214 NLRB 236 (1974), theGeneral Counsel argues that this is not the type of seri-ousmisconduct which would warrant discharge. Re-spondent citesAlcan,supra,for the proposition thatSweet should be denied reinstatement because she didnot disassociate herself from the misconduct of theperson wielding the bat which broke the windshield andin fact continued to beat on the car'swindshield at thesame time.While I agree that Sweet was not directly re-sponsible for smashing the windshield of the Wagner car,which was the responsibility of this unknown person, sheparticipated in the same assault,with lesser weapons andwith lesser damage resulting.I conclude that Sweet usedthe opportunity of the greater assault to participate to alesser extent,and identified her action with the greaterassault.Coronet Casuals, Inc.,207 NLRB 304, 305 (1973);Moore Business Forms,224 NLRB 393, 385 (1976). 1therefore find that her conduct is not the same as a mereisolated breaking off of a side mirror as inAlcan.Rather,Sweet was engaged,as part of a joint assault,in trying toinjureWagner and the occupants of the car. Her attemptto put her hand through the side window to get atWagner in the passenger seat leaves little to the imagina-tion.I recommend to the Board that the complaint, inso-far as Martha Sweet is concerned,be dismissed. Re-spondent proved an"honest belief"of Sweet jointly en-gaging in substantial misconduct.The General Counselfailed to prove,in turn, that Sweet's activity,under thecircumstances,was insufficiently grave so as to renderthe discharge unlawful.19. Joyce TiptonJoyce Tipton was discharged by Respondent's letter ofJuly12 for having engaged on June 4 and July 9 in al-legedly throwing rocks which damaged cars.Althoughthere were several allegations of Tipton'smisconduct inthe period June through August 1982,it is sufficient forpurposes of this decision to relate only one. PRC RECORDING CO.PlantManager George Douglas testified that on July9, after hisvehicle was struck by a bottle of paint alleg-edly thrownby Michael Boatman,supra,he U-turned hiscar aroundand headed back to theplant.When he ap-proachedthe point where the paint had been thrown,Douglastestifiedthat Tipton stepped from a crowd ofpickets andthrew a rock which,although he did not seethe actual contact,hit the backof his car causing a dent.He heard the loud noise(Tr. 3775,et seq.).Tipton deniedthrowingany objectatDouglas' carfrom the picketline and was corroboratedby PhyllisTyra who was with herwhen Douglasdrove by. Ac-cording toTyra,there were20 to 30people in the groupwhen Tiptonallegedly threwthe rock. Tipton testifiedthat during the course of the strikeshe, at various times,pretendedto throw objectsat vehicles thus, according tothe Charging Party's brief(Br. 133),creating the possi-bility of mistaken identity. I do not findDouglas'testi-mony tobe mistaken.On the basisof this testimony wherein Tipton admittedfeigning throwingrocks,and Douglas testified she threwa rock, I creditDouglas and conclude that Respondentproved anhonest beliefthat Tipton threw therock, onJuly 9,atDouglas'car. I do notcredit Tipton's denialand Tyra's corroboration. Tyra,infra,was overenthusias-tic in herunion support,and I do not credither corrobo-ration.The General Counsel,in her turn, failedto proveby a preponderance of the credibleevidencethat Tiptondid not throw the rock.AccordinglyI recommendto theBoard that it dismissthe complaint insofar as the unlawful dischargeof JoyceTipton is concerned.On this state of the record, I neednot and do not considerother allegations of wrongdoingby Joyce Tipton asalleged in the complaint.20. Phyllis TyraBy its letter of July 12, 1982 (G.C. Exh. 42-s), Re-spondent terminated the employmentof Phyllis Tyra forallegedly throwinga rock whichstruck a car and causeddamage tothe vehicle on July 9.Vern Tayler testifiedthat onJuly 9, while driving towork on Rich Road,he passed a group of20 to 30 pick-ets eastof the eastentrance to the plant.This is the samegroup from where Joyce Tipton, supra,stoned Douglas'car on thesame day.One of thegroup,Tyra,accordingto Tayler, threw an object thesize of a golfballwhichhit andscratched his hood. About thistime,Tayler wasdriving between 15 to 20 miles per hour.Tyra,aunionstrikecoordinator,testifiedthatasTayler drovepast the groupof strikers,she saw his carstruck by an object. This occurred 10 feet from whereTyra was standing.She admits she then raised her armand said,"all right."She denieshaving thrown anythingatTayler's car. In support of Tyra's testimony, therewere three corroborativewitnesses:CorenaGomez,PhillipHilling,and RichardLathrop. All three testifiedthat Tyra threw nothing at Taylor's car notwithstandingthat she raised her arm and said "all right"as it passed. Ido not credit Tyraand I do not credither corroborativewitnesses.I regard Tyra's testimony as motivated solelyto support the Unionregardlessof the facts.She was re-sponsible in large partfor the picketline and was the665most prominent union supporter at the hearing. I havealready discredited her corroborationof Joyce Tipton,above.On the contrary, I credit Tayler that he saw Tyrathrow theobject athis car whichhit it andcaused itdamage.Ineed not and do not passon the question ofwhether,even ifTyra, a strike coordinator, did notthrow theobject, her enthusiastic and unequivocal ap-proval and acquiescence in this dangerousact would besufficient to supportRespondent'spositionthat sheshould no longer beemployed byRespondentand thather termination was justified.Coronet Casuals,supra.I therefore conclude that Respondent,on the basis ofTayler'scredited testimony,proved an"honest beliefthat Tyraengaged in misconduct serious enoughto justi-fy her being terminatedtherefor.In his turn, the GeneralCounsel failed to proveby a preponderance of the evi-dence thatTyra didnot, in fact,engage inthe activityfor whichshe was discharged.I thereforerecommendto the Board that the com-plaint,insofar as it alleges the unlawful termination ofPhyllis Tyra,be dismissed.21. J. R. WhiteheadBy its letter of July 13,1982, Respondent terminatedthe employment of J. R.Whitehead because he allegedlythrew a rock that struck a car resulting in damage to thecar at4:35 p.m. on June 9,1982 (G.C. Exh. 42-t).Jewell testified that about 4:30 p.m. on June 10, whilehe was in a convoy of cars exiting the parking areathrough the east entrance(with some 75-100 strikers onRich Road between the main entrance and the east prop-erty line),therewere about 40 to 50 vehicles on theroad. Jewell testified thatWhitehead,at the east en-trance,was holding what Jewell believed to be a rockwhich he feigned throwing at Jewell as Jewell drovepast him.Jewell testified that he looked in his outsiderear view mirror and saw Whitehead throw an object atthe car directly behind Jewell's, the automobile ofGeorge Preston.Jewell said that he saw nothing hitPreston's car and it was only through the mirror that hesaw Whitehead throw the object in an overhand motion.The convoy of cars was traveling at 25 miles per hour atthe time.Preston testified that on June 10,about 4:10 p.m.,while he was traveling in a convoy which had left theplant,he saw Whitehead throw a rock in a side arm orunderhand motion and then heard a noise on his car.Seven or eight other employees were standing withWhitehead when Whitehead allegedly threw the rock.Whitehead denied throwing the rock and he is cor-roborated in this by the testimony of his wife. that at notimeWhitehead threw a rock while on the picket line.The General Counsel points to the fact that both Prestonand Jewell testified that the act occurred on June 10rather than,as in the discharge letter,on June 9; and thatJewell testified thatWhitehead threw the object under-handed.The General Counsel asserts that it was pursuantto leading questions that Jewell and Preston picked thedate of June 10.The failure to get the date correct pursuant to Re-spondent counsel's erroneous leading question does not 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDseriously detract from the credibility of Preston andJewell.Plumbers Local 195(Stone &Webster),240 NLRB504, 514 (1979), enfd. summarily 606 F.2d 320 (5th Cir.1979).The discrepancy in their observations concerningthe style of Whitehead's throwing the rock (overhandverses side arm or underhanded)isamore seriousmatter.Inevertheless credit Jewell's and Preston's testi-monyover Whitehead's denial,even as corroborated byWhitehead'swife.As the General Counsel concedes, the assertions bytheWhiteheads and those of other terminated employeesand other General Counsel witnesses that they did notsee who threw nailsor rocks and theydid not even seenails or glass inthe driveways, are "less than fully plausi-ble (though not totally improbable)" (G.C. Br. 86). TheGeneral Counsel argues, however, that such testimony,with such acknowledged discrepancies and improbabil-ities, is nevertheless insufficient to warrant discreditingotherwise credible denials of personal wrongdoing. Thatmay be so in a case involving one or two instanceswhereby persons, for convincing, or at least sensible, rea-sonsfail to observe what is apparently a widespreadphysical condition. In the instant case, none of the termi-nated employees ever saw a rock being thrown by anidentified person and seldom saw any injury to personsor things.At best, the perpetrators of rock throwingwere always unidentified persons not associated directlywith the strike and were not employees of Respondent.When this testimony occurs 30 or 40 times, as it did inthis hearing,itnaturally affects the finder of fact ad-versely. In addition, I found Jewell, in particular, a wit-ness of substantial restraint in describing events and awitnesswho, as the General Counsel notes, did notexpand on his testimony in this incident by suggestingthat he saw the rock strike Preston's car. In any event,and notwithstanding the discrepancy between Jewell'sand Preston's testimony, I credit Jewell and Preston andfindRespondent had an honest belief that Whiteheadthrew the rock at Preston's car and, despite Whitehead'sand his wife's denials, I conclude that the General Coun-sel failed to prove, by preponderance of the credible evi-dence,thatWhitehead did not throw the rock.CONCLUSIONS OF LAW1.RespondentRichmondRecordingCorporationd/b/a PRC Recording Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,Local Union 2043, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees of Respondent constituteunits appropriate for the purposes of collective bargain-ing within the meaningof Section 9(b) of the Act:(a)All production and maintenance employees atallRespondent's Richmond, Indiana plants; BUTEXCLUDING all watchmen, Printing Departmentemployees, office clerical employees, all guards,professional employees,allemployees included inthat unitof employees decribed herein below insub-paragraph (b), and all supervisors defined in theAct.(b)All Tape Division Production and Mainte-nance employees working at all of the Respondent'sRichmond, Indiana, plants; BUT EXCLUDING alloffice clerical employees, guards, professional em-ployees, all employees included in the unit of em-ployees described above in sub-paragraph (a) above,and all supervisors as defined in the Act.4. Since at least about May 1, 1979, the above-namedlabor organization has been the designated exclusive rep-resentative of the employees in the above-named appro-priate units described in paragraph 3, herein, for the pur-pose of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.Respondent and the Union, at all times, maintainedand enforced separate, 3-year written collective-bargain-ing agreements relating to wages, hours, and other termsand conditions of employment including job classifica-tions, covering employees in the units specified in para-graphs 3(a) and (b), above, whichagreementsexpired,respectively, on April 30 and May 1, 1982.6.On expiration of the collective-bargaining agree-ments described in paragraph 5, above, and during col-lective bargaining with the Union, Respondent on May 5and 6, 1982, by unilaterally combining, changing, and im-plementingthe job classifications and duties of its em-ployees in the units described above in paragraphs 3(a)and (b), in the absence of the Union's refusal to bargain,a bargaining impasse orthe Union'sconsent, thereby uni-laterally changed the terms and conditions of employ-ment established by the collective-bargaining agreementsof employeesin the unitsspecified above,has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.7.By unilaterally changing and implementing wages,hours, and other terms and conditions of employment, onMay 11, 1982, in the absence of the Union's refusal tobargain, a good-faith bargaining impasse or the Union'sconsent, inconsistent with the wages, hours, and otherterms and conditions of employment established by theexpired collective-bargaining agreements described abovein paragraph5, thereby,inter alia,changing existing va-cation plans, insurance benefits, wage rates, leave plans,and thereby, inter alia, eliminating pension benefits andcost-of-living wage adjustments, Respondent has engagedin, and is engagingin,unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.8.Commencing May 13, 1982, Respondent's employ-ees in the units described in paragraph 3 commenced anunfair labor practice strike induced by Respondent's un-lawful conduct described in paragraphs 6 and 7.9.By threatening its employees, about April 30, 1982,to withdraw a contract proposal and substitute a less de-sirable oneif the proposal was rejected by the Union andthe employees went on strike, Respondent violated Sec-tion 8(a)(1) of the Act.10.By discharging, commencing July 12, 1982, strikingemployees Pauline Smith, Roger Block, Glenna Phillips,MarleneAnderson, Sarah Drook, Catherine Hatfield,Bertha Hedricks, Sherry Ritchie, Pamela Rogers, Eliza- PRC RECORDING CO.bethWilloughby, Sophie Van Winkle, and FlorenceWatson, without an honest belief that theyengaged indisqualifying misconduct, or where, in fact, they did notengage in disqualifying misconduct,Respondent violatedSection 8(a)(1) of the Act.11.By refusing, commencing on June 29, 1982, to im-mediately reinstate unfair labor practice strikers to theirold jobs on their unconditional application to return towork,discharging,ifnecessary,any replacements, Re-spondent violated Section 8(a)(1) and (3) of the Act.12.Theaforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondenthas engaged in certainunfair labor practices,I shall recommendthat it be or-dered to cease and desist therefromand to take certainaffirmative action designed to effectuate the policies ofthe Act.Ihave found that Respondent,commencingMay 5, 6,and 11, 1982, violated Section8(a)(5) and(1) of the Actby unlawfullyimplementingits contract offers in the ab-sence of union consent or a bona fideimpasse on thosedates. I have also found that it thereby ceased observingthe terms of the expired collective-bargaining agreementscovering, respectively, the recordsand tapes divisionunits, the continued observance of whichduring bargain-ing,Respondent was obligedtomaintain pending unionrefusal to bargain,impasse,new agreement,or a unionwaiver or consent.NLRB v. Antonio'sRestaurant,648F.2d 1206, 1214 (9th Cir. 1981);Hen House Market No. 3v.NLRB, 428F.2d 133, 137 (8th Cir. 1970);NLRB v.Cauthorne Trucking,691 F.2d 1023 (D.C. Cir.1982). In-stead of maintaining and observing the statusquo estab-lished in the expired collective-bargaining agreements(wages, rates of pay, hours, and otherterms and condi-tions of employment including pension plans, COLA,health insurance plans, etc.), Respondent, by implement-ing on May 5-6 and It, unilaterallyset in motion unlaw-ful new terms and conditions of employment for both thestrikers and replacement employees.F.M.L. Supply, Inc.,258 NLRB 604 (1981);S.Freedman Electric,256 NLRB432 (1981) In order to dissipate the effects of thoseunfair labor practices,it isnecessary,under the Boardrule, to order restoration of the contractualstatus quoanteto the extent feasible in the absence of evidenceshowing that to do so would imposean unfair burden onRespondent.Hood Industries,248 NLRB 597 fn. 3 (1980).To hold that mere bargaining43in such circumstances isan adequate substitute for wider remedial action wouldunwarrantedly relieve Respondent of its statutoryobliga-tion to maintain existing benefitsduring negotiations andunjustifiably ignore the rights of employees who mayhave been adversely affected by the Respondent's breachof that duty. The record herein issilent on the question43 I shall recommend a general bargaining order remedy notwithstand-ing the General Counsel's refusal to allege any bargaining violation otherthan unilateral acts because Respondent's actual implementations relatedto all aspects of wages,hours,and other terms and conditions of employ-ment Thus,amere cease-and-desist order would be inadequateAlliedProductsCorp,2l8 NLRB 1246 (1975)667of whether restoring the status quo ante would imposean unfair burden on Respondent. Under the Board's es-tablished policy in 8(a)(5) violations relating to unlawfulunilateral acts, I am therefore obliged to order restora-tionthereof,exceptunion-security,arbitration,andcheckoff provisions,S.Freedman Electric,supra at 443,and to permit proof of the existence of an "unfairburden" on Respondent in supplementary complianceproceedings if that should be Respondent's desire. Cf.Allied Products Corp.,218 NLRB 1246 (1975), and S.Freedman Electric,supra, 256 NLRB 432 fn. 1. The factthat the Union tentatively agreed to job combinations,reduced wages, and other terms and conditions of em-ployment albeit in the face of an unlawfully imposed faitaccompli may be urged at that time.While nothing in this remedy shall be construed toforce or require Respondent to alter or abandon any ben-efitheretofore granted to any employee, this shall notaffect the Union's right to bargain and to demand revo-cation or changes of any unlawfully implemented changeon which Respondent is obliged to bargain.Kal-EquipCo., 237 NLRB 1234 (1978).Having found that Respondent, in violation of Section8(a)(1) of the Act, has unlawfully discharged certain ofits striking employees for activities associated with thestrike and picket line and has not made out its defense ofan honest belief in their engaging in such misconduct asto disqualify them for further employment; and havingfurther found that it violated Section 8(a)(3) and (1) ofthe Act when, on and after June 29, it unlawfully refusedto reinstate its striking employees,who were engaged inan unfair labor practice strike, offering only to reemploythem when work became available. and even then onlypursuant to terms and conditions of employment unlaw-fully imposed, I shall recommend to the Board that Re-spondent be ordered to offer immediate reinstatement toall these unfair labor practice strikers and the employeesunlawfully discharged because of picket line activities(including the nine employees whose discharges Re-spondent rescinded) to their old, status quo ante jobs, orsubstantially equivalent jobs, discharging any replace-ments hired on or after May 13, 1982, under terms andconditions of employment of the expired contracts, andto make them whole for wages and other benefits, meas-ured under status quo ante conditions, lost by virtue ofRespondent's unlawful conduct. Backpay to all unlawful-ly discharged employees shall be computed from thedate of discharge, and unfair labor practice strikers re-fused lawful reinstatement, from June 28, 1982, the dateof their unconditional offer to return to work,ExchangeBank,264 NLRB 822 (1982), with ultimate net loss ofearnings being computed as prescribed in F.W. Wool-worth Co.,90 NLRB 289 (1950),plus interestas set forthinIsisPlumbing Co.,138 NLRB 716 (1962), andFloridaSteel Corp.,231NLRB 651 (1977). Backpay shall ceaseon offering such employees reinstatement to their old orsubstantially equivalent jobs. In addition,Respondent, inrestoring the status quo ante of the expired agreements,shallmake contributions to the Union for the pensionand other funds and insurance plans which are mandato-ry subjects of bargaining and to which Respondent, after 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 11, 1982, failed to contribute pursuant to its unlaw-ful conduct,Vin James Plastering Co.,226 NLRB 125,132 (1976);F.M.L Supply,supra at620.Unit employeesemployed or hired on or after the date of May 11, 1982,when Respondent first failed to abide by, or apply, theterms of the expired agreements,shall be made wholeunder the terms and conditions of the expired agreementssubject to diminution for interim earnings.Ogle ProtectionService,183 NLRB 682 (1970). Respondent shall also re-imburse employee contributions to health and welfarefunds, to private insurance,formedical bills and otherlosses resulting from Respondent'sunlawful failure tomake contributions under and observe the terms andconditions of the expired contracts.F.M.L. Supply,supra;KraftPlumbing,Inc.,252 NLRB891 (1980).The ques-tion of interest,and other additional amounts payableinto the pension fund or other funds as part of this"makewhole remedy," will be left to the compliancestage of this proceeding.Merryweather Optical Co., 240NLRB 1213 (1979). No striking empoyee, found dis-charged for cause, need be reinstated, provided, as abovenoted, that backpay and other benefits shall be paid toany such employee discharged after June 28, 1982, fromthat day until date of lawful discharge.O. R.Cooper &Son,220 NLRB 287 fn. 1 (1975).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed45ORDERThe Respondent, Richmond Recording Corporation,d/b/a PRC Recording Co., Richmond, Indiana, its offi-cers,agents,successors, and assigns, shall1.Cease and desist from(a)Failing and refusing,on request,to bargin collec-tively with Local Union 2043, International Brotherhoodof ElectricalWorkers,AFL-CIO,as the representativeof its employees in the following appropriate units, byunilaterally changing and implementing job combina-tions, rates of pay,wages,hours, and other terms andconditions of employment without first bargaining togood-faith impasse or gaining the Union's consent:(1) All productionand maintenance employees at allRespondent'sRichmond,Indiana plants;BUT EX-CLUDING allwatchmen,Printing Department em-ployees, office clerical employees, all guards, pro-fessional employees, all employees included in thatappropriateunitof employees decribed hereinbelow in sub-paragraph (b), and all supervisors de-fined in the Act.(2)All Tape Division Productionand Maintenanceemployees working at all of the Respondent'sRich-mond, Indianaplants;BUT EXCLUDING alloffice clerical employees,guards,professional em-ployees, all employees included in that appropriate45 If no exceptions are filedas provided by Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of theRules, beadopted by theBoard andallobjectionsto them shall be deemedwaived for all pur-poses.unit described above herein in sub-paragraph (1),and all supervisors as defined in the Act.(b)Threatening employees in the above-describedunits that in the event they reject Respondent's final con-tract offer, and engage in a strike, Respondent wouldwithdraw that final offer and offer only aless desirablesubstitute therefore.(c)Discharging striking employees who do not engagein disqualifying strike misconduct.(d)Failing and refusing to immediately reinstate itsstriking employees who are unfair labor practice strikerson their unconditional offer to return to work, discharg-ing, if necessary, any replacements.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the Union asthe exclusive representative of the employees in theabove-described appropriate units and, if any understand-ings are reached,embody any such understanding in asigned agreement or agreements.(b)Restore and place in effect, retroactive to April 30and May 1, 1982, respectively, all the wages, hours, ratesof pay, and all other terms and conditions of employ-ment, excepting union security, checkoff, arbitration, andother nonmandatory subjects provided by and estab-lished in the collective-bargaining agreements with theUnion covering the employees in the appropriate unitsabove-described, which agreements expired, respectively,on April 30 and May 1, 1982, until such time as the par-ties to the agreements bargain to good-faithimpasse, exe-cute new collective-bargaining agreements, or the Unionrefuses to bargain; and make whole all employees, forthe period May 6 through 12, 1982, who, but for Re-spondent's unlawful implementation of combined jobs,would have been employed under the terms of the ex-pired agreements.(c)Remit to the Union or, in the case of employeepayments or losses, to employees, such contributions tothe pension funds, group insurance policies, and suchother payments and contributions to the Union and toRespondent's employees included in the above-describedappropriate units to whom or on whose behalf contribu-tions and payments were previously made, or shouldhave been made had Respondent, commencing May 11,not ceased to comply with the terms of the expired col-lective-bargaining agreements, and make the same contri-butions and payments of wages, and other benefits to em-ployees performing work in the appropriate units hiredon and after May 11, 1982, except that no checkoff orremissionsof Union'sdues or fees shall be made onbehalf of such employees except insofar as they shallhave provided Respondent, in writing, with authoriza-tions therefore, as provided in the remedy section of thedecision.(d) Offer to Marlene Anderson, Sarah Drook, Cather-ineHatfield,BerthaHedrick, Sherry Ritchie, PamelaRogers,ElizabethWilloughby, SophieVanWinkle,FlorenceWatson, Pauline Smith, Roger Block, and PRC RECORDING CO..669Glenna Phillips, and to all other of its 'employees, listedon attached "Appendix B," except those found dis-charged for cause herein, immediate and unconditionalreinstatementto their former or substantially equivalentpositions of employment as they existed prior to May 5,1982, discharging if necessary, any replacements, withoutprejudice to their seniority or other rights and privileges,and make each of them (and its unlawfully unreinstatedstrikers found lawfully discharged for picket line miscon-duct after June 28, 1982) whole for any loss of wagessuffered by reason of Respondent's unlawful conductagainst themas provided in the decision and in theremedy section.(e)Remove from its files any references to the unlaw-ful discharges of Pauline Smith, Roger Block, GlennaPhillips,MarleneAnderson, Sarah Drook, CatherineHatfield,BerthaHedricks,SherryRitchie,PamelaRogers, Elizabeth Willoughby, Sophie Van Winkle, andFlorence Watson, on and after May 13, 1982, and notifyeach of them, in writing that this has been done and thatthe discharges will not be used as a basis for future per-sonnel actions against them.(f)Preserve and, on request, make available to author-ized agents of the Board for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay andcontributions due under the terms of this Order.(g) Post at its plant in Richmond, Indiana, copies ofthe attached notice marked "Appendix."46 Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and-maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.46 If this Order is enforcedby a judgmentof a United States court ofappeals, the words in the noticereading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "